    

--------------------------------------------------------------------------------


$150,000,000
 
MASTER REPURCHASE AGREEMENT
 
Dated as of April 12, 2007
 
between
 
RCC REAL ESTATE SPE 3, LLC
 
as Seller,
 
and
 
NATIXIS REAL ESTATE CAPITAL INC.,
 
as Buyer


--------------------------------------------------------------------------------



TABLE OF CONTENTS



   
Page
1.
APPLICABILITY
 
2.
DEFINITIONS
1
3.
INITIATION; CONFIRMATION; TERMINATION; FEES
22
4.
MARGIN MAINTENANCE
28
5.
INCOME PAYMENTS AND PRINCIPAL PAYMENTS
28
6.
SECURITY INTEREST
31
7.
PAYMENT, TRANSFER AND CUSTODY
32
8.
SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED LOANS AND PURCHASED
SECURITIES
39
9.
[INTENTIONALLY OMITTED]
39
10.
REPRESENTATIONS
39
11.
NEGATIVE COVENANTS OF SELLER
44
12.
AFFIRMATIVE COVENANTS OF SELLER
45
13.
SINGLE-PURPOSE ENTITY
48
14.
EVENTS OF DEFAULT; REMEDIES
50
15.
SINGLE AGREEMENT
55
16.
INTENTIONALLY OMITTED
56
17.
NOTICES AND OTHER COMMUNICATIONS
56
18.
ENTIRE AGREEMENT; SEVERABILITY
56
19.
NON-ASSIGNABILITY
56
20.
GOVERNING LAW
57
21.
NO WAIVERS, ETC.
57
22.
USE OF EMPLOYEE PLAN ASSETS
57
23.
INTENT
58
24.
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
58
25.
CONSENT TO JURISDICTIONP; WAIVER OF JURY TRAIL
59
26.
NO RELIANCE
59
27.
INDEMNITY
60
28.
DUE DILIGENCE
61
29.
SERVICING
61
30.
MISCELLANEOUS
62
31.
EXCULPATION
64

 

--------------------------------------------------------------------------------



ANNEXES, EXHIBITS AND SCHEDULES
 
ANNEX I
 
Names and Addresses for Communications between Parties
 
SCHEDULE I
 
Additional Eligibility Criteria; Concentration Limits
 
SCHEDULE II
 
List of Approved Sub-Servicers
 
EXHIBIT I
 
Form of Confirmation
 
EXHIBIT II
 
Authorized Representatives of Seller
 
EXHIBIT III
 
Monthly Reporting Package
 
EXHIBIT IV
 
Form of Custodial Agreement
 
EXHIBIT V
 
Form of Power of Attorney
 
EXHIBIT VI
 
Representations and Warranties Regarding Individual Purchased Assets
 
EXHIBIT VII
 
Collateral Information
 
EXHIBIT VIII
 
Advance Procedure
 
EXHIBIT IX
 
Form of Redirection Letter
 




--------------------------------------------------------------------------------



MASTER REPURCHASE AGREEMENT, dated as of April 12, 2007, by and among RCC REAL
ESTATE SPE 3, LLC, a Delaware limited liability company (the “Seller”) and
NATIXIS REAL ESTATE CAPITAL INC., a New York corporation (formerly known as IXIS
Real Estate Capital Inc.) (together with its successors and assigns, the
“Buyer”).
 
1. APPLICABILITY
 
From time to time the parties hereto may enter into transactions in which the
Seller agrees to transfer to the Buyer loans, participations, securities or
other assets (together, “Assets”) against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Assets at a date
certain, against the transfer of funds by Seller. Each such transaction shall be
referred to herein as a “Transaction” and, unless otherwise agreed in writing,
shall be governed by this Agreement, including any supplemental terms or
conditions contained in any exhibits identified herein as applicable hereunder.
 
2. DEFINITIONS
 
“Acceptable Attorney” means Paul Hastings Janofsky & Walker or any other
attorney-at-law to which the Seller or the Custodian, as applicable, has sent an
Attorney’s Bailee Letter, except for an attorney whom the Buyer has notified the
Custodian and the Seller is not reasonably satisfactory to the Buyer.
 
“Accepted Servicing Practices” shall mean with respect to any Purchased Loan,
those servicing practices of prudent lending institutions which service mortgage
or mezzanine loans of the same type as such Purchased Loan in the jurisdiction
where the related Mortgaged Property or Underlying Mortgaged Property is
located.
 
“Accelerated Repurchase Date” shall have the meaning specified in Section
14(a)(i) of this Agreement.
 
“Act of Insolvency” shall mean with respect to any party, (i) the commencement
by such party as debtor of any case or proceeding under any bankruptcy,
insolvency, reorganization, liquidation, moratorium, dissolution, delinquency or
similar law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 60 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due.
 
“Affiliate” shall mean, when used with respect to any specified Person, any
other Person directly or indirectly controlling, controlled by, or under common
control with, such Person. Control shall mean the possession, direct or
indirect, of the power to direct or cause the direction

--------------------------------------------------------------------------------



of the management and policies of a Person, whether through the ownership of
voting securities, by contract or otherwise and “controlling” and “controlled”
shall have meanings correlative thereto.
 
“Agreement” shall mean this Master Repurchase Agreement, dated as of April 12,
2007, by and between RCC Real Estate SPE 3, LLC and Natixis Real Estate Capital
Inc., as such agreement may be modified or supplemented from time to time.
 
“Alternative Rate” shall have the meaning specified in Section 3(g) of this
Agreement.
 
“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to the Alternative Rate.
 
“Applicable Spread” shall mean, with respect to a Transaction involving any
Class of Asset, the corresponding percentage set forth below unless otherwise
agreed by Buyer (in its sole discretion) and Seller and set forth in a
Confirmation:
 
(i) for each Class of Transaction involving a Mortgage Loan, the corresponding
percentage set forth below:
 
Class of Transaction/ Designated Purchase Percentage
 
Rate
 
Class M-1 (75%)
 
.75%
 
Class M-1 (80%)
 
.85%
 
Class M-2 (75%)
 
.90%
 
Class M-2 (80%)
 
1.00%
 
Class M-3 (75%)
 
1.05%
 
Class M-3 (80%)
 
1.20%
 
Class M-4 (75%)
 
1.25%
 
Class M-4 (80%)
 
1.35%
 
Class M-5 (75%)
 
1.40%
 
Class M-5 (80%)
 
1.55%
 

 
2

--------------------------------------------------------------------------------



(ii) for each Class of Transaction involving a Mezzanine Loan or B Note Asset,
the corresponding percentage set forth below:
 
Class of Transaction
 
Percentage
 
Class MZ/B-1
 
1.25%
 
Class MZ/B -2
 
1.50%
 
Class MZ/B -3
 
1.75%
 

 
(iii) for each Class of Transaction involving a Preferred Equity Asset, the
corresponding percentage set forth below:
 
Class of Transaction
 
Percentage
 
Class PE-1
 
2.00%
 
Class PE-2
 
2.25%
 
Class PE-3
 
2.50%
 

 
(iv) for each Class of Transaction involving a CMBS Asset, the corresponding
percentage set forth below (it being acknowledged that the Class of Transaction
for any CMBS Asset may be changed by Buyer solely upon a downgrade, withdrawal
or qualification by any Rating Agency of the rating assigned to such CMBS
Asset):
 

 
Percentage
Class of Transaction
 
Fixed Rate CMBS
 
Floating Rate CMBS
 
Class CMBS-1
 
.40%
 
.25%
 
Class CMBS-2
 
.50%
 
.30%
 
Class CMBS-3
 
.75%
 
.40%
 
Class CMBS-4
 
.85%
 
.50%
 
Class CMBS-5
 
1.10%
 
1.00%
 
Class CMBS-6
 
1.50%
 
1.50%
 
Class CMBS-7
 
1.50%
 
1.50%
 
Class CMBS-8
 
1.60%
 
1.60%
Class CMBS-9
 
1.70%
 
1.70%
 
Class CMBS-10
 
1.75%
 
1.75%
 
Class CMBS-11
 
2.00%
 
2.00%
 
Class CMBS-12
 
2.25%
 
2.25%
 

3

--------------------------------------------------------------------------------


(v) after the occurrence and during the continuance of an Event of Default
(other than with respect to Buyer), the applicable incremental per annum rate
described in clause (i) - (iv) of this definition, as applicable, plus 400 basis
points (4.0%).
 
“Approved Sub-Servicer” shall mean those sub-servicers listed on Schedule II
attached hereto or such others as are approved by Buyer in its reasonable
discretion.
 
“Assets” shall have the meaning specified in Section 1 hereof.
 
“Assignment of Leases” shall mean, with respect to any Mortgage, an assignment
of leases thereunder, notice of transfer or equivalent instrument in recordable
form, sufficient under the laws of the jurisdiction wherein the Mortgaged
Property is located to reflect the assignment of leases.
 
“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related property is
located to reflect the assignment of the Mortgage, subject to the terms,
covenants and provisions of this Agreement.
 
“Assignment of Preferred Equity Asset” shall mean, with respect to any Preferred
Equity Asset, an assignment of the Preferred Equity Asset and Preferred Equity
Asset Documents, subject to the terms, covenants and provisions of this
Agreement.
 
“Attorney’s Bailee Letter” means a letter from an Acceptable Attorney, in form
and substance acceptable to the Buyer, wherein such Acceptable Attorney in
possession of a Purchased Loan File (i) acknowledges receipt of such Purchased
Loan File, (ii) confirms that such Acceptable Attorney is holding the same as
bailee of the Buyer under such letter and (iii) agrees that such Acceptable
Attorney shall deliver such Purchased Loan File to the Custodian by not later
than the third (3rd) Business Day following the Purchase Date for the related
Purchased Loan.
 
“B Note Asset” has the meaning given to such term in clause (ii) of the
definition of Eligible Loans.
 
“Business Day” shall mean a day other than (i) a Saturday or Sunday, or (ii) a
day in which the New York Stock Exchange or banks in the State of New York, the
State of Illinois, or the Cayman Islands are authorized or obligated by law or
executive order to be closed. When used with respect to a Pricing Rate
Determination Date, “Business Day” shall mean any day
4

--------------------------------------------------------------------------------


other than a Saturday, a Sunday or a day on which banks in London, England are
closed for interbank or foreign exchange transactions.
 
“Buyer” shall mean Natixis Real Estate Capital Inc., or any successor or
assignee thereof.
 
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent equity ownership interests in a Person which is not a
corporation, including, without limitation, any and all member interests or
other equivalent interests in any limited liability company, general or limited
partnership interests in any general or limited partnership, and any and all
warrants or options to purchase any of the foregoing.
 
“Cash Management Account” shall mean a segregated interest bearing account, in
the name of Buyer, established at the Depository.
 
“CDO” means a collateralized debt obligation securitization transaction.
 
“CF Sweep Event” shall exist hereunder at any time when (i) an Event of Default
shall have occurred and be continuing hereunder, (ii) a monetary default or
other material default beyond applicable grace periods shall exist under the
Purchased Asset Documents for any Purchased Asset or (iii) Seller shall fail to
cure any Margin Deficit within the time period required under Section 4(c). A CF
Sweep Event with respect to any Purchased Asset shall cease to be in effect (a)
under the foregoing clause (ii) when Seller has paid Buyer the entire Repurchase
Price for the applicable Purchased Asset or (b) under the foregoing clause
(iii), when the Repurchase Price (excluding accrued Price Differential) of such
Purchased Asset has been reduced to the applicable Target Price for such
Purchased Asset.
 
“Change of Control” shall mean any of the following events shall have occurred
without the prior approval of the Buyer:
 
(i) Sponsor shall no longer own, whether directly or indirectly, 100% of the
ownership interest in Seller; or


(ii) any merger, reorganization or consolidation of the Sponsor where the
successor entity is not the Sponsor as of the date of this Agreement; or


(iii) at least three of Messrs. John Boyt, David Bloom, Jeff Blomstrom, Alan
Feldman and Jonathan Cohen cease to be senior executives and devote at least a
majority of their respective business time to matters relating to the management
and operation of the Sponsor and the Seller.


“Class” shall mean the class of Transaction for any Asset.
 
“Class CMBS-1” shall mean a Transaction involving Eligible CMBS having a rating
of A (or the equivalent) or higher by each of the applicable Rating Agencies.
 
“Class CMBS-2” shall mean a Transaction involving Eligible CMBS having a rating
of A- (or the equivalent) by each of the applicable Rating Agencies.
5

--------------------------------------------------------------------------------


“Class CMBS-3” shall mean a Transaction involving Eligible CMBS having a rating
of BBB+ (or the equivalent) by each of the applicable Rating Agencies.
 
“Class CMBS-4” shall mean a Transaction involving Eligible CMBS having a rating
of BBB (or the equivalent) by each of the applicable Rating Agencies.
 
“Class CMBS-5” shall mean a Transaction involving Eligible CMBS having a rating
of BBB- (or the equivalent) by each of the applicable Rating Agencies.
 
“Class CMBS-6” shall mean a Transaction involving Eligible CMBS having a rating
of BB+ (or the equivalent) by each of the applicable Rating Agencies.
 
“Class CMBS-7” shall mean a Transaction involving Eligible CMBS having a rating
of BB (or the equivalent) by each of the applicable Rating Agencies.
 
“Class CMBS-8” shall mean a Transaction involving Eligible CMBS having a rating
of BB- (or the equivalent) by each of the applicable Rating Agencies.
 
“Class CMBS-9” shall mean a Transaction involving Eligible CMBS having a rating
of B+ (or the equivalent) by each of the applicable Rating Agencies.
 
“Class CMBS-10” shall mean a Transaction involving Eligible CMBS having a rating
of B (or the equivalent) by each of the applicable Rating Agencies.
 
“Class CMBS-11” shall mean a Transaction involving Eligible CMBS having a rating
of B- (or equivalent) by each of the applicable Rating Agencies.
 
“Class CMBS-12” shall mean a Transaction involving Eligible CMBS that is unrated
by any Rating Agency.
 
“Class M-1” shall mean a Transaction involving an Eligible Mortgage Loan which
Asset has an LTV of 65% or less.
 
“Class M-2” shall mean a Transaction involving an Eligible Mortgage Loan which
Asset has an LTV less than or equal to 70% but greater than 65%.
 
“Class M-3” shall mean a Transaction involving an Eligible Mortgage Loan which
Asset has an LTV less than or equal to 75% but greater than 70%.
 
“Class M-4” shall mean a Transaction involving an Eligible Mortgage Loan which
Asset has an LTV less than or equal to 80% but greater than 75%.
 
“Class M-5” shall mean a Transaction involving an Eligible Mortgage Loan which
Asset has an LTV less than or equal to 85% but greater than 80%.
 
“Class MZ/B-1” shall mean a Transaction involving an Eligible Mezzanine Loan
which Asset has an LTV less than or equal to 75%.
6

--------------------------------------------------------------------------------


“Class MZ/B-2” shall mean a Transaction involving an Eligible Mezzanine Loan
which Asset has an LTV less than or equal to 80% but greater than 75%.
 
“Class MZ/B-3” shall mean a Transaction involving an Eligible Mezzanine Loan
which Asset has an LTV less than or equal to 85% but greater than 80%.
 
“Class PE-1” shall mean a Transaction involving an Eligible Preferred Equity
Asset which Asset has an LTV less than or equal to 75%.
 
“Class PE-2” shall mean a Transaction involving an Eligible Preferred Equity
Asset which Asset has an LTV less than or equal to 80% but greater than 75%.
 
“Class PE-3” shall mean a Transaction involving an Eligible Preferred Equity
Asset which Asset has an LTV less than or equal to 85% but greater than 80%.
 
“Closing Date” shall mean the date hereof as set forth on the first page of this
Agreement.
 
“CMBS Asset” shall mean securities issued pursuant to a securitization of
commercial mortgage loans, mezzanine loans and/or other assets.
 
“Collateral” shall have the meaning specified in Section 6 of this Agreement.
 
“Collateral Information” shall mean, with respect to each Purchased Loan, the
information set forth in Exhibit VII attached hereto.
 
“Collection Period” shall mean with respect to the Remittance Date in any month,
the period beginning on but excluding the Cut-off Date in the month preceding
the month in which such Remittance Date occurs and continuing to and including
the Cut-off Date immediately preceding such Remittance Date.
 
“Confirmation” shall have the meaning specified in Section 3(b) of this
Agreement.
 
“Custodial Agreement” shall mean the Custodial Agreement, dated as of April 12,
2007, by and among the Custodian, the Seller and the Buyer.
 
“Custodial Delivery” shall mean the form executed by each Seller in order to
deliver the Purchased Loan Schedule and the Purchased Loan File to Buyer or its
designee (including the Custodian) pursuant to Section 7 hereof, a form of which
is attached hereto as Exhibit IV.
 
“Custodian” shall mean LaSalle Bank National Association, or any successor
Custodian appointed by Buyer with the prior written consent of Seller (which
consent shall not be unreasonably withheld or delayed).
 
“Cut-off Date” shall mean the second Business Day preceding each Remittance
Date.
 
“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.
7

--------------------------------------------------------------------------------


“Depository” shall mean LaSalle Bank National Association, or any successor
Depository appointed by Buyer with the prior written consent of Seller (which
consent shall not be unreasonably withheld or delayed).
 
“Designated Purchase Percentage” shall mean, with respect to any Mortgage Loan,
the purchase percentage designated by Seller in the notice of the applicable
Transaction delivered to Buyer under Section 3(a) which shall be no greater than
75% or 80%, respectively.
 
“Diligence Materials” shall mean the Preliminary Due Diligence Package together
with the Supplemental Due Diligence List.
 
“Draft Appraisal” shall mean a short form appraisal, “letter opinion of value,”
or any other form of draft appraisal reasonably acceptable to Buyer.
 
“Early Repurchase Date” shall have the meaning specified in Section 3(d) of this
Agreement.
 
“Eligible Assets” shall mean, collectively, Eligible Loans, Eligible Preferred
Equity Assets and Eligible Securities.
 
“Eligible Loans” shall mean any of the following types of loans and interests
therein, which loans or interests therein, and documents evidencing and/or
securing such loans or interests therein, are acceptable to Buyer in the good
faith exercise of its sole discretion and are secured directly or indirectly by
a property that is a multifamily, retail, office, warehouse or hospitality
property (or any other property type acceptable to Buyer, but excluding in all
cases undeveloped land) and is located in the United States of America, its
territories or possessions:
 
(i) performing whole mortgage loans secured by first liens on multifamily or
commercial properties (“Mortgage Loans”);
 
(ii) senior or junior participation interests in or subordinate notes evidencing
interests in performing whole mortgage loans secured by first liens, or
performing whole mortgage loans secured by second liens, in each case on
multifamily or commercial properties (“B Note Assets”);
 
(iii) performing mezzanine loans, or senior or junior participation interests in
performing mezzanine loans, secured by pledges of the entire (or such lesser
percentage as Buyer may agree to) equity ownership interests in entities that
directly or indirectly through one or more intervening subsidiaries own
multifamily or commercial properties (“Mezzanine Loans”); and
 
(iv) any other loan which does not conform to the criteria set forth in clauses
(i)-(iii) above and which Buyer elects in its sole discretion to purchase;
provided, however, that non-performing loans and loans that are collateralized
by undeveloped land shall not be Eligible Loans for purposes of this Agreement.
 
“Eligible Preferred Equity Assets” shall mean a Preferred Equity Asset which is
acceptable to Buyer in the good faith exercise of its sole discretion.
8

--------------------------------------------------------------------------------


“Eligible Securities” shall mean commercial mortgage backed securities that (a)
have a rating of B- or higher from Standard & Poor’s Ratings Services, a
Division of The McGraw-Hill Companies, Inc. or Fitch, Inc. and/or B3 or higher
from Moody’s Investors Services, Inc. and (b) are otherwise acceptable to Buyer
in its sole discretion. Any securities with split ratings shall be deemed to
have the lower rating.
 
“Environmental Law” shall mean, any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, written policy and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health and safety or Hazardous Materials, including, without
limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001
et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et seq.;
and the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and any
state and local or foreign counterparts or equivalents, in each case as amended
from time to time.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
 
“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which Seller is a member and (ii) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, described in Section 414(m) or (o) of the Code of which Seller is a
member.
 
“Event of Default” shall have the meaning specified in Section 14 of this
Agreement.
 
“Extension Conditions” shall have the meaning specified in Section 3(e) of this
Agreement.
 
“Extension Fee” shall have the meaning specified in Section 3(e) of this
Agreement.
 
“Facility Amount” shall mean $150,000,000, as same may be reduced pursuant to
Section 3(e) of this Agreement; and provided that on the Outside Purchase Date,
the Facility Amount shall be reduced to the aggregate Repurchase Price
(excluding accrued Price Differential) for all Purchased Assets then subject to
Transactions hereunder.
 
“Facility Fee” shall mean the fee equal to .75% of the Facility Amount which
shall be due and payable on the Closing Date, pursuant to Section 3(f) of this
Agreement.
 
“Filings” shall have the meaning specified in Section 6 of this Agreement.
9

--------------------------------------------------------------------------------


“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.
 
“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
 
“Ground Lease” shall mean a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of thirty (30) years or more from the Purchase Date of the Purchased
Loan; (b) the right of the lessee to mortgage and encumber its interest in the
leased property without the consent of the lessor or with such consent given;
(c) the obligation of the lessor to give the holder of any mortgage lien on such
leased property written notice of any defaults on the part of the lessee and
agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so; (d) reasonable transferability of the lessee’s interest under
such lease, including ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease.
 
“Guaranty” shall mean the Guaranty of Nonrecourse Exceptions, dated as of the
date hereof, from the Sponsor to the Buyer.
 
“Hedging Transactions” shall mean, with respect to any or all of the Purchased
Securities and/or Purchased Loans, any short sale of U.S. Treasury Securities or
mortgage-related securities, futures contract (including Eurodollar futures) or
options contract or any interest rate swap, cap or collar agreement or similar
arrangements providing for protection against fluctuations in interest rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, entered into by Seller with Buyer or an Affiliate of Buyer or one
or more other counterparties reasonably acceptable to the Buyer.
 
“Income” shall mean, with respect to any Purchased Security or Purchased Loan at
any time, the sum of (x) any principal thereof and all interest, dividends or
other distributions thereon and (y) all net sale proceeds received by Seller or
any Affiliate of Seller in connection with a sale of such Purchased Security or
Purchased Loan.
 
“Indemnified Amounts” and “Indemnified Parties” shall have the meaning specified
in Section 27 of this Agreement.
 
“ISDA Master Agreement” shall mean any ISDA Master Agreement (including
respective schedules, annexes and confirmations) executed by the Seller and
Buyer or an Affiliate of the Buyer in connection with a Hedging Transaction.
 
“LIBOR” shall mean, with respect to any Pricing Rate Period, the rate per annum
which is equal to the rate for deposits in U.S. Dollars, for a period equal to
one month, which appears on Telerate page 3750 as of 11:00 a.m., London time, on
the related Pricing Rate Determination Date. If such interest rate shall cease
to be available from Telerate News Service, LIBOR shall be determined from such
financial reporting service as Buyer shall reasonably determine and use
10

--------------------------------------------------------------------------------


with respect to its other loan or repurchase facilities on which interest is
determined based on LIBOR. If two or more such rates appear on Telerate page
3750 or associated pages, the rate in respect of such Pricing Rate Period will
be the arithmetic mean of such offered rates, absent manifest error.
 
“LIBOR Transaction” shall mean, with respect to any Pricing Rate Period, any
Transaction with respect to which the Pricing Rate for such Pricing Rate Period
is determined with reference to the LIBOR.
 
“LTV” shall mean with respect to (a) any Mortgage Loan, the ratio of the
principal amount of the Mortgage Loan (or in the case of a B Note Asset the
related Whole Loan) to the Market Value of the Mortgaged Property or (b) any
Mezzanine Loan or Preferred Equity Asset, the ratio of the sum of (i) the
principal balance of such Mezzanine Loan (or in the case of a participation
interest in a Mezzanine Loan, the related Whole Loan) or the aggregate amount of
Seller’s initial and scheduled addition capital contributions or other equity
investments with respect to any Preferred Equity Asset plus (ii) the principal
balance(s) of all mortgage loans and/or mezzanine loans senior to such Mezzanine
Loan or Preferred Equity Asset to the Market Value of the Underlying Mortgaged
Property.
 
“Margin Deficit” shall have the meaning specified in Section 4(a) hereof.
 
“Margin Excess” shall have the meaning specified in Section 4(b) hereof.
 
“Margin Notice Deadline” shall mean 11:00 a.m, EST.
 
“Market Value” shall mean (A) with respect to any Purchased Security, Mortgaged
Property or Underlying Mortgaged Property as of any relevant date, the market
value for such Purchased Security, Mortgaged Property or Underlying Mortgaged
Property on such date, as determined by Buyer in its sole but commercially
reasonable business judgment or (B) with respect to any Purchased Loan or
Purchased Preferred Equity Asset as of any relevant date, the lesser of (x) the
market value for such Purchased Loan or Purchased Preferred Equity Asset on such
date, as determined by Buyer in its sole but commercially reasonable business
judgment and (y) the par amount of such Purchased Loan or Purchased Preferred
Equity Asset; provided, that the value of any Hedging Transactions pledged with
such Purchased Asset where the Buyer or an Affiliate of the Buyer is the
counterparty shall be included in the determination of Market Value. It is
acknowledged and agreed that the Market Value for any Asset may be determined by
Buyer to be zero.
 
“Material Adverse Change” shall mean a material adverse change in (a) the
business, assets, property or financial condition of Seller or Sponsor, taken as
a whole, (b) the ability of Seller or Sponsor to perform its obligations under
any of the Transaction Documents to which it is a party, (c) the validity or
enforceability of any of the Transaction Documents or (d) the rights and
remedies of Buyer under any of the Transaction Documents.
 
“Mezzanine Note” shall mean a note or other evidence of indebtedness of the
direct or indirect owner or owners of all (or such lesser percentage as Buyer
may approve) equity or ownership interests in an underlying real property owner
secured by a pledge of such ownership interests.
11

--------------------------------------------------------------------------------


“Mezzanine Borrower” shall have the meaning specified in Exhibit VI.
 
“Mezzanine Collateral” shall have the meaning specified in Exhibit VI.
 
“Mezzanine Loan” has the meaning given to such term in clause (iii) of the
definition of Eligible Loans.
 
“Mezzanine Loan Documents” shall have the meaning specified in Exhibit VI.
 
“Moody’s” shall mean Moody’s Investor Service, Inc.
 
“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first lien on or a first priority
ownership interest in an estate in fee simple in real property and the
improvements thereon, securing a mortgage note or similar evidence of
indebtedness.
 
“Mortgage Loan” has the meaning given to such term in clause (i) of the
definition of Eligible Loan.
 
“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor secured by a Mortgage.
 
“Mortgaged Property” shall mean the real property securing repayment of the debt
evidenced by a Mortgage Note.
 
“Mortgagee” shall mean the record holder of a Mortgage Note secured by a
Mortgage.
 
“Mortgagor” shall mean the obligor on a Mortgage Note and the grantor of the
related Mortgage.
 
“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been, or were required to have been,
made by Seller or any ERISA Affiliate and which is covered by Title IV of ERISA.
 
“New Collateral” shall mean an Eligible Asset that Seller proposes to be
included as Collateral.
 
“Non-Usage Fee” shall have the meaning specified in Section 3(f) of this
Agreement.
 
“Original Purchase Percentage” shall mean, with respect to any Transaction the
corresponding percentage set forth below unless otherwise agreed to between
Buyer (in its sole discretion) and Seller and set forth in a Confirmation:
 

 
(i)
for each Mortgage Loan, the Designated Purchase Percentage for each such Asset;

 

 
(ii)
for each Class of Transaction involving a Mezzanine Loan or B Note Asset, the
corresponding percentage set forth below:

 

--------------------------------------------------------------------------------


Class of Transaction
 
Percentage
 
Class MZ/B-1
 
75%
 
Class MZ/B-2
 
70%
 
Class MZ/B-3
 
60%
 




 
(iii)
for each Class of Transaction involving a Preferred Equity Asset, the
corresponding percentage set forth below:

 
Class of Transaction
 
Percentage
 
Class PE-1
 
70%
 
Class PE-2
 
60%
 
Class PE-3
 
50%
 




 
(iv)
for each Class of Transaction involving a CMBS Asset, the corresponding
percentage set forth below (it being acknowledged that the Class for any CMBS
Asset may be changed by Buyer solely upon a downgrade, withdrawal or
qualification by any Rating Agency of the rating assigned to such CMBS Asset):

 
Class of Transaction
 
Percentage
 
Class CMBS-1
 
85%
 
Class CMBS-2
 
85%
 
Class CMBS-3
 
80%
 
Class CMBS-4
 
80%
 
Class CMBS-5
 
80%
 
Class CMBS-6
 
75%
 
Class CMBS-7
 
70%
 
Class CMBS-8
 
65%
 
Class CMBS-9
 
60%
 
Class CMBS-10
 
60%
 
Class CMBS-11
 
50%
 
Class CMBS-12
 
50%
 

 
provided, however, if at any time the aggregate Repurchase Price (excluding
Price Differential) of all Assets subject to Transactions hereunder is less than
$50,000,000 or the Assets subject to Transactions hereunder consist of five or
fewer Eligible Assets, then the applicable Purchase Percentages relating to each
Asset set forth above shall be reduced by 20% (e.g., if an Eligible
13

--------------------------------------------------------------------------------



Asset previously had an Original Purchase Percentage of 75%, for so long as the
circumstances in this proviso shall exist, the Original Purchase Percentage for
such Eligible Asset would be reduced to 55%).
 
“Originated Collateral” shall mean any Collateral that is an Eligible Loan and
whose Purchased Loan Documents were prepared by Seller.
 
“Outside Purchase Date” shall have the meaning set forth in Section 3(a).
 
“Permitted Purchased Asset Modification” shall mean any modification or
amendment of a Purchased Asset which is not a Significant Purchased Asset
Modification.
 
“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust,
unincorporated organization, or other entity, or a federal, state or local
government or any agency or political subdivision thereof.
 
“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code, other than a
Multiemployer Plan.
 
“PML” shall have the meaning specified in Exhibit VI.
 
“Portfolio Collateral” shall mean, as of any date, all Purchased Securities,
Purchased Loans and Purchased Preferred Equity Assets subject to Transactions
hereunder.
 
“Pre-Existing Collateral” shall mean any Collateral that is an Eligible Loan and
is not Originated Collateral.
 
“Preferred Equity Asset” shall mean an ownership interest of Seller in a
Preferred Equity Investment Entity.
 
“Preferred Equity Asset Documents” shall mean for any Preferred Equity Asset,
the articles of incorporation, by-laws and shareholders’ agreement (if any),
certificate of limited partnership and partnership agreement or certificate of
formation and operating agreement, as applicable, and any and all other
organizational documents of the related Preferred Equity Investment Entity.
 
“Preferred Equity Investment Entity” shall mean a corporation, partnership or
limited liability company that owns a fee or ground lessee’s interest in one or
more multi-family or commercial real estate properties.
 
“Preliminary Due Diligence Package” shall mean with respect to any New
Collateral, a summary memorandum outlining the proposed transaction, including,
to the best of Seller’s knowledge, potential transaction benefits and all
material underwriting risks, all Underwriting Issues and all other
characteristics of the proposed transaction that a reasonable buyer would
14

--------------------------------------------------------------------------------



consider material (collectively, “Material Information”), together with the
following due diligence information relating to the New Collateral to be
provided by Seller to Buyer pursuant to this Agreement (to the extent
applicable):
 
With respect to each Eligible Loan or Preferred Equity Asset:
 
(i) the Collateral Information;
 
(ii) current rent roll, if applicable;
 
(iii) cash flow pro-forma, plus historical information, if available;
 
(iv) description of the Mortgaged Property or Underlying Mortgaged Property and
the ownership structure of the borrower and the sponsor (including, without
limitation, the board of directors, if applicable);
 
(v) indicative debt service coverage ratios;
 
(vi) indicative loan-to-value ratio;
 
(vii) term sheet outlining the transaction generally;
 
(viii) Seller's relationship with the Mortgagor, if any; and
 
(ix) with respect to any New Collateral that is Pre-Existing Collateral, a list
that specifically and expressly identifies any Purchased Loan Documents that
relate to such New Collateral but are not in Seller's possession;
 
(x) any exceptions to the representations and warranties set forth in Exhibit VI
to this Agreement;
 
(xi) all property condition reports, environmental assessments, appraisals and
other third party reports available with respect to the Mortgaged Property or
Underlying Mortgaged Property;
 
(xii) the proposed Purchased Asset Documents; and
 
(xiii) Seller’s market transaction summary and internal credit memorandum(s)
approved by its credit committee; provided, however, that if, as of the relevant
date, Seller’s internal credit memorandum(s) has not yet been approved by
Seller’s credit committee, Seller may initially provide its preliminary credit
memorandum(s), provided that Seller delivers to Buyer a copy of the final credit
memorandum(s) as approved by its credit committee promptly after receipt; and
provided, further, that Seller may redact from any such credit memorandum
confidential or proprietary information (including, for example, information
relating to Seller’s plans for disposition of such Asset pursuant to a
securitization, CDO or other transaction), but in no event shall Seller redact
any Material Information therefrom.
15

--------------------------------------------------------------------------------


With respect to each Eligible Security:
 
(i) collateral summary books which include, to the extent provided to the
Seller, the following:
 
(A) loan detail and asset description
 
(B) map, photo
 
(C) rent roll
 
(D) operating information
 
(E) appraisal, environmental, engineering summary;
 
(ii) loan data disk;
 
(iii) materials furnished to the Rating Agencies in connection with the issuance
of the Eligible Securities, to the extent provided to Seller;
 
(iv) Securitization Documents;
 
(v) remittance report for most recent period in Seller’s possession;
 
(vi) quarterly remittance reports in Seller’s possession;
 
(vii) accounting reports delivered with respect to the Eligible Security in
Seller’s possession; and
 
(viii) legal opinions delivered with respect to the Eligible Security in
Seller’s possession.
 
“Price Differential” shall mean, with respect to any Transaction as of any date,
the aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Repurchase Price for such Transaction (as adjusted from time
to time by reductions in the Repurchase Price pursuant to Sections 4(a), 4(c),
5(d)(i), 5(d)(ii), 5(e)(ii), 5(e)(iii), 5(e)(iv), 5(e)(v) and 5(f)(ii)) on a
360-day-per-year basis for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the date of determination (reduced by any amount of such
Price Differential previously paid by Seller to Buyer with respect to such
Transaction).
 
“Pricing Rate” shall mean, for any Pricing Rate Period, an annual rate equal to
LIBOR for such Pricing Rate Period plus the relevant Applicable Spread for such
Transaction and shall be subject to adjustment and/or conversion as provided in
Sections 3(g) and 3(h) of this Agreement.
 
“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to any Transaction, the second (2nd) Business Day preceding
the fifteenth (15th) day of the calendar month in which the first day of such
Pricing Rate Period occurs.
16

--------------------------------------------------------------------------------


“Pricing Rate Period” shall mean, (a) in the case of the first Pricing Rate
Period with respect to any Transaction, the period commencing on and including
the Purchase Date for such Transaction and ending on and excluding the following
Remittance Date, and (b) in the case of any subsequent Pricing Rate Period, the
period commencing on and including such Remittance Date and ending on and
excluding the following Remittance Date; provided, however, that in no event
shall any Pricing Rate Period end subsequent to the Repurchase Date.
 
“Prime Rate” shall mean the prime rate of U.S. commercial banks as published in
The Wall Street Journal (or, if more than one such rate is published, the
average of such rates).
 
“Principal Payment” shall mean, (i) with respect to any Purchased Loan or
Purchased Security, any payment or prepayment of principal received by Seller or
the Depository in respect thereof and (ii) with respect to any Purchased
Preferred Equity Asset, any distribution or payment constituting a return of all
or any portion of Seller’s capital with respect to such Preferred Equity Asset
received by Seller or the Depository in respect thereof.
 
“Purchase Date” shall mean the date on which Purchased Loans or Purchased
Securities are to be transferred by Seller to Buyer.
 
“Purchase Price” shall mean, with respect to any Purchased Asset, the price at
which such Purchased Asset is transferred by Seller to Buyer on the applicable
Purchase Date. The Purchase Price as of any Purchase Date for any Purchased
Asset shall be an amount (expressed in dollars) equal to the product obtained by
multiplying (i) the Market Value of such Purchased Security (or, if the Security
proposed to be included in a Transaction is being or was acquired by the Seller
from the Sponsor, the acquisition cost of the Sponsor in such Security, if lower
than the Market Value), such Purchased Asset or such Purchased Loan (or the par
amount of such Purchased Preferred Equity Asset or Purchased Loan, if lower than
Market Value) by (ii) the “Original Purchase Percentage” for such Purchased
Asset; provided, that notwithstanding the foregoing, the Seller may request that
the Purchase Price set forth in a Confirmation be determined by applying a
percentage lower than the then current Original Purchase Percentage and, in such
event, (1) such lower percentage shall be deemed the “Original Purchase
Percentage” for purposes of the calculation of the Target Price but not for any
other purpose under the Agreement and (2) from time to time after such Purchased
Asset is made the subject of a Transaction, the Seller may request increases in
the related Purchase Price up to the maximum then current Original Purchase
Percentage therefor.
 
“Purchased Asset Documents” shall mean the Purchased Loan Documents, the
Purchased Preferred Equity Asset Documents or Purchased Securities Documents, as
applicable, for any Purchased Asset.
 
“Purchased Assets” shall mean, collectively, Purchased Loans, Purchased
Preferred Equity Assets and Purchased Securities hereunder.
 
“Purchased Loan File” shall mean the documents specified as the “Purchased Loan
File” in Section 7(e), together with any additional documents and information
required to be delivered to Buyer or its designee (including the Custodian)
pursuant to this Agreement.
17

--------------------------------------------------------------------------------



“Purchased Loan Documents” shall mean, with respect to a Purchased Loan, the
documents comprising the Purchased Loan File for such Purchased Loan.
 
“Purchased Loans” shall mean (i) with respect to any Transaction, the Eligible
Loans sold by Seller to Buyer in such Transaction and (ii) with respect to the
Transactions in general, all Eligible Loans sold by Seller to Buyer and any
additional collateral delivered by Seller to Buyer pursuant to Section 4(a) of
this Agreement.
 
“Purchased Loan Schedule” shall mean a schedule of Purchased Loans attached to
each Trust Receipt and Custodial Delivery, which may but is not required to,
contain information substantially similar to the Collateral Information.
 
“Purchased Securities” shall mean, (i) with respect to any Transaction, the
Eligible Securities sold by Seller to Buyer in such Transaction, and (ii) with
respect to the Transactions in general, all Eligible Securities sold by Seller
to Buyer and any additional collateral delivered by Seller to Buyer pursuant to
Section 4(a) of this Agreement.
 
“Purchased Securities Documents” shall mean, with respect to any Purchased
Securities, any certificates evidencing such Purchased Securities, and any
prospectus, offering memorandum, pooling and servicing agreement (or similar
agreement) and other agreements, documents and instruments evidencing, securing
or otherwise relating to such Purchased Securities.
 
“Purchased Preferred Equity Assets” shall mean, (i) with respect to any
Transaction, the Eligible Preferred Equity Assets sold by Seller to Buyer in
such Transaction, and (ii) with respect to the Transactions in general, all
Eligible Preferred Equity Assets sold by Seller to Buyer and any additional
collateral delivered by Seller to Buyer pursuant to Section 4(a) of this
Agreement.
 
“Purchased Preferred Equity Asset Documents” shall mean, with respect to any
Purchased Preferred Equity Asset, the certificate of formation and limited
liability company agreement or operating agreement, certificate of limited
partnership and partnership agreement or articles of incorporation and by-laws,
as applicable, and any and all other organizational documents of the related
Preferred Equity Investment Entity, and any certificate evidencing such
Preferred Equity Asset.
 
“Rating Agency” shall mean any of Fitch Inc., Moody’s Investor Services, Inc.
and Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies.
 
“Rating Category” shall mean any of the rating categories listed in Schedule I-A
attached to this Agreement.
 
“Relevant System” shall mean (a) The Depository Trust Company in New York, New
York, or (b) such other clearing organization or book-entry system as is
designated in writing by the Buyer.
 
“REMIC” shall mean a real estate mortgage investment conduit, within the meaning
of Section 860D(a) of the Code.
18

--------------------------------------------------------------------------------



“Remittance Date” shall mean the eighteenth (18th) calendar day of each month,
or the next succeeding Business Day, if such calendar day shall not be a
Business Day, or such other day as is mutually agreed to by Seller and Buyer.
 
“Replacement Collateral” shall have the meaning specified in Section 14(b)(ii)
of this Agreement.
 
“Repurchase Date” shall mean April 18, 2010 as same may be extended by Seller
subject to the terms and conditions of Section 3(e), or such earlier date on
which Seller may be obligated to repurchase all of the Assets subject to
Transactions hereunder.
 
“Repurchase Price” shall mean, with respect to any Purchased Asset as of any
date, the price at which such Purchased Asset is to be transferred from Buyer to
Seller upon termination of the related Transaction; such price will be
determined in each case as the sum of the Purchase Price of such Purchased Asset
and the accrued but unpaid Price Differential with respect to such Purchased
Asset as of the date of such determination, minus all Income and cash actually
received by Buyer in respect of such Transaction pursuant to Sections 4(a),
4(b), 5(b), 5(c), 5(d), 5(e) and 5(f) of this Agreement.
 
“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other governmental authority whether now or hereafter enacted or in
effect.
 
“Securitization Document” shall mean, with respect to any Eligible Securities,
any pooling and servicing agreement or other agreement governing the issuance
and administration of such Eligible Securities.
 
“Seller” shall mean RCC Real Estate SPE 3, LLC, a Delaware limited liability
company.
 
“Servicing Agreement” shall have the meaning specified in Section 29(b).
 
“Servicing Records” shall have the meaning specified in Section 29(b).
 
“Significant Purchased Asset Modification” means any modification or amendment
of a Purchased Loan or Purchased Preferred Equity Asset which
 
(i) reduces the principal amount of the Purchased Loan or Purchased Preferred
Equity Asset in question other than (1) with respect to a dollar-for-dollar
principal payment or (2) reductions of principal to the extent of deferred,
accrued or capitalized interest added to principal which additional amount was
not taken into account by Buyer in determining the related Purchase Price,
 
(ii) increases the principal amount of a Purchased Loan or Purchased Preferred
Equity Asset other than increases which are derived from accrual or
capitalization of deferred interest which is added to principal or protective
advances,
19

--------------------------------------------------------------------------------


(iii) modifies the regularly scheduled payments of principal and non-contingent
interest of the Purchased Loan or Purchased Preferred Equity Asset in question,
 
(iv) changes the frequency of scheduled payments of principal and interest in
respect of a Purchased Loan or Purchased Preferred Equity Asset,
 
(v) subordinates the lien priority of the Purchased Loan in question or the
payment priority of the Purchased Loan in question other than subordinations
required under the then existing terms and conditions of the Purchased Loan in
question (provided, however, the foregoing shall not preclude the execution and
delivery of subordination, nondisturbance and attornment agreements with
tenants, subordination to tenant leases, easements, plats of subdivision and
condominium declarations and similar instruments which in the commercially
reasonable judgment of the Seller do not materially adversely affect the rights
and interest of the holder of the Purchased Loan in question),
 
(vi) releases any collateral for the Purchased Loan in question other than
releases required under the then existing Purchased Loan documents or releases
in connection with eminent domain or under threat of eminent domain,
 
(vii) waives, amends or modifies any cash management or reserve account
requirements of the Purchased Loan or Purchased Preferred Equity Asset other
than changes required under the then existing Purchased Loan or Purchased
Preferred Equity Asset documentation, or
 
(viii) waives any due-on-sale or due-on-encumbrance provisions of the Purchased
Loan or Purchased Preferred Equity Asset in question other than waivers required
to be given under the then existing Purchased Loan or Purchased Preferred Equity
Asset documents.
 
“Single-Purpose Entity” shall mean a Person, other than an individual, which is
formed or organized solely for the purpose of holding, directly and subject to
this Agreement, the Portfolio Collateral, does not engage in any business
unrelated to the Portfolio Collateral and the financing thereof, does not have
any assets other than the Portfolio Collateral and the financing thereof, or any
indebtedness other than as permitted by this Agreement, has its own separate
books and records and its own accounts, in each case which are separate and
apart from the books and records and accounts of any other Person, and holds
itself out as being a Person, separate and apart from any other Person.
 
“Sponsor” shall mean Resource Capital Corp., a Maryland corporation.
 
“Supplemental Due Diligence List” shall mean, with respect to any New
Collateral, information or deliveries concerning the New Collateral that Buyer
shall reasonably request in addition to the Preliminary Due Diligence Package.
 
“Survey” shall mean a certified ALTA/ACSM (or applicable state standards for the
state in which the Collateral is located) survey of a Mortgaged Property or
Underlying Mortgaged
20

--------------------------------------------------------------------------------



Property prepared by a registered independent surveyor or engineer and in form
and content satisfactory to the Buyer and the company issuing the Title Policy
for such Property.
 
“Target Price” shall mean, with respect to any Purchased Asset as of any date,
the amount (expressed in dollars) obtained by multiplying (i) the Market Value
of such Purchased Asset as of such date by (ii) the Original Purchase Percentage
for such Purchased Asset.
 
“Title Exceptions” shall have the meaning specified in Exhibit VI.
 
“Transaction Conditions Precedent” shall have the meaning specified in Section
3(b) of this Agreement.
 
“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Annexes to this Agreement, the Guaranty, the Custodial Agreement and all
Confirmations executed pursuant to this Agreement in connection with specific
Transactions.
 
“Trustee” shall mean, with respect to any Eligible Securities, the trustee under
the Securitization Document applicable to such Eligible Securities.
 
“Trust Receipt” shall mean a trust receipt issued by Custodian to Buyer
confirming the Custodian's possession of certain Purchased Loan Files which are
the property of and held by Custodian for the benefit of the Buyer (or any other
holder of such trust receipt) or a bailment arrangement with counsel or other
third party acceptable to Buyer in its sole discretion.
 
“UCC” shall have the meaning specified in Section 6 of this Agreement.
 
“UCC-9 Policy” shall have the meaning specified in Exhibit VI.
 
“Underlying Mortgage Loan” shall mean, in the case of any Mezzanine Loan (or
participation interest in any Mezzanine Loan) or Preferred Equity Asset, any
Mortgage Loan secured by a Mortgage on the related Underlying Mortgaged Property
for such Mezzanine Loan (or participation interest therein) or Preferred Equity
Asset.
 
“Underlying Mortgaged Property” shall mean, in the case of any:
 

 
(a)
B Note, the Mortgaged Property securing such B Note (if the B Note is a debt
instrument), or the Mortgaged Property securing the Mortgage Loan in which such
B Note represents a junior participation (if the B Note is a participation
interest);

 

 
(b)
Mezzanine Loan (or participation interest therein), the Mortgaged Property that
is owned by the Person the Capital Stock of which is pledged as collateral
security for such Mezzanine Loan; or

 

 
(c)
Preferred Equity Asset, the Mortgaged Property that is owned by the Preferred
Equity Investment Entity.

 
“Underlying Property Owner” shall have the meaning specified in Exhibit VI.
21

--------------------------------------------------------------------------------



“Underwriting Issues” shall mean, with respect to any Collateral as to which
Seller intends to request a Transaction, all material information that has come
to Seller's attention that, based on the making of reasonable inquiries and the
exercise of reasonable care and diligence under the circumstances, would be
considered a materially “negative” factor (either separately or in the aggregate
with other information), or a material defect in loan documentation or closing
deliveries (such as any absence of any material Purchased Loan Document(s) or
Purchased Preferred Equity Asset Documents), to a reasonable institutional
mortgage Buyer in determining whether to originate or acquire the Collateral in
question.
 
“Whole Loan” shall mean, in the case of (i) any B Note Asset that is a
participation interest, the Mortgage Loan to which such B Note Asset relates,
(ii) any B Note Asset evidenced by a subordinate note, the aggregate
indebtedness evidenced by such note together with each other promissory note
secured by the Mortgage(s) securing such B Note Asset, (iii) any B Note Asset
that is secured by a second mortgage, such second mortgage loan and (iv) in the
case of any participation interest in a Mezzanine Loan, the related whole
Mezzanine Loan.
 
3. INITIATION; CONFIRMATION; TERMINATION; FEES
 
(a) Subject to the terms and conditions set forth in this Agreement (including,
without limitation, the Transaction Conditions Precedent specified in Section
3(b) of this Agreement), an agreement to enter into a Transaction shall be made
in writing at the initiation of Seller as provided below; provided, however,
that (i) the aggregate Repurchase Price (excluding accrued Price Differential)
with respect to the Purchased Assets as of the date of determination for all
Transactions shall not exceed the Facility Amount and (ii) the Buyer shall not
have any obligation to enter into Transactions with the Seller after the date
(the “Outside Purchase Date”) which is six (6) months prior to the Repurchase
Date (as same may be extended). Seller shall give Buyer written notice of each
proposed Transaction and Buyer shall inform Seller of its determination with
respect to any assets proposed to be sold to Buyer by Seller solely in
accordance with Exhibit VIII attached hereto. Buyer shall have the right to
review all Eligible Assets proposed to be sold to Buyer in any Transaction and
to conduct its own due diligence investigation of such Eligible Assets as Buyer
reasonably determines. Buyer shall be entitled to make a determination, in the
exercise of its good faith business judgment, that it shall or shall not
purchase any or all of the assets proposed to be sold to Buyer by Seller. It
shall be an additional condition precedent to any Transaction that all Eligible
Assets sold to Buyer in Transactions will comply with the conditions set forth
on Schedule I attached to this Agreement. On the Purchase Date for the
Transaction which shall be on a date mutually agreed upon by Buyer and Seller
following the approval of an Eligible Asset by Buyer in accordance with Exhibit
VIII hereto, each Purchased Asset shall be transferred to Buyer or its agent
against the transfer of the Purchase Price to an account of Seller.
 
(b) Upon agreeing to enter into a Transaction hereunder, provided each of the
Transaction Conditions Precedent (as hereinafter defined) shall have been
satisfied (or waived by Buyer), Buyer shall promptly deliver to Seller a written
confirmation in the form of Exhibit I attached hereto of each Transaction (a
“Confirmation”). Such Confirmation shall describe each Purchased Asset
(including, for any Purchased Securities, the CUSIP number, if any), shall
identify Buyer and Seller, and shall set forth:
22

--------------------------------------------------------------------------------


(i) the Purchase Date,
 
(ii) the Purchase Price for such Purchased Asset,
 
(iii) the Repurchase Date,
 
(iv) the Pricing Rate applicable to the Transaction (including the Applicable
Spread), and
 
(v) any additional terms or conditions not inconsistent with this Agreement.
With respect to any Transaction, the Pricing Rate shall be determined initially
on the Pricing Rate Determination Date applicable to the first Pricing Rate
Period for such Transaction, and shall be reset on the Pricing Rate
Determination Date for each succeeding Pricing Rate Period for such Transaction.
 
Buyer or its agent shall determine in accordance with the terms of this
Agreement the Pricing Rate on each Pricing Rate Determination Date for the
related Pricing Rate Period and notify Seller of such rate for such period. The
“Transaction Conditions Precedent” shall be deemed to have been satisfied with
respect to any proposed Transaction if:
 

 
(A)
no Default or Event of Default (in each case, other than with respect to Buyer)
under this Agreement shall have occurred and be continuing as of the Purchase
Date for such proposed Transaction;

 

 
(B)
Seller shall have certified to Buyer in writing the acquisition cost of each
applicable Purchased Asset (including therein reasonable supporting
documentation required by the Buyer, if any);

 

 
(C)
the representations and warranties made by Seller in each of the Transaction
Documents shall be true and correct in all material respects as of the Purchase
Date for such Transaction (except to the extent such representations and
warranties are made as of a particular date);

 

 
(D)
Buyer shall have (A) determined, in accordance with the applicable provisions of
Section 3(a) of this Agreement, that each applicable Purchased Asset proposed to
be sold to Buyer by Seller in such Transaction is an Eligible Asset and (B)
obtained internal credit approval for the inclusion of such Eligible Asset in a
Transaction; and

 

 
(E)
no Material Adverse Change shall have occurred with respect to Seller or
Sponsor.

 
(c) Each Confirmation, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction(s) covered thereby unless specific
objection is made no less than three (3) Business Days after the date thereof.
In the event of any conflict between the terms of such Confirmation and the
terms of this Agreement, the Confirmation shall prevail. An
23

--------------------------------------------------------------------------------


objection sent by Seller with respect to any Confirmation must state
specifically that the writing is an objection, must specify the provision(s) of
such Confirmation being objected to by Seller, must set forth such provision(s)
in the manner that Seller believes such provisions should be stated, and must be
received by Buyer no more than three (3) Business Days after such Confirmation
is received by Seller.
 
(d) No Transaction shall be terminable on demand by Buyer (other than upon the
occurrence and during the continuance of an Event of Default by Seller). Seller
shall be entitled to terminate a Transaction on demand, in whole or in part, and
repurchase any or all of the Purchased Assets subject to a Transaction on any
Business Day prior to the Repurchase Date (an “Early Repurchase Date”);
provided, however, that:
 

 
(i)
Seller notifies Buyer in writing of its intent to terminate such Transaction and
repurchase such Purchased Assets no later than three (3) Business Days prior to
such Early Repurchase Date,

 

 
(ii)
on such Early Repurchase Date Seller pays to Buyer an amount equal to the sum of
the Repurchase Price for such Transaction and any other amounts payable under
this Agreement (including, without limitation, under Section 3(i) of this
Agreement) with respect to such Transaction against transfer to the Seller or
its agent of such Purchased Asset(s), and

 

 
(iii)
on such Early Repurchase Date, in addition to the amounts set forth in subclause
(ii) above, Seller pays to Buyer, on account of each Purchased Asset not subject
to termination, an amount sufficient to reduce the Repurchase Price (excluding
accrued Price Differential) for each Purchased Asset to the Target Price for
such Purchased Asset.

 
Such notice shall set forth the Early Repurchase Date and shall identify with
particularity the Purchased Asset(s) to be repurchased on such Early Repurchase
Date.
 
(e) On the Repurchase Date, termination of the Transactions will be effected by
transfer to Seller or its agent of the Purchased Assets and any Income in
respect thereof received by Buyer (and not previously credited or transferred
to, or applied to the obligations of, Seller pursuant to Section 5 of this
Agreement) against the simultaneous transfer of the Repurchase Price to an
account of Buyer. Notwithstanding the foregoing, Seller shall have the right to
extend the Repurchase Date with respect to all of the Transactions for one (1)
additional period of twelve (12) months (the “Extension Term), upon all of the
terms and conditions of this Agreement, provided that each of the following
“Extension Conditions” shall have been satisfied:
 

 
(i)
Seller shall have given Buyer written notice (the “Extension Notice”), not less
than sixty (60) days prior to the originally scheduled Repurchase Date, of
Seller’s desire to extend the Repurchase Date,

 

 
(ii)
no Default or Event of Default under this Agreement shall have occurred and be
continuing as of the originally scheduled Repurchase Date,


24

--------------------------------------------------------------------------------




 
(iii)
Seller shall have paid Buyer an extension fee in an amount equal to the product
of (A) twenty-five basis points (0.25%) and (B) the Facility Amount (as same may
have been reduced pursuant to the last sentence of this Section 3(e) below) (the
“Extension Fee”),

 

 
(iv)
in addition to the amounts set forth in subclause (iii) above, Seller pays to
Buyer, on account of each Purchased Asset, an amount sufficient to reduce the
Repurchase Price (excluding accrued Price Differential) for each Purchased Asset
to the Target Price for each such Purchased Asset; and

 

 
(v)
unless otherwise agreed to in writing by Buyer in its sole discretion, the
average Undrawn Balance for the prior twelve (12) calendar months shall not be
greater than $75,000,000 (except if Seller has exercised its right to reduce the
Facility Amount as provided below).

 
In the event the Repurchase Date is extended pursuant to this Section 3(e), then
Seller shall be required to terminate all Transactions by paying the Repurchase
Price of all Transactions on the Repurchase Date (as so extended). In addition,
if the Repurchase Date is extended pursuant to this Section 3(e), the Outside
Purchase Date shall also be extended to the date which is six (6) months prior
to the Repurchase Date (as so extended) unless Seller shall request in writing
in its notice delivered under clause (i) above that the Outside Purchase Date
not be so extended. Seller may elect to reduce the Facility Amount for the
Extension Term (but not before) by up to $75,000,000 (but to an amount not less
than the aggregate Repurchase Price (excluding Price Differential) for all
Purchased Assets then subject to Transactions hereunder) by delivering notice of
its election to so reduce the Facility Amount in the Extension Notice.
 
(f) a) Seller shall be required to pay the Facility Fee to Buyer on the date
hereof.
 

 
(ii)
On the eighteenth (18th) Remittance Date and on every third (3rd) Remittance
Date thereafter until the Outside Purchase Date, Seller shall be required to pay
to Buyer a fee (the “Non-Usage Fee”) equal to the product of (i) 0.15% per annum
multiplied by (ii) the weighted average Undrawn Balance during the prior 90 day
period; provided that if the weighted average Undrawn Balance during such prior
90 day period was less than $75,000,000, no Non-Usage Fee shall be payable for
such 90 day period; and provided, further, that if the Outside Purchase Date
shall occur prior to the end of any such 90 day period, Seller shall be required
to pay a Non-Usage Fee equal to the product of (x) 0.15% per annum, (y) a
fraction (1) the numerator of which is the number of days from the last
Remittance Date upon which the Non-Usage Fee was payable to Buyer to the Outside
Purchase Date and (2) the denominator of which is 90 days and (z) the weighted
average Undrawn Balance over the period described in clause (y)(1) above. The
“Undrawn Balance” shall mean, as of any date, the difference between the
Facility Amount and the Repurchase Price (excluding accrued Price Differential)
for all Purchased Assets subject to Transactions hereunder.


25

--------------------------------------------------------------------------------




 
(g)
If prior to the first day of any Pricing Rate Period with respect to any
Transaction, (i) Buyer shall have determined in the exercise of its reasonable
business judgment (which determination shall be conclusive and binding upon
Seller) that, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining LIBOR for such Pricing Rate
Period, or (ii) LIBOR determined or to be determined for such Pricing Rate
Period will not adequately and fairly reflect the cost to Buyer (as determined
and certified by Buyer) of making or maintaining Transactions during such
Pricing Rate Period, Buyer shall give telecopy or telephonic notice thereof to
Seller as soon as practicable thereafter. If such notice is given, the Pricing
Rate with respect to such Transaction for such Pricing Rate Period, and for any
subsequent Pricing Rate Periods until such notice has been withdrawn by Buyer,
shall be a per annum rate equal to the Prime Rate (the “Alternative Rate”).

 
(h) Notwithstanding any other provision herein, if the adoption of or any change
in any Requirement of Law or in the interpretation or application thereof shall
make it unlawful for Buyer to effect Transactions as contemplated by the
Transaction Documents, (a) the commitment of Buyer hereunder to enter into new
Transactions and to continue Transactions as such shall forthwith be canceled,
and (b) the Transactions then outstanding shall be converted automatically to
Alternative Rate Transactions on the last day of the then current Pricing Rate
Period or within such earlier period as may be required by law. If any such
conversion of a Transaction occurs on a day which is not the last day of the
then current Pricing Rate Period with respect to such Transaction, Seller shall
pay to Buyer such amounts, if any, as may be required pursuant to Section 3(i)
of this Agreement.
 
(i) Upon demand by Buyer, Seller shall indemnify Buyer and hold Buyer harmless
from any net actual, out-of-pocket loss or expense (not to include any lost
profit or opportunity) (including, without limitation, reasonable actual
attorneys’ fees and disbursements) which Buyer may sustain or incur as a
consequence of (i) default by the Seller in terminating any Transaction after
the Seller has given a notice in accordance with Section 3(d) hereof of a
termination of a Transaction, (ii) any payment of the Repurchase Price on any
day other than a Remittance Date or the Repurchase Date (including, without
limitation, any such actual, out-of-pocket loss or expense arising from the
reemployment of funds obtained by Buyer to maintain Transactions hereunder or
from customary and reasonable fees payable to terminate the deposits from which
such funds were obtained) or (iii) a default by Seller in selling any Eligible
Asset after Seller has notified Buyer of a proposed Transaction and Buyer has
agreed to purchase such Eligible Asset in accordance with the provisions of this
Agreement. A certificate as to such actual costs, losses, damages and expenses,
setting forth the calculations therefor shall be submitted promptly by Buyer to
Seller and shall be prima facie evidence of the information set forth therein.
 
(j) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any Governmental Authority or
compliance by Buyer with any request or directive from any central bank or other
Governmental Authority having jurisdiction over Buyer made subsequent to the
date hereof:
 

 
(i)
shall subject Buyer to any tax of any kind whatsoever with respect to the
Transaction Documents, any Purchased Asset or any Transaction, or change the
basis of taxation of payments to Buyer in respect thereof (except for income
taxes and any changes in the rate of tax on Buyer’s overall net income);

 
26

--------------------------------------------------------------------------------


 

 
(ii)
shall impose, modify or hold applicable any reserve, special deposit, compulsory
loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Buyer which is
not otherwise included in the determination of LIBOR hereunder; or

 

 
(iii)
shall impose on Buyer any other condition;

 
and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems, in the exercise of its reasonable business judgment,
to be material, of entering into, continuing or maintaining Transactions or to
reduce in a material manner any amount receivable under the Transaction
Documents in respect thereof; then, in any such case and provided Buyer imposes
such additional costs generally on all of its similarly situated customers,
Seller shall promptly pay Buyer, upon its demand, any additional amounts
necessary to compensate Buyer for such increased cost or reduced amount
receivable. If Buyer becomes entitled to claim any additional amounts pursuant
to this Section 3(j), it shall, within ten (10) Business Days of such event,
notify Seller of the event by reason of which it has become so entitled. Such
notification as to the calculation of any additional amounts payable pursuant to
this subsection shall be submitted by Buyer to Seller and shall be prima facie
evidence of such additional amounts. This covenant shall survive the termination
of this Agreement and the repurchase by Seller of any or all of the Purchased
Assets.
 
(k) If Buyer shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by Buyer or any corporation controlling Buyer
with any request or directive regarding capital adequacy (whether or not having
the force of law) from any Governmental Authority made subsequent to the date
hereof does or shall have the effect of reducing the rate of return on Buyer’s
or such corporation’s capital as a consequence of its obligations hereunder to a
level below that which Buyer or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration Buyer’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
Buyer, in the exercise of its reasonable business judgment, to be material, then
from time to time, after submission by Buyer to Seller of a written request
therefor, and provided Buyer imposes such additional costs generally on all of
its similarly situated customers, Seller shall pay to Buyer such additional
amount or amounts as will compensate Buyer for such reduction. Such notification
as to the calculation of any additional amounts payable pursuant to this
subsection shall be submitted by Buyer to Seller and shall be prima facie
evidence of such additional amounts. This covenant shall survive the termination
of this Agreement and the repurchase by Seller of any or all of the Purchased
Assets.
 
(l) Seller shall have the right, from time to time, to transfer cash to Buyer
for the purpose of reducing the Repurchase Price on, but not terminating, a
Transaction for a Purchased
27

--------------------------------------------------------------------------------


Asset on a date before the Repurchase Date. Seller may thereafter require Buyer
to transfer cash to Seller in the amount of any Margin Excess with respect to
such Purchased Asset pursuant to Section 4(b).
 
4. MARGIN MAINTENANCE
 
(a) If at any time, the aggregate Market Value for all Purchased Assets then
subject to Transactions hereunder shall be less than the aggregate Market Value
of such Purchased Assets as of the respective Purchase Dates therefor (a “Margin
Deficit”), then Buyer may by notice to Seller require Seller to transfer to
Buyer (A) cash or (B) additional collateral acceptable to Buyer in its sole and
absolute discretion, in the amount of such Margin Deficit.
 
(b) If any time the Market Value of any Purchased Asset multiplied by the
Original Purchase Percentage for such Purchased Asset shall be greater than the
Repurchase Price for the Transaction relating to such Purchased Asset (a “Margin
Excess”), and provided no Margin Deficit then exists (or would exist after
giving effect to such transaction), then Seller may by notice to Buyer require
Buyer to transfer to Seller cash in an amount (expressed in dollars) up to the
Margin Excess; provided, that any such transfer of cash (1) shall be subject to
the restrictions set forth in the parenthetical in and the proviso to the
definition of “Purchase Price”, (2) shall not be in an amount less than $500,000
and (3) shall be evidenced by an amended and restated Confirmation.
 
(c)  If any notice is given by Buyer under Section 4(a) of this Agreement at or
prior to the Margin Notice Deadline on any Business Day, the Seller shall
transfer cash or additional collateral as provided in Section 4(a) by no later
than the close of business on the next Business Day following the Business Day
on which such notice is given. If any notice is given by Buyer under Section
4(a) of this Agreement after the Margin Notice Deadline on any Business Day, the
Seller shall transfer cash or additional collateral as provided in Section 4(a)
by no later than the close of business on the second Business Day following the
Business Day on which such notice is given. The failure of Buyer or Seller, on
any one or more occasions, to exercise its rights under Section 4(a) or 4(b) of
this Agreement, respectively, shall not change or alter the terms and conditions
to which this Agreement is subject or limit the right of Buyer or Seller to do
so at a later date. Buyer and Seller agree that any failure or delay by Buyer or
Seller to exercise its rights under Section 4(a) or 4(b) of this Agreement,
respectively, shall not limit such party’s rights under this Agreement or
otherwise existing at law or in equity.
 
(d) Any additional collateral transferred to Buyer pursuant to Section 4(a) of
this Agreement with respect to any Purchased Asset shall be attributed to
increasing the aggregate Market Value of such Purchased Asset for which there
was a Margin Deficit. Any cash transferred to Buyer pursuant to Section 4(a) of
this Agreement with respect to any Purchased Asset shall be attributed to
decreasing the Repurchase Price for such Purchased Asset for which there was a
Margin Deficit.
 
5. INCOME PAYMENTS AND PRINCIPAL PAYMENTS
 
(a) The Cash Management Account shall be established at the Depository
concurrently with the execution and delivery of this Agreement by Seller and
Buyer. Buyer shall
28

--------------------------------------------------------------------------------


have sole dominion and control over the Cash Management Account. All funds
transferred to the Cash Management Account pursuant to Section 5(b) shall be
remitted by the Depository in accordance with the applicable provisions of
Sections 5(b), 5(c), 5(d), 5(e), 5(f) and 14(a)(i) of this Agreement.
 
(b) With respect to each Purchased Asset, Seller shall deliver to each
Mortgagor, Mezzanine Borrower, Preferred Equity Investment Entity, servicer,
issuer or other Person responsible for payment of amounts due thereunder, as
applicable, an irrevocable direction letter in the form attached as Exhibit IX
to this Agreement instructing such party pay all amounts payable under the
related Purchased Asset to a segregated account (the “Clearing Account”)
maintained by Seller at a bank selected by Seller (the “Clearing Bank”) and
reasonably acceptable to Buyer as more fully described in the Clearing Account
Agreement in the form of Exhibit X hereto to be entered into by Seller, Buyer
and the Clearing Bank (the “Clearing Account Agreement”) and shall provide to
Buyer proof of such delivery. If any Income with respect to a Purchased Asset is
forwarded to Seller rather than directly to the Clearing Account, Seller shall
(i) deliver an additional irrevocable direction letter to the applicable
borrower or other Person and make other commercially reasonable efforts to cause
such borrower or other Person to forward such amounts directly to the Clearing
Account and (ii) immediately deposit in the Clearing Account any such amounts.
Promptly after the end of each calendar month, Seller shall cause the Clearing
Bank to deliver to Buyer copies of the bank statement(s) for the Clearing
Account for the prior month. Funds deposited into the Clearing Account shall be
swept by the Clearing Bank on a daily basis into Seller’s operating account at
Clearing Bank, unless an Event of Default or CF Sweep Event is in effect, in
which event such funds shall be swept on a daily basis into the Cash Management
Account and applied as provided in Sections 5(e) and 5(f) below.
 
(c) On or prior to each Remittance Date, Seller shall pay to Buyer an amount
equal to the Price Differential which has accrued and is outstanding as of such
Remittance Date.
 
(d) In addition, the Original Purchase Percentage of any Principal Payment in
respect of any Portfolio Collateral received by Seller shall be remitted to
Buyer within one (1) Business Day after receipt (except for any scheduled
monthly principal payments which shall be remitted on the Business Day of
receipt of such principal payments) to be applied in the following order of
priority:
 

 
(i)
first, to make a payment to Buyer on account of the Repurchase Price of the
Purchased Asset in respect of which such Principal Payment has been received,
until the Repurchase Price for such Purchased Asset has been reduced to the
Target Price for such Purchased Asset as of the date of such payment (as
determined by Buyer in its good faith business judgment after giving effect to
such Principal Payment);

 

 
(ii)
second, to make a payment on account of the Repurchase Price of any other
Purchased Asset as to which the Repurchase Price exceeds the Target Price (for
this purpose, making such payment in the order of those Purchased Assets with
the largest to smallest excess of Repurchase Price over Target Price), until the
aggregate Repurchase Price for all of such

 

29

--------------------------------------------------------------------------------



 

 
(iii)
Purchased Assets have been reduced to the aggregate Target Price for all of the
Purchased Assets as of the date of such payment (as determined by Buyer in its
good faith business judgment after giving effect to such Principal Payment and
application of net sale proceeds); andthird, to remit to Seller the remainder,
if any.

 
(e) If a CF Sweep Event shall have occurred and be continuing, all Income
(including Principal Payments and any net sale proceeds in excess of the related
Repurchase Price) received by the Depository in respect of the Portfolio
Collateral and the associated Hedging Transactions during each Collection Period
shall be applied by the Depository on the related Remittance Date as follows:
 

 
(i)
first, to remit to Buyer an amount equal to the Price Differential which has
accrued and is outstanding in respect of all of the Purchased Assets as of such
Remittance Date;

 

 
(ii)
second, if such CF Sweep Event relates to a specific Purchased Asset, to make a
payment to Buyer on account of the Repurchase Price of such Purchased Asset in
respect of which such CF Sweep Event occurred, until the Repurchase Price for
such Purchased Asset has been reduced to the Target Price for such Purchased
Asset as of the date of such payment (as determined by Buyer in its good faith
business judgment after giving effect to such payments);

 

 
(iii)
third, to make a payment on account of the Repurchase Price of any other
Purchased Asset as to which the Repurchase Price exceeds the Target Price (for
this purpose, making such payment in the order of those Purchased Assets with
the largest to smallest excess of Repurchase Price over Target Price), until the
aggregate Repurchase Price for all of such Purchased Assets has been reduced to
the aggregate Target Price for all of the Purchased Assets as of the date of
such payment (as determined by Buyer in its good faith business judgment after
giving effect to such payments); and

 

 
(iv)
fourth, to remit to Seller the remainder.

 
(f) If an Event of Default (other than with respect to Buyer) shall have
occurred and be continuing, all Income received by the Depository in respect of
the Portfolio Collateral and the associated Hedging Transactions shall be
applied by the Depository on the Business Day next following the Business Day on
which such funds are deposited in the Cash Management Account as follows:
 

 
(i)
first, to remit to Buyer an amount equal to the Price Differential which has
accrued and is outstanding in respect of all of the Purchased Assets as of such
Business Day;


30

--------------------------------------------------------------------------------




 
(ii)
second, to make a payment to Buyer on account of the Repurchase Price of the
Purchased Assets until the Repurchase Price for all of the Purchased Assets has
been reduced to zero; and

 

 
(iii)
third, to remit to Seller the remainder.

 
6. SECURITY INTEREST
 
The Buyer and Seller intend that all Transactions hereunder be sales to the
Buyer of the Purchased Assets and not loans from the Buyer to Seller secured by
the Purchased Assets. However, in the event any such Transaction is deemed to be
a loan, Seller hereby pledges all of its right, title, and interest in, to and
under and grants a first priority lien on, and security interest in, all of the
following property, whether now owned or hereafter acquired, now existing or
hereafter created and wherever located (collectively, the “Collateral”) to the
Buyer to secure the payment and performance of all other amounts or obligations
owing to the Buyer pursuant to this Agreement and the related documents
described herein:
 
(a) the Purchased Securities and all “securities accounts” (as defined in
Section 8-501(a) of the UCC (as hereinafter defined)) to which any or all of the
Purchased Securities are credited;
 
(b) the Purchased Loans and Purchased Preferred Equity Assets and any and all
Servicing Agreements, Servicing Records, insurance and collection and escrow
accounts relating thereto;
 
(c) the Hedging Transactions entered into pursuant to this Agreement;
 
(d) the Cash Management Account and all monies from time to time on deposit in
the Cash Management Account;
 
(e) all “general intangibles”, “accounts” and “chattel paper” as defined in the
UCC relating to or constituting any and all of the foregoing; and
 
(f) all replacements, substitutions or distributions on or proceeds, payments,
Income and profits of, and records (but excluding any financial models or other
proprietary information) and files relating to any and all of any of the
foregoing.
 
The Buyer’s security interest in the Collateral shall terminate only upon
termination of the Seller’s obligations under this Agreement and the documents
delivered in connection herewith and therewith. Upon such termination, Buyer
shall deliver to Seller such UCC termination statements and other release
documents as may be commercially reasonable and to return the Portfolio
Collateral to Seller. For purposes of the grant of the security interest
pursuant to this Section 6, this Agreement shall be deemed to constitute a
security agreement under the New York Uniform Commercial Code (the “UCC”). Buyer
shall have all of the rights and may exercise all of the remedies of a secured
creditor under the UCC and the other laws of the State of New York. In
furtherance of the foregoing, (a) Seller, at its sole cost and expense, shall
cause to be filed in such locations as may be reasonably necessary to perfect
and maintain perfection and priority of the security interest granted hereby,
UCC financing statements and
31

--------------------------------------------------------------------------------


 
continuation statements (collectively, the “Filings”), and shall forward copies
of such Filings to Buyer upon completion thereof, and (b) Seller shall from time
to time take such further actions as may be reasonably requested by Buyer to
maintain and continue the perfection and priority of the security interest
granted hereby (including marking its records and files to evidence the
interests granted to Buyer hereunder).
 
7. PAYMENT, TRANSFER AND CUSTODY
 
(a) On the Purchase Date for each Transaction, ownership of each Purchased Asset
shall be transferred to Buyer or its designee (including the Custodian) against
the simultaneous transfer of the Purchase Price to an account of Seller
specified in the Confirmation relating to such Transaction.
 
(b) On or prior to the applicable Purchase Date, the Seller shall deliver the
related Purchased Securities re-registered in the name of the Buyer or other
designee of the Buyer in accordance with the Custodial Agreement (except as
otherwise permitted under Section 7(c) below) and the Buyer or its other
designee shall have all rights of conversions, exchange, subscription and any
other rights, privileges and options pertaining to such Purchased Securities as
the owner thereof, and in connection therewith, the right to deposit and deliver
any and all of the Purchased Securities with any committee, depositary transfer,
agent, register or other designated agency upon such terms and conditions as the
Buyer may reasonably determine. The Purchased Securities shall be held by the
Buyer or its designee, as exclusive bailee and agent for the Buyer, either
directly or through the facilities of a Relevant System, as “securities
intermediary” (as defined in Section 8-102(a)(14) of the UCC and 31 C.F.R.
Section 357.2) and credited to the “securities account” (as defined in Section
8-501(a) of the UCC) of the Buyer. The Buyer, as “entitlement holder” (as
defined in Section 8-102(a)(7) of the UCC) with respect to the Purchased
Securities, shall be entitled to receive all cash dividends and distributions
paid in respect thereof. Any such dividends or distributions with respect to the
Purchased Securities received by the Seller shall be promptly remitted to the
Cash Management Account.
 
(c) With respect to Purchased Securities that shall be delivered or held in
uncertificated form and the ownership of which is registered on books maintained
by the issuer thereof or its transfer agent, the Seller shall cause the
registration of such security or other item of investment property in the name
of Buyer or its designee and at the request of the Buyer, shall take such other
and further steps, and shall execute and deliver such documents or instruments
necessary in the reasonable opinion of the Buyer, to effect a legally valid
transfer to Buyer hereunder. With respect to Purchased Securities that shall be
delivered or held in definitive, certificated form, the Seller shall deliver to
the Buyer or its designee (which shall be the Custodian unless otherwise
instructed in writing by Buyer) the original of the relevant certificate
registered in the name of the Buyer or its designee; provided, such registration
shall not be required so long as Seller (1) delivers bond powers and/or
assignment in blank documentation sufficient in Buyer’s good faith business
judgment to transfer ownership of such Purchased Securities to Buyer upon the
occurrence and during the continuance of an Event of Default on the part of
Seller under this Agreement and (2) irrevocably directs the related servicer to
make all payments on such Purchased Securities directly to the Cash Management
Account. Unless otherwise instructed by Buyer in writing, any delivery of a
security or other item of investment property in definitive, certificated form
shall be made to the Custodian. With respect to
32

--------------------------------------------------------------------------------



Purchased Securities that shall be delivered through a Relevant System in book
entry form and credited to or otherwise held in a securities account, the Seller
shall take such actions necessary to provide instruction to the relevant
financial institution or other entity, which instruction shall be sufficient if
complied with to register the transfer of Purchased Securities from Seller to
Buyer or its designee. In connection with any account to which the Purchased
Securities are credited or otherwise held, the Seller shall execute and deliver
such other and further documents or instruments necessary, in the reasonable
opinion of the Buyer, to effect a legally valid transfer to Buyer hereunder. Any
account to which the Purchased Securities are credited or otherwise held shall
be designated in accordance with the Custodial Agreement or such variation
thereon as the Buyer may direct. Any delivery of a Purchased Security in
accordance with this paragraph, or any other method acceptable to the Buyer,
shall be sufficient to cause the Buyer to be the “entitlement holder” (as
defined in Section 8-102(a)(7) of the UCC) with respect to the Purchased
Securities and, if the Transaction is recharacterized as a secured financing, to
have a perfected first priority security interest therein. No Purchased
Securities, whether certificated or uncertificated, shall remain in the name, or
possession, of Seller or any of its agents or in any securities account in the
name of Seller or any of its agents.
 
(d) Except to the extent waived by Buyer in its sole discretion, as a condition
to Buyer’s purchase of any Securities, Seller shall deliver to Buyer on or prior
to the Purchase Date with respect to each Security:
 

 
(i)
copies of the executed Securitization Document governing such Securities, and
the offering documents related to such Securities, each certified by the Seller
as a true, correct and complete copy of the original document delivered to the
Seller, and any ancillary documents required to be delivered to holders of the
Securities under such Securitization Document;

 

 
(ii)
one or more officer’s certificates with respect to the completeness of the
documents delivered as may be reasonably requested by Buyer,

 

 
(iii)
an instruction letter from the Seller to the Trustee under such Securitization
Document, instructing the Trustee to remit all sums required to be remitted to
the holder of such Securities under such Securitization Document to the
Depository or as otherwise directed in a written notice signed by Seller and
Buyer,

 

 
(iv)
copies of all distribution statements, if any, delivered to the Seller pursuant
to such Securitization Document during the three-month period immediately
preceding such Purchase Date, and

 

 
(v)
any other documents or instruments necessary in the reasonable opinion of the
Buyer to consummate the sale of such Securities to the Buyer or, if such
Transaction is recharacterized as a secured financing, to create and perfect in
favor of Buyer a valid perfected first priority security interest in such
Securities.

 
33

--------------------------------------------------------------------------------




 
(e)
On or before each Purchase Date, Seller shall deliver or cause to be delivered
to Buyer or its designee the Custodial Delivery in the form attached hereto as
Exhibit IV; provided, that notwithstanding the foregoing, upon request of the
Seller, the Buyer in its sole discretion may elect to permit the Seller to make
such delivery by not later than the third (3rd) Business Day after the related
Purchase Date, so long as the Seller causes an Acceptable Attorney to deliver to
the Buyer and the Custodian an Attorney’s Bailee Letter on or prior to such
Purchase Date. In connection with each sale, transfer, conveyance and assignment
of a Purchased Loan or Purchased Preferred Equity Asset, on or prior to each
Purchase Date with respect to such Purchased Loan or Purchased Preferred Equity
Asset, the Seller shall deliver or cause to be delivered and released to the
Custodian the following documents (collectively, the “Purchased Loan File” or
the “Purchased Preferred Equity Asset File”, as applicable) pertaining to each
of the Purchased Loans or Purchased Preferred Equity Assets, as the case may be,
identified in the Custodial Delivery delivered therewith; provided, that Seller
shall deliver a certificate of an Authorized Representative of Seller certifying
that any copies of documents delivered represent true and correct copies of the
originals of such documents:

 
With respect to each Purchased Loan that is a Whole Loan, to the extent
applicable:
 

 
(i)
The original Mortgage Note bearing all intervening endorsements, endorsed “Pay
to the order of _________ without recourse” and signed in the name of the last
endorsee (the “Last Endorsee”) by an authorized Person (in the event that the
Purchased Loan was acquired by the Last Endorsee in a merger, the signature must
be in the following form: “[Last Endorsee], successor by merger to [name of
predecessor]”; in the event that the Purchased Loan was acquired or originated
by the Last Endorsee while doing business under another name, the signature must
be in the following form: “[Last Endorsee], formerly known as [previous name]”).

 

 
(ii)
An original or copy of any guarantee executed in connection with the Mortgage
Note (if any).

 

 
(iii)
An original or copy of the Mortgage with evidence of recordation, or submission
for recordation, from the appropriate governmental recording office of the
jurisdiction where the Mortgaged Property is located.

 

 
(iv)
Originals or copies of all assumption, modification, consolidation or extension
agreements with evidence of recordation, or submission for recordation, from the
appropriate governmental recording office of the jurisdiction where the
Mortgaged Property is located.


34

--------------------------------------------------------------------------------




 
(v)
An original or copy of the Assignment of Mortgage in blank for each Purchased
Loan, in form and substance acceptable to Buyer and signed in the name of the
Last Endorsee (in the event that the Purchased Loan was acquired by the Last
Endorsee in a merger, the signature must be in the following form: “[Last
Endorsee], successor by merger to [name of predecessor]”; in the event that the
Purchased Loan was acquired or originated while doing business under another
name, the signature must be in the following form: “[Last Endorsee], formerly
known as [previous name]”).

 

 
(vi)
Originals or copies of all intervening assignments of mortgage with evidence of
recordation, or submission for recordation, from the appropriate governmental
recording office of the jurisdiction where the Mortgaged Property is located.

 

 
(vii)
An original or copy of the attorney’s opinion of title and abstract of title or
the original mortgagee title insurance policy, or if the original mortgagee
title insurance policy has not been issued, the irrevocable marked commitment to
issue the same.

 

 
(viii)
An original or copy of any security agreement, chattel mortgage or equivalent
document executed in connection with the Purchased Loan.

 

 
(ix)
An original or copy of the assignment of leases and rents, if any, with evidence
of recordation, or submission for recordation, from the appropriate governmental
recording office of the jurisdiction where the Mortgaged Property is located.

 

 
(x)
Originals or copies of all intervening assignments of assignment of leases and
rents, if any, or copies thereof, with evidence of recordation, or submission
for recordation, from the appropriate governmental recording office of the
jurisdiction where the Mortgaged Property is located.

 

 
(xi)
A copy of the UCC financing statements and all necessary UCC continuation
statements with evidence of filing or submission for filing thereon, and UCC
assignments prepared by Seller in blank, which UCC assignments shall be in form
and substance acceptable for filing.

 

 
(xii)
An environmental indemnity agreement (if any).

 

 
(xiii)
An omnibus assignment in blank (if any).

 

 
(xiv)
A disbursement letter from the Mortgagor to the original mortgagee (if any).

 

 
(xv)
Mortgagor’s certificate or title affidavit (if any).

35

--------------------------------------------------------------------------------





 
(xvi)
A survey of the Mortgaged Property (if any) as accepted by the title company for
issuance of the Title Policy.

 

 
(xvii)
A copy of the Mortgagor’s opinion of counsel (if any).

 

 
(xviii)
An assignment of permits, contracts and agreements (if any).

 
With respect to each Purchased Loan which is a Mezzanine Loan:
 

 
(i)
The original Mezzanine Note signed in connection with the Purchased Loan bearing
all intervening endorsements, endorsed “Pay to the order of __________ without
recourse” and signed in the name of the Last Endorsee by an authorized Person
(in the event that the Mezzanine Note was acquired by the Last Endorsee in a
merger, the signature must be in the following form: “[Last Endorsee], successor
by merger to [name of predecessor]”; in the event that the Purchased Loan was
acquired or originated by the Last Endorsee while doing business under another
name, the signature must be in the following form: “[Last Endorsee], formerly
known as [previous name]”).

 

 
(ii)
An original or copy of the mezzanine loan agreement and the guarantee, if any,
executed in connection with the Purchased Loan.

 

 
(iii)
An original or copy of the intercreditor or loan coordination agreement, if any,
executed in connection with the Purchased Loan.

 

 
(iv)
An original or copy of the security agreement executed in connection with the
Purchased Loan.

 

 
(v)
Copies of all documents relating to the formation and organization of the
borrower of such Purchased Loan, together with all consents and resolutions
delivered in connection with such borrower’s obtaining the Purchased Loan.

 

 
(vi)
All other documents and instruments evidencing, guaranteeing, insuring or
otherwise constituting or modifying or otherwise affecting such Purchased Loan,
or otherwise executed or delivered in connection with, or otherwise relating to,
such Purchased Loan, including all documents establishing or implementing any
lockbox pursuant to which Seller is entitled to receive any payments from cash
flow of the underlying real property.

 

 
(vii)
The assignment of Purchased Loan sufficient to transfer to Buyer all of Seller’s
rights, title and interest in and to the Purchased Loan.

 

 
(viii)
A copy of the borrower’s opinion of counsel (if any).

 

 
(ix)
A copy of the UCC financing statements and all necessary UCC continuation
statements with evidence of filing or submission for filing thereon, and UCC
assignments prepared by Seller in blank, which UCC assignments shall be in form
and substance acceptable for filing.

36

--------------------------------------------------------------------------------


 

 
(x)
The original certificates representing the pledged equity interests (if any).

 

 
(xi)
Stock powers relating to each pledged equity interest, executed in blank, if an
original stock certificate is provided.

 

 
(xii)
Assignment of any management agreements, agreements among equity interest
holders or other material contracts.

 

 
(xiii)
If no original stock certificate is provided, evidence (which may be an
officer’s certificate confirming such circumstances) that the pledged ownership
interests have been transferred to, or otherwise made subject to a first
priority security interest in favor of, the Seller.

 

 
(xiv)
If such Asset is a participation interest in a Mezzanine Loan, the documentation
referred to the immediately following paragraph below in clauses (ii), (iii) and
(iv) that is otherwise applicable to a B Note.

 
With respect to each Purchased Loan which is a B Note:
 

 
(i)
the original or a copy of all of the documents described above with respect to a
Purchased Loan that is a Mortgage Loan (in the case of such Purchased Loan which
is in a second lien position, then for both the first lien position and the
second lien position);

 

 
(ii)
if such Purchased Loan is a certificated participation interest, an original
participation certificate bearing all intervening endorsements, endorsed “Pay to
the order of ______ without recourse” and signed in the name of the Last
Endorsee by an authorized Person;

 

 
(iii)
an original or copy of any participation agreement and an original or copy of
any intercreditor agreement, co-lender agreement and/or servicing agreement
executed in connection with the Purchased Loan; and

 

 
(iv)
the omnibus assignment of Purchased Loan sufficient to transfer to Buyer all of
Seller’s rights, title and interest in and to the Purchased Loan.

 
With respect to each Purchased Preferred Equity Asset:
 

 
(i)
the original operating agreement, partnership agreement or other organizational
documents of the applicable Preferred Equity Investment Entity; and

 

 
(ii)
the original certificate, if any, evidencing such Preferred Equity Asset and
stock powers or other appropriate instruments of transfer endorsed in blank.

 
      
37

--------------------------------------------------------------------------------


In addition, with respect to each Purchased Loan, the Seller shall deliver an
instruction letter from the Seller to the Mortgagor or Mezzanine Borrower, as
applicable, under such Purchased Loan, the Preferred Equity Investment Entity
with respect to any Purchased Preferred Equity Asset and/or the servicer with
respect to such Purchased Asset, instructing such borrower or other Person, as
applicable, to remit all sums required to be remitted to the holder of such
Purchased Asset under the applicable Purchased Asset Documents to the Depository
for deposit in the Cash Management Account or as otherwise directed in a written
notice signed by Seller and Buyer.
 
From time to time, Seller shall forward to the Custodian additional original
documents or additional documents evidencing any assumption, modification,
consolidation or extension of a Purchased Loan or Purchased Preferred Equity
Asset approved in accordance with the terms of this Agreement, and upon receipt
of any such other documents, the Custodian shall hold such other documents as
Buyer shall request from time to time. With respect to any documents which have
been delivered or are being delivered to recording offices for recording and
have not been returned to Seller in time to permit their delivery hereunder at
the time required, in lieu of delivering such original documents, Seller shall
deliver to Buyer a true copy thereof with an officer’s certificate certifying
that such copy is a true, correct and complete copy of the original, which has
been transmitted for recordation. Seller shall deliver such original documents
to the Custodian promptly when they are received. With respect to all of the
Purchased Assets delivered by Seller to Buyer or its designee (including the
Custodian), Seller shall execute an omnibus power of attorney substantially in
the form of Exhibit V attached hereto irrevocably appointing Buyer its
attorney-in-fact with full power to (i) complete and record the Assignment of
Mortgage, (ii) complete the endorsement of the Mortgage Note or Mezzanine Note,
(iii) complete the Assignment of Preferred Equity Asset and (iv) take such other
steps as may be reasonably necessary or desirable to enforce Buyer’s rights
against such Purchased Assets and the related Purchased Loan Files or Purchased
Preferred Equity Asset Files, as applicable, and the Servicing Records. Buyer
shall deposit the Purchased Loan Files and Purchased Preferred Equity Asset
Files representing the Purchased Loans and Purchased Preferred Equity Assets, as
applicable, or direct that the Purchased Loan Files and Purchased Preferred
Equity Asset Files be deposited directly, with the Custodian. The Purchased Loan
Files and Purchased Preferred Equity Asset Files shall be maintained in
accordance with the Custodial Agreement. Any Purchased Loan Files and Purchased
Preferred Equity Asset Files not delivered to Buyer or its designee (including
the Custodian) are and shall be held in trust by Seller or its designee for the
benefit of Buyer as the owner thereof. Seller or its designee shall maintain a
copy of the Purchased Loan File and Purchased Preferred Equity Asset File and
the originals of the Purchased Loan File and Purchased Preferred Equity Asset
File not delivered to Buyer or its designee. The possession of the Purchased
Loan File and Purchased Preferred Equity Asset File by Seller or its designee is
at the will of the Buyer for the sole purpose of servicing the related Purchased
Asset, and such retention and possession by the Seller or its designee is in a
custodial capacity only. The books and records (including, without limitation,
any computer records or

38

--------------------------------------------------------------------------------


tapes) of Seller or its designee shall be marked appropriately to reflect
clearly the sale of the related Purchased Asset to Buyer. Seller or its designee
(including the Custodian) shall release its custody of the Purchased Loan File
and Purchased Preferred Equity Asset Files only in accordance with written
instructions from Buyer, unless such release is required as incidental to the
servicing of the Purchased Asset, is in connection with a repurchase of any
Purchased Asset by Seller or as otherwise required by law.
 
(f) Unless an Event of Default (other than with respect to Buyer) shall have
occurred and be continuing, except as otherwise provided in Section 12(g) of
this Agreement, Seller shall exercise all voting and corporate rights with
respect to the Portfolio Collateral. Upon the occurrence and during the
continuation of an Event of Default (other than with respect to Buyer), Buyer
shall be entitled to exercise all voting and corporate rights with respect to
the Portfolio Collateral without regard to Seller’s instructions (including, but
not limited to, if an Act of Insolvency shall occur with respect to Seller or
the Sponsor, to the extent Seller controls or is entitled to control selection
of the special servicer, Buyer may transfer such special servicing to an entity
satisfactory to Buyer).
 
8. SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED LOANS AND PURCHASED
SECURITIES
 
(a) Title to all Purchased Assets shall pass to Buyer on the applicable Purchase
Date, and Buyer shall have free and unrestricted use of all Purchased Assets,
subject however, to the terms of this Agreement. Nothing in this Agreement or
any other Transaction Document shall preclude Buyer from engaging in repurchase
transactions with the Purchased Assets or otherwise selling, transferring,
pledging, repledging, hypothecating, or rehypothecating the Purchased Assets,
but no such transaction shall relieve Buyer of its obligations to transfer the
Purchased Assets to Seller pursuant to Sections 3 or 11 of this Agreement or of
Buyer’s obligation to credit or pay Income to, or apply Income to the
obligations of, Seller pursuant to Section 5 hereof.
 
(b) Nothing contained in this Agreement or any other Transaction Document shall
obligate Buyer to segregate any Purchased Assets delivered to Buyer by Seller.
Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, no Purchased Asset shall remain in the custody of the
Seller or an Affiliate of the Seller.
 
9. [INTENTIONALLY OMITTED]
 
10. REPRESENTATIONS
 
(a) Each of Buyer and Seller represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any governmental body required in connection with
this Agreement and the Transactions hereunder and such authorizations are in
39

--------------------------------------------------------------------------------


    full force and effect and (v) the execution, delivery and performance of
this Agreement and the Transactions hereunder will not violate any law,
ordinance or rule applicable to it or its organizational documents or any
agreement by which it is bound or by which any of its assets are affected. On
the Purchase Date for any Transaction Buyer and Seller shall each be deemed to
repeat all the foregoing representations made by it.
 
(b) In addition to the representations and warranties in subsection (a) above,
Seller represents and warrants to Buyer that as of the Purchase Date for the
purchase of any Purchased Asset by Buyer from Seller and any Transaction
thereunder and as of the date of this Agreement and at all times while this
Agreement and any Transaction thereunder is in full force and effect:
 

 
(i)
Organization. Seller is duly formed, validly existing and in good standing under
the laws and regulations of the state of Seller’s formation and is duly
licensed, qualified, and in good standing in every state where such licensing or
qualification is necessary for the transaction of Seller’s business. Seller has
the power to own and hold the assets it purports to own and hold, and to carry
on its business as now being conducted and proposed to be conducted, and has the
power to execute, deliver, and perform its obligations under this Agreement and
the other Transaction Documents.

 

 
(ii)
Due Execution; Enforceability. The Transaction Documents have been or will be
duly executed and delivered by Seller, for good and valuable consideration. The
Transaction Documents constitute the legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms
subject to bankruptcy, insolvency, and other limitations on creditors’ rights
generally and to equitable principles.

 

 
(iii)
Non-Contravention. Neither the execution and delivery of the Transaction
Documents, nor consummation by Seller of the transactions contemplated by the
Transaction Documents (or any of them), nor compliance by Seller with the terms,
conditions and provisions of the Transaction Documents (or any of them) will
conflict with or result in a breach of any of the terms, conditions or
provisions of (i) the organizational documents of Seller, (ii) any contractual
obligation to which Seller is now a party or the rights under which have been
assigned to Seller or the obligations under which have been assumed by Seller or
to which the assets of Seller are subject or constitute a default thereunder, or
result thereunder in the creation or imposition of any lien upon any of the
assets of Seller, other than pursuant to the Transaction Documents, (iii) any
judgment or order, writ, injunction, decree or demand of any court applicable to
Seller, or (iv) any applicable Requirement of Law, in the case of clauses
(ii)-(iv) above, to the extent that such conflict or breach would have a
material adverse effect upon Seller’s ability to perform its obligations
hereunder. Seller has all necessary licenses, permits and other consents from
Governmental Authorities necessary to acquire, own and sell the Portfolio
Collateral and for the performance of its obligations under the Transaction
Documents.

 
40

--------------------------------------------------------------------------------


 

 
(iv)
Litigation; Requirements of Law. There is no action, suit, proceeding,
investigation, or arbitration pending or, to the best knowledge of Seller,
threatened against Seller, the Sponsor or any of their respective assets, nor is
there any action, suit, proceeding, investigation, or arbitration pending or
threatened against the Sponsor which may result in any material adverse change
in the business, operations, financial condition, properties, or assets of
Seller or the Sponsor, or which may have an adverse effect on the validity of
the Transaction Documents or the Purchased Assets or any action taken or to be
taken in connection with the obligations of Seller under any of the Transaction
Documents. Seller is in compliance in all material respects with all
Requirements of Law. Neither Seller nor the Sponsor is in default in any
material respect with respect to any judgment, order, writ, injunction, decree,
rule or regulation of any arbitrator or Governmental Authority.

 

 
(v)
No Broker. Seller has not dealt with any broker, investment banker, agent, or
other Person (other than Buyer or an Affiliate of Buyer) who may be entitled to
any commission or compensation in connection with the sale of Purchased Assets
pursuant to any of the Transaction Documents.

 

 
(vi)
Good Title to Purchased Assets. Immediately prior to the purchase of any
Purchased Assets by Buyer from Seller, such Purchased Assets are free and clear
of any lien, encumbrance or impediment to transfer (including any “adverse
claim” as defined in Section 8-102(a)(1) of the UCC), and Seller is the record
and beneficial owner of and has good and marketable title to and the right to
sell and transfer such Purchased Assets to Buyer and, upon transfer of such
Purchased Assets to Buyer, Buyer shall be the owner of such Purchased Assets
free of any adverse claim, subject to the rights of Seller pursuant to the terms
of this Agreement. In the event the related Transaction is recharacterized as a
secured financing of the Purchased Assets, the provisions of this Agreement are
effective to create in favor of the Buyer a valid security interest in all
rights, title and interest of the Seller in, to and under the Collateral and the
Buyer shall have a valid, perfected first priority security interest in the
Purchased Assets (and without limitation on the foregoing, the Buyer, as
entitlement holder, shall have a “security entitlement” to the Purchased
Securities).

 

 
(vii)
No Default. No Default or Event of Default (in each case, other than with
respect to Buyer) exists under or with respect to the Transaction Documents.

 

 
(viii)
Representations and Warranties Regarding Purchased Securities. Seller represents
and warrants to Buyer that each Purchased Asset sold hereunder, as of each
Purchase Date for a Transaction conform to the applicable representations and
warranties set forth in Exhibit VI attached hereto in all material respects,
except as disclosed to the Buyer in writing.

 
41

--------------------------------------------------------------------------------


 

 
(ix)
Representations and Warranties Regarding Purchased Loans and Purchased Preferred
Equity Assets; Delivery of Purchased Loan File and Purchased Preferred Equity
Asset File. Seller represents and warrants to Buyer that each Purchased Loan and
Purchased Preferred Equity Asset sold hereunder, as of each Purchase Date for a
Transaction conform to the applicable representations and warranties set forth
in Exhibit VI attached hereto in all material respects, except as disclosed to
the Buyer in writing. With respect to each Purchased Loan, the Mortgage Note or
Mezzanine Note, the Mortgage (if any), the Assignment of Mortgage (if any) and
with respect to each Purchased Preferred Equity Asset, the original certificate
evidencing such Asset (if any), Assignment of Preferred Equity Asset, and any
other documents required to be delivered under this Agreement and the Custodial
Agreement for such Purchased Loan or Purchased Preferred Equity Asset have been
delivered to the Buyer or the Custodian on its behalf.

 

 
(x)
Adequate Capitalization; No Fraudulent Transfer. Seller has adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations. Seller is
generally able to pay, and as of the date hereof is paying, its debts as they
come due. Seller has not become, or is presently, financially insolvent nor will
Seller be made insolvent by virtue of Seller’s execution of or performance under
any of the Transaction Documents within the meaning of the bankruptcy laws or
the insolvency laws of any jurisdiction. Seller has not entered into any
Transaction Document or any Transaction pursuant thereto in contemplation of
insolvency or with intent to hinder, delay or defraud any creditor.

 

 
(xi)
Consents. No consent, approval or other action of, or filing by Seller with, any
Governmental Authority or any other Person is required to authorize, or is
otherwise required in connection with, the execution, delivery and performance
of any of the Transaction Documents (other than consents, approvals and filings
that have been obtained or made, as applicable).

 

 
(xii)
Members. Seller does not have any members other than Sponsor.

 

 
(xiii)
Organizational Documents. Seller has delivered to Buyer certified copies of its
organizational documents, together with all amendments thereto, if any.

 

 
(xiv)
No Encumbrances. Subject to the terms of this Agreement and except as previously
disclosed to Buyer in writing, there are (i) no outstanding rights, options,
warrants or agreements on the part of Seller for a purchase, sale or issuance,
in connection with the Purchased Assets, (ii) no agreements on the part of the
Seller to issue, sell or distribute the Purchased Assets, and (iii) no
obligations on the part of the Seller (contingent or otherwise) to purchase,
redeem or otherwise acquire any securities or any interest therein or to pay any
dividend or make any distribution in respect of the Purchased Securities.

42

--------------------------------------------------------------------------------


 

 
(xv)
Federal Regulations. Seller is not (A) required to register as an “investment
company,” or a company “controlled by an investment company,” within the meaning
of the Investment Company Act of 1940, as amended, or (B) a “holding company,”
or a “subsidiary company of a holding company,” or an “affiliate” of either a
“holding company” or a “subsidiary company of a holding company,” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended.

 

 
(xvi)
Taxes. Seller has filed or caused to be filed all tax returns which to the
knowledge of Seller would be delinquent if they had not been filed on or before
the date hereof and has paid all taxes shown to be due and payable on or before
the date hereof on such returns or on any assessments made against it or any of
its property and all other taxes, fees or other charges imposed on it and any of
its assets by any Governmental Authority except for any such taxes as are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been provided in
accordance with GAAP; no tax liens have been filed against any of Seller’s
assets and, to Seller’s knowledge, no claims are being asserted with respect to
any such taxes, fees or other charges.

 

 
(xvii)
ERISA. Seller does not have any Plans or any ERISA Affiliates and makes no
contributions to any Plans or any Multiemployer Plans.

 

 
(xviii)
Judgments/Bankruptcy. There are no judgments against Seller or the Sponsor
unsatisfied of record or docketed in any court located in the United States of
America and no Act of Insolvency has ever occurred with respect to Seller or the
Sponsor.

 

 
(xix)
Full and Accurate Disclosure. No information contained in the Transaction
Documents, or any written statement furnished by Seller pursuant to the terms of
the Transaction Documents, contains any untrue statement of a material fact or
to Seller’s knowledge, omits to state a material fact necessary to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made.

 

 
(xx)
Financial Information. All financial data concerning Seller that has been
delivered by or on behalf of Seller to Buyer is true, complete and correct in
all material respects and has been prepared in accordance with GAAP. To Seller’s
knowledge, all financial data concerning the Purchased Assets that has been
delivered by or on behalf of Seller to Buyer is true, complete and correct in
all material respects. Since the delivery of such data, except as otherwise
disclosed in writing to Buyer, there has been no change in the financial
position of Seller or in the operations of the Seller or, to Seller’s knowledge,
the operations or value of any of the Purchased Assets, which change is
reasonably likely to have a material adverse effect on Seller or such Purchased
Asset.

 
43

--------------------------------------------------------------------------------


 

 
(xxi)
Notice Address; Jurisdiction of Organization. On the date of this Agreement, the
Seller’s address for notices is located at 712 Fifth Avenue, 10th Floor, New
York, New York 10019, Attention: John Boyt. Seller’s jurisdiction of
organization is Delaware. The location where the Seller keeps its books and
records, including all computer tapes and records relating to the Collateral, is
its notice address.

 
(c) On the Purchase Date for any Transaction, Seller shall be deemed to have
made all of the representations set forth in Section 10(b) of this Agreement as
of such Purchase Date.
 
11. NEGATIVE COVENANTS OF SELLER
 
On and as of the date hereof and each Purchase Date and until this Agreement is
no longer in force with respect to any Transaction, Seller shall not without the
prior written consent of the Buyer:
 
(a) take any action which would directly or indirectly impair or adversely
affect Buyer’s title to the Purchased Assets;
 
(b) transfer, assign, convey, grant, bargain, sell, set over, deliver or
otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in the Purchased Assets (or any of them) to any Person other than
Buyer, or engage in repurchase transactions or similar transactions with respect
to the Purchased Assets (or any of them) with any Person other than Buyer;
 
(c) [intentionally omitted]
 
(d) create, incur or permit to exist any lien, encumbrance or security interest
in or on the Purchased Assets, except as described in Section 6 of this
Agreement;
 
(e) create, incur or permit to exist any lien, encumbrance or security interest
in or on any of the other Collateral subject to the security interest granted by
Seller pursuant to Section 6 of this Agreement;
 
(f) modify in any material respect or terminate any of the organizational
documents of Seller or Sponsor;
 
(g) consent or assent to any amendment or supplement to, or termination of, any
Purchased Asset Document relating to any of the Purchased Assets other than
Permitted Purchased Loan Modifications;
 
(h) admit any additional members in Seller, or permit the sole member of Seller
to assign or transfer all or any portion of its membership interest in Seller;
44

--------------------------------------------------------------------------------




(i) at any time after an Event of Default (other than with respect to Buyer) has
occurred and is continuing, vote or take any action to exercise any rights
afforded to a holder of the Purchased Securities under the related
Securitization Documents; or
 
(j) after the occurrence and during the continuation of an Event of Default (in
each case, other than with respect to Buyer), make any distribution, payment on
account of, or set apart assets for, a sinking or other analogous fund for the
purchase, redemption, defeasance, retirement or other acquisition of any equity
or ownership interest of Seller, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of Seller.
 
12. AFFIRMATIVE COVENANTS OF SELLER
 
(a) Seller shall promptly notify Buyer of any material adverse change in its
business operations and/or financial condition; provided, however, that nothing
in this Section 12 shall relieve Seller of its obligations under this Agreement.
 
(b) Seller shall provide Buyer with copies of such documents as Buyer may
reasonably request evidencing the truthfulness of the representations set forth
in Section 10.
 
(c) Seller (1) shall defend the right, title and interest of the Buyer in and to
the Collateral against, and take such other action as is necessary to remove,
the Liens, security interests, claims and demands of all Persons (other than
security interests by or through Buyer) and (2) shall, at Buyer’s reasonable
request, take all action necessary to ensure that Buyer will have a first
priority security interest in the Purchased Assets subject to any of the
Transactions in the event such Transactions are recharacterized as secured
financings.
 
(d) Seller shall notify Buyer and the Depository of the occurrence of any
Default or Event of Default with respect to Seller as soon as possible but in no
event later than the second (2nd) Business Day after obtaining actual knowledge
of such event.
 
(e) Seller shall cause the special servicer rating of the special servicer with
respect to all mortgage loans underlying Purchased Securities to be no lower
than “above average” by Standard & Poor’s Ratings Group to the extent Seller
controls or is entitled to control the selection of the special servicer. In the
event the special servicer rating with respect to any Person acting as special
servicer for any mortgage loans underlying Purchased Securities shall be below
“above average” by Standard & Poor’s Rating Group, or if an Act of Insolvency
occurs with respect to Seller or Sponsor, Buyer shall be entitled to transfer
special servicing with respect to all Purchased Securities to an entity
satisfactory to Buyer, to the extent Seller controls or is entitled to control
the selection of the special servicer.
 
(f) With respect to each Purchased Loan and Purchased Preferred Equity Asset,
Seller shall enter into Hedging Transactions pursuant to a hedging strategy
acceptable to Buyer in Buyer’s good faith business judgment and pledge such
Hedging Transactions to Buyer as Collateral. Seller acknowledges Buyer will mark
to market such Hedging Transactions from time to time.
 
45

--------------------------------------------------------------------------------


(g) Seller shall promptly (and in any event not later than two (2) Business Days
following receipt) deliver to Buyer (i) any written notice of the occurrence of
an event of default received by Seller pursuant to any of the Purchased Asset
Documents; (ii) any notice of transfer of servicing under the Securitization
Documents and (iii) any other information with respect to the Portfolio
Collateral as may be reasonably requested by Buyer from time to time.
 
(h) Seller will permit Buyer or its designated representative to inspect
Seller’s records with respect to the Collateral and the conduct and operation of
its business related thereto upon reasonable prior written notice from Buyer or
its designated representative, at such reasonable times and with reasonable
frequency, and to make copies of extracts of any and all thereof, subject to the
terms of any confidentiality agreement between Buyer and Seller, and if no such
confidentiality agreement then exists between Buyer and Seller, Buyer and Seller
shall act in accordance with customary market standards regarding
confidentiality. Buyer shall act in a commercially reasonable manner in
requesting and conducting any inspection relating to the conduct and operation
of Seller’s business.
 
(i) If the Seller shall at any time become entitled to receive or shall receive
any rights, whether in addition to, in substitution of, as a conversion of, or
in exchange for the Purchased Securities, or otherwise in respect thereof, the
Seller shall accept the same as the Buyer’s agent, hold the same in trust for
the Buyer and deliver the same forthwith to the Buyer in the exact form
received, duly endorsed by the Seller to the Buyer, if required, together with
an undated bond power covering such certificate duly executed in blank to be
held by the Buyer hereunder as additional collateral security for the
Transactions. If any sums of money or property so paid or distributed in respect
of the Purchased Securities shall be received by the Seller, the Seller shall,
until such money or property is paid or delivered to the Buyer, hold such money
or property in trust for the Buyer, segregated from other funds of the Seller,
as additional collateral security for the Transactions.
 
(j) At any time from time to time upon the reasonable request of Buyer, at the
sole expense of Seller, Seller will promptly and duly execute and deliver such
further instruments and documents and take such further actions as Buyer may
reasonably request for the purposes of obtaining or preserving the full benefits
of this Agreement including the first priority security interest granted
hereunder and of the rights and powers herein granted (including, among other
things, filing such UCC financing statements as Buyer may reasonably request).
If any amount payable under or in connection with any of the Collateral shall be
or become evidenced by any promissory note, other instrument or chattel paper,
such note, instrument or chattel paper shall be immediately delivered to the
Buyer, duly endorsed in a manner reasonably satisfactory to the Buyer, to be
held as Collateral pursuant to this Agreement, and the documents delivered in
connection herewith.
 
(k) Seller shall provide Buyer with the following financial and reporting
information:
 

 
(i)
Within 60 days after the last day of each of the first three fiscal quarters in
any fiscal year, Sponsor’s and Seller’s unaudited consolidated financial
statements as of the end of such quarter and for the period then ended, in each
case certified as being true and correct by an officer’s certificate;



46

--------------------------------------------------------------------------------




 
(ii)
Within 120 days after the last day of its fiscal year, Sponsor’s and Seller’s
audited consolidated statements of income and statements of changes in cash flow
for such year and balance sheets as of the end of such year, in each case
presented fairly in accordance with GAAP, and accompanied, in all cases, by an
unqualified report of a nationally recognized independent certified public
accounting firm, Grant Thornton LLP or any other accounting firm consented to by
Buyer in its reasonable discretion;

 

 
(iii)
Within 60 days after the last day of each calendar quarter in any fiscal year,
any and all property level financial information with respect to the Purchased
Assets that is in the possession of the Seller or an Affiliate, including,
without limitation, rent rolls and income statements;

 

 
(iv)
Within 60 days after the last day of each calendar quarter in any fiscal year,
an officer’s certificate from the Seller addressed to Buyer certifying that (x)
Seller is in compliance in all material respects with all of the terms,
conditions and requirements of this Agreement and (y) no Event of Default (other
than with respect to Buyer) exists;

 

 
(v)
Within 30 days after each month end, a monthly reporting package containing the
information set forth, to the extent applicable and available, in the form of
Exhibit III attached hereto;

 

 
(vi)
promptly and in any event within ten (10) days following Seller’s receipt
thereof, copies of all financial statements, operating statements, budgets and
material notices to the extent received by Seller from any Mortgagor, Mezzanine
Borrower or Preferred Equity Investment Entity, its Affiliate, any property
manager or other party pursuant to the terms of any of the Purchased Asset
Documents for any Purchased Asset relating to such Mortgagor, Mezzanine Borrower
or Preferred Equity Investment Entity, any guarantor with respect to such
Purchased Asset or any Mortgaged Property or Underlying Mortgaged Property (and
Seller hereby covenants and agrees to use commercially reasonable efforts to
cause each Mortgagor, Mezzanine Borrower and Preferred Equity Investment Entity
to comply in all material respects with the financial reporting requirements of
their respective Purchased Asset Documents); and

 

 
(vii)
promptly and in any event within ten (10) days following request therefor by
Buyer, from time to time, such other information regarding the financial
condition, operations, or business of Seller and Sponsor as Buyer may reasonably
request.

 
(l) Seller shall at all times comply in all material respects with all laws,
ordinances, rules and regulations of any federal, state, municipal or other
public authority having jurisdiction over Seller or any of its assets and Seller
shall do or cause to be done all things reasonably necessary to preserve and
maintain in full force and effect its legal existence, and all licenses material
to its business.

47

--------------------------------------------------------------------------------




(m) Seller shall at all times keep proper books of records and accounts in which
full, true and correct entries shall be made of its transactions in accordance
with GAAP and set aside on its books from its earnings for each fiscal year all
such proper reserves in accordance with GAAP.
 
(n) Seller shall observe, perform and satisfy all the terms, provisions,
covenants and conditions required to be observed, performed or satisfied by it,
and shall pay when due all costs, fees and expenses required to be paid by it,
under the Transaction Documents. Seller shall pay and discharge all taxes,
levies, liens and other charges on its assets and on the Collateral that, in
each case, in any manner would create any lien or charge upon the Collateral,
except for any such taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided, in all material respects, in accordance with GAAP.
 
(o) Seller will maintain records with respect to the Collateral and the conduct
and operation of its business with no less a degree of prudence than if the
Collateral were held by Seller for its own account and will furnish Buyer, upon
reasonable request by Buyer or its designated representative, with reasonable
information reasonably obtainable by Seller with respect to the Collateral and
the conduct and operation of its business.
 
(p) Seller shall provide Buyer with reasonable access to operating statements,
the occupancy status and other property level information, with respect to the
Mortgaged Properties and Underlying Mortgaged Properties, plus any such
additional reports (to the extent in Seller’s possession) as Buyer may
reasonably request.
 
13. SINGLE-PURPOSE ENTITY
 
Seller hereby represents and warrants to Buyer, and covenants with Buyer, that
as of the date hereof and so long as any of the Transaction Documents shall
remain in effect:
 
(a) It is and intends to remain solvent and it has paid and will pay its debts
and liabilities (including employment and overhead expenses) from its own assets
as the same shall become due.
 
(b) It has complied and will comply with the provisions of its organizational
documents.
 
(c) It has done or caused to be done and will, to the extent under its control,
do all things necessary to observe corporate formalities and to preserve its
existence.
 
(d) It has maintained and will maintain all of its books, records, financial
statements and bank accounts separate from those of its Affiliates, its members
and any other Person, and it will file its own tax returns, if any, which are
required by law (except to the extent consolidation is required under GAAP or as
a matter of law).
 
(e) It has been, is and will be, and at all times will hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate), shall correct any known misunderstanding regarding its status as
a separate entity, shall conduct business in its own
48

--------------------------------------------------------------------------------


name, shall not identify itself or any of its Affiliates as a division or part
of the other, shall maintain and utilize separate stationery, invoices and
checks, and shall pay to any Affiliate that incurs costs for office space and
administrative services that it uses, the amount of such costs allocable to its
use of such office space and administrative services.
 
(f) It has not owned and will not own any property or any other assets other
than Portfolio Collateral, cash and its interest under any associated Hedging
Transactions.
 
(g) It has not engaged and will not engage in any business other than the
acquisition, ownership, financing and disposition of Portfolio Collateral in
accordance with the applicable provisions of the Transaction Documents.
 
(h) It has not entered into, and will not enter into, any contract or agreement
with any of its Affiliates, except upon terms and conditions that are
substantially similar to those that would be available on an arm’s-length basis
with Persons other than such Affiliate.
 
(i) It has not incurred and will not incur any indebtedness or obligation,
secured or unsecured, direct or indirect, absolute or contingent (including
guaranteeing any obligation), other than (A) obligations under the Transaction
Documents and (B) unsecured trade payables, in an aggregate amount not to exceed
$250,000 at any one time outstanding, incurred in the ordinary course of
acquiring, owning, financing and disposing of Portfolio Collateral; provided,
however, that any such trade payables incurred by Seller shall be paid within 60
days of the date incurred.
 
(j) It has not made and will not make any loans or advances to any other Person,
and shall not acquire obligations or securities of any member or any Affiliate
of any member (other than in connection with the acquisition of the Purchased
Securities) or any other Person.
 
(k) It will maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations.
 
(l) It shall not seek its dissolution, liquidation or winding up, in whole or in
part, or suffer any Change of Control, consolidation or merger with respect to
Seller or the Sponsor.
 
(m) It will not commingle its funds and other assets with those of any of its
Affiliates or any other Person.
 
(n) It has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any of its Affiliates or any other Person.
 
(o) It has not held and will not hold itself out to be responsible for the debts
or obligations of any other Person.
 
(p) Seller shall not take any of the following actions: (i) permit its members
to dissolve or liquidate Seller, in whole or in part; (ii) consolidate or merge
with or into any other entity or convey or transfer all or substantially all of
its properties and assets to any entity; or (iii) institute any proceeding to be
adjudicated as bankrupt or insolvent, or consent to the institution       
49

--------------------------------------------------------------------------------


of bankruptcy or insolvency proceedings against it, or file a petition or answer
or consent seeking reorganization or relief under the Bankruptcy Code, or effect
any similar procedure under any similar law, or consent to the filing of any
such petition or to the appointment of a receiver, rehabilitator, conservator,
liquidator, assignee, trustee or sequestrator (or other similar official) of
Seller or of any substantial part of its property, or ordering the winding up or
liquidation of its affairs, or make an assignment for the benefit of creditors,
or admit in writing its inability to pay its debts generally as they become due,
or take any action in furtherance of any of the foregoing.
 
(q) It has no liabilities, contingent or otherwise, other than those normal and
incidental to the acquisition, ownership, financing and disposition of Portfolio
Collateral.
 
(r) It has conducted and shall conduct its business consistent with the
requirements of being a Single-Purpose Entity.
 
(s) It shall not maintain any employees.
 
14. EVENTS OF DEFAULT; REMEDIES
 
After the occurrence and during the continuance of an Event of Default (other
than with respect to Buyer), Seller hereby appoints Buyer as attorney-in-fact of
Seller for the purpose of carrying out the provisions of this Agreement and
taking any action and executing or endorsing any instruments that Buyer may deem
necessary or advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest. The occurrence of
one or more of the following shall constitute an “Event of Default” hereunder:
 

 
(i)
Seller fails to repurchase or Buyer fails to transfer Purchased Assets upon the
applicable Repurchase Date;

 

 
(ii)
Seller fails to comply in all material respects with Section 4 hereof;

 

 
(iii)
Buyer fails, after five (5) Business Days’ notice, to comply with Section 5
hereof in all material respects;

 

 
(iv)
an Act of Insolvency occurs with respect to Seller;

 

 
(v)
Seller shall admit in writing to Buyer its inability to, or its intention not
to, perform any of its obligations hereunder;

 

 
(vi)
either (A) the Transaction Documents shall for any reason not cause, or shall
cease to cause, Buyer to be the owner free of any adverse claim of any of the
Purchased Assets, or (B) if a Transaction is recharacterized as a secured
financing, the Transaction Documents with respect to any Transaction shall for
any reason cease to create a valid first priority security interest in favor of
Buyer in any of the Purchased Assets;

 

 
(vii)
in the event that Buyer or any of its Affiliates is a party to an ISDA Master
Agreement with Seller and an event occurs which would constitute (a) an

 
50

--------------------------------------------------------------------------------


 

 
(vii)
Event of Default (other than with respect to Buyer) or (b) a Termination Event
or an Additional Termination Event (and, in the case of this clause (b), Seller
has failed to meet its obligation to pay the Early Termination Amount, if any,
pursuant to the terms of Section 6 of such ISDA Master Agreement) under any
Transaction between Seller and Buyer or any of its Affiliates, regardless of
whether such Transaction is in effect on the date of such occurrence
(capitalized terms used in this paragraph (vii) shall have the respective
meanings ascribed to them in the ISDA Master Agreement (including respective
Schedules and Confirmations) between Seller and the Buyer and/or any of its
Affiliates);

 

 
(viii)
failure of Buyer to receive on any Remittance Date the accreted value of the
Price Differential (less any amount of such Price Differential previously paid
by Seller to Buyer) (including, without limitation, in the event the Income paid
or distributed on or in respect of the Purchased Assets is insufficient to make
such payment and the Seller does not make such payment or cause such payment to
be made) (except that such failure shall not be an Event of Default by Seller if
sufficient Income, other than Principal Payments, is on deposit in the Cash
Management Account and the Depository fails to remit such funds to Buyer);

 

 
(ix)
failure of the Seller to make any other payment owing to Buyer which has become
due, whether by acceleration or otherwise under the terms of this Agreement
which failure is not remedied within the applicable period (in the case of a
failure pursuant to Section 4) or five (5) Business Days (in the case of any
other such failure);

 

 
(x)
any governmental, regulatory, or self-regulatory authority shall have removed,
restricted, suspended or terminated the rights, privileges, or operations of
Seller which has a material adverse effect on the financial condition or
business operations of Seller;

 

 
(xi)
a Change of Control or an Act of Insolvency with respect to Sponsor shall have
occurred;

 

 
(xii)
any representation made by Seller or Buyer shall have been incorrect or untrue
in any material respect when made or repeated or deemed to have been made or
repeated (other than the representations and warranties set forth in Section
10(b)(viii), (ix) or (xx) (in the case of (xx), with respect to the affected
Purchased Assets only) made by Seller, which shall not be considered an Event of
Default if incorrect or untrue in any material respect (but such breach may be
used by Buyer in its sole and absolute discretion to reduce the Market Value of
the related Purchased Asset(s)); provided further Seller shall not have made any
such representation with actual knowledge that it was materially incorrect or
untrue at the time made);



51

--------------------------------------------------------------------------------





 
(xiii)
Sponsor shall fail to observe any of the financial covenants set forth in
Section 6 of the Guaranty or shall have defaulted or failed to perform under the
Guaranty in any material respect;

 

 
(xiv)
a final non-appealable judgment by any competent court in the United States of
America having jurisdiction over Seller or Sponsor, as applicable, for the
payment of money in an amount greater than $100,000 (in the case of Seller) or
$5,000,000 (in the case of Sponsor) shall have been rendered against Seller or
Sponsor, and remained undischarged or unpaid for a period of sixty (60) days,
during which period execution of such judgment is not effectively stayed by
bonding over or other means acceptable to Buyer;

 

 
(xv)
Sponsor shall have defaulted or failed to perform under any note, indenture,
loan agreement, guaranty, swap agreement or any other contract, agreement or
transaction to which it is a party, which default (A) involves the failure to
pay a monetary obligation in excess of $1 million, or (B) permits the
acceleration of the maturity of obligations in excess of $1 million by any other
party to or beneficiary of such note, indenture, loan agreement, guaranty, swap
agreement or other contract agreement or transaction; provided, however, that
any such default, failure to perform or breach shall not constitute an Event of
Default if Sponsor cures such default, failure to perform or breach, as the case
may be, within the grace period, if any, provided under the applicable
agreement; or

 

 
(xvi)
if Seller or Buyer shall breach or fail to perform any of the terms, covenants,
obligations or conditions of this Agreement, other than as specifically
otherwise referred to in this definition of “Event of Default”, and such breach
or failure to perform is not remedied within fifteen (15) Business Days after
notice thereof to Seller or Buyer from the applicable party or its successors or
assigns.

 
(a) If an Event of Default shall occur and be continuing with respect to Seller,
the following rights and remedies shall be available to Buyer:
 

 
(i)
At the option of Buyer, exercised by written notice to Seller (which option
shall be deemed to have been exercised, even if no notice is given, immediately
upon the occurrence of an Act of Insolvency), the Repurchase Date for each
Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur (the date on which such option is exercised or deemed to
have been exercised being referred to hereinafter as the “Accelerated Repurchase
Date”).

 

 
(ii)
If Buyer exercises or is deemed to have exercised the option referred to in
Section 14(a)(i) of this Agreement:

 
52

--------------------------------------------------------------------------------


 

 
(A)
Seller’s obligations hereunder to repurchase all Purchased Assets shall become
immediately due and payable on and as of the Accelerated Repurchase Date; and

 

 
(B)
to the extent permitted by applicable law, the Repurchase Price with respect to
each Transaction (determined as of the Accelerated Repurchase Date) shall be
increased by the aggregate amount obtained by daily application of, on a 360 day
per year basis for the actual number of days during the period from and
including the Accelerated Repurchase Date to but excluding the date of payment
of the Repurchase Price (as so increased), (x) the Pricing Rate for such
Transaction multiplied by (y) the Repurchase Price for such Transaction
(decreased by (I) any amounts actually remitted to Buyer by the Depository or
Seller from time to time pursuant to Sections 4 or 5 of this Agreement and
applied to such Repurchase Price, and (II) any amounts applied to the Repurchase
Price pursuant to Section 14(a)(iii) of this Agreement); and (C) the Custodian
shall, upon the request of Buyer, deliver to Buyer all instruments, certificates
and other documents then held by the Custodian relating to the Purchased Assets.

 

 
(iii)
Upon the occurrence of an Event of Default with respect to Seller, Buyer may (A)
immediately sell, at a public or private sale in a commercially reasonable
manner and at such price or prices as Buyer may reasonably deem satisfactory any
or all of the Purchased Assets or (B) in its sole discretion elect, in lieu of
selling all or a portion of such Purchased Assets, to give Seller credit for
such Purchased Assets in an amount equal to the Market Value of such Purchased
Assets against the aggregate unpaid Repurchase Price for such Purchased Assets
and any other amounts owing by Seller under the Transaction Documents. The
proceeds of any disposition of Purchased Assets effected pursuant to this
Section 14(a)(iii) shall be applied, (v) first, to the actual, out-of-pocket
costs and expenses reasonably incurred by Buyer in connection with Seller’s
default; (w) second, to actual, out-of-pocket costs of cover and/or Hedging
Transactions, if any; (x) third, to the Repurchase Price; (y) fourth, to any
other outstanding obligation of Seller to Buyer or its Affiliates pursuant to
this Agreement; and (z) fifth, to return any excess to Seller.

 

 
(iv)
The parties recognize that it may not be possible to purchase or sell all of the
Purchased Assets on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Purchased Assets
may not be liquid. In view of the nature of the Purchased Assets, the parties
agree that liquidation of a Transaction or the Purchased Assets does not require
a public purchase or sale and that a good faith private purchase or sale shall
be deemed to have been made in a commercially reasonable manner. Accordingly,
Buyer may elect, in its sole discretion, the time and manner of liquidating any
Purchased Assets,

 

53

--------------------------------------------------------------------------------


 

 
(iv)
and nothing contained herein shall (A) obligate Buyer to liquidate any Purchased
Assets on the occurrence and during the continuance of an Event of Default or to
liquidate all of the Purchased Assets in the same manner or on the same Business
Day or (B) constitute a waiver of any right or remedy of Buyer.

 

 
(v)
Seller shall be liable to Buyer for (A) the amount of all actual out-of-pocket
expenses, including reasonable legal fees and expenses, actually incurred by
Buyer in connection with or as a consequence of an Event of Default with respect
to Seller, (B) all actual costs incurred in connection with covering
transactions or Hedging Transactions, and (C) any other actual loss, damage,
cost or expense directly arising or resulting from the occurrence of an Event of
Default with respect to Seller.

 

 
(vi)
Buyer shall have, in addition to its rights and remedies under the Transaction
Documents, all of the rights and remedies provided by applicable federal, state,
foreign, and local laws (including, without limitation, if the Transactions are
recharacterized as secured financings, the rights and remedies of a secured
party under the UCC of the State of New York, to the extent that the UCC is
applicable, and the right to offset any mutual debt and claim), in equity, and
under any other agreement between Buyer and Seller. Without limiting the
generality of the foregoing, Buyer shall be entitled to set off the proceeds of
the liquidation of the Purchased Assets against all of Seller’s obligations to
Buyer pursuant to this Agreement, whether or not such obligations are then due,
without prejudice to Buyer’s right to recover any deficiency.

 

 
(vii)
Subject to the notice and grace periods set forth herein, Buyer may exercise any
or all of the remedies available to Buyer immediately upon the occurrence of an
Event of Default (other than with respect to Buyer) and at any time during the
continuance thereof. All rights and remedies arising under the Transaction
Documents, as amended from time to time, are cumulative and not exclusive of any
other rights or remedies which Buyer may have.

 

 
(viii)
Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Seller hereby expressly waives any defenses Seller might
otherwise have to require Buyer to enforce its rights by judicial process.
Seller also waives any defense Seller might otherwise have arising from the use
of nonjudicial process, disposition of any or all of the Purchased Assets, or
from any other election of remedies. Seller recognizes that nonjudicial remedies
are consistent with the usages of the trade, are responsive to commercial
necessity and are the result of a bargain at arm’s length.

 

 
(ix)
Upon the designation of any Accelerated Repurchase Date, Buyer may, without
prior notice to Seller, set off any sum or obligation (whether or not


54

--------------------------------------------------------------------------------


 

 
(ix)
arising under this Agreement, whether matured or unmatured, whether or not
contingent and irrespective of the currency, place of payment or booking office
of the sum or obligation) owed by Seller to Buyer or any Affiliate of Buyer
against any sum or obligation (whether or not arising under this Agreement,
whether matured or unmatured, whether or not contingent and irrespective of the
currency, place of payment or booking office of the sum or obligation) owed by
Buyer or any Affiliate of Buyer to Seller. Buyer will give notice to the other
party of any set off effected under this Section 14(a)(ix). If a sum or
obligation is unascertained, Buyer may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained. Nothing in this Section
14(a)(ix) shall be effective to create a charge or other security interest. This
Section 14(a)(ix) shall be without prejudice and in addition to any right of
set-off, combination of accounts, lien or other rights to which any party is at
any time otherwise entitled (whether by operation of law, contract or
otherwise).

(b) If an Event of Default occurs and is continuing with respect to Buyer, the
following rights and remedies shall be available to Seller:
 

 
(i)
Upon tender by Seller of payment of the aggregate Repurchase Price for all
Purchased Assets, Buyer’s right, title and interest in such Purchased Assets
shall be deemed transferred to Seller, and Buyer shall deliver such Purchased
Assets to Seller at Buyer’s expense.

 

 
(ii)
If Seller exercises the option referred to in Section 14(b)(i) hereof and Buyer
fails to deliver any Purchased Assets to Seller, after three (3) Business Days’
notice to Buyer, Seller may (A) purchase securities or loans, as applicable
(“Replacement Collateral”), that are in as similar an amount and interest rate
as is reasonably practicable and in the same Rating Category as such Purchased
Assets or the same Class as such Purchased Loans or (B) in its sole discretion
elect, in lieu of purchasing Replacement Collateral, to be deemed to have
purchased Replacement Collateral at a price therefor equal to the Market Value
of such Purchased Assets as of such date.

 

 
(iii)
Buyer shall be liable to Seller for any excess of the price paid (or deemed
paid) by Seller for Replacement Collateral therefor over the Repurchase Price
for the Purchased Assets replaced thereby.

 
15. SINGLE AGREEMENT
 
Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of
55

--------------------------------------------------------------------------------


any such obligations shall constitute a default by it in respect of all
Transactions hereunder, (ii) that each of them shall be entitled to set off
claims and apply property held by them in respect of any Transaction against
obligations owing to them in respect of any other Transactions hereunder and
(iii) that payments, deliveries and other transfers made by either of them in
respect of any Transaction shall be deemed to have been made in consideration of
payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.
 
16. INTENTIONALLY OMITTED.
 
17. NOTICES AND OTHER COMMUNICATIONS
 
Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) hand delivery,
with proof of attempted delivery, (b) certified or registered United States
mail, postage prepaid, (c) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, or (d) by
telecopier (with answerback acknowledged) provided that such telecopied notice
must also be delivered by one of the means set forth in (a), (b) or (c) above,
to the address specified in Annex I hereto or at such other address and person
as shall be designated from time to time by any party hereto, as the case may
be, in a written notice to the other parties hereto in the manner provided for
in this Section. A notice shall be deemed to have been given: (a) in the case of
hand delivery, at the time of delivery, (b) in the case of registered or
certified mail, when delivered or the first attempted delivery on a Business
Day, (c) in the case of expedited prepaid delivery upon the first attempted
delivery on a Business Day, or (d) in the case of telecopier, upon receipt of
answerback confirmation, provided that such telecopied notice was also delivered
as required in this Section. A party receiving a notice which does not comply
with the technical requirements for notice under this Section may elect to waive
any deficiencies and treat the notice as having been properly given.
 
18. ENTIRE AGREEMENT; SEVERABILITY
 
This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.
 
19. NON-ASSIGNABILITY
 
(a) The rights and obligations of the Seller under the Transaction Documents and
under any Transaction shall not be assigned by the Seller without the prior
written consent of the Buyer.
 
(b) Buyer shall be entitled to assign its rights and obligations under the
Transaction Documents and/or under any Transaction to any other Person or issue
one or more participation interests with respect to any or all of the
Transactions and, in connection therewith, may


56

--------------------------------------------------------------------------------


bifurcate or allocate (i.e. senior/subordinate) amounts due to Buyer with five
(5) days notice to Seller; provided, however, that (i) Buyer shall act as
exclusive agent for all assignees and participants in any dealings with Seller
in connection with such Transactions and shall be solely responsible for all
determinations of eligibility of loans and securities for inclusion in a
Transaction and the Market Value of Purchased Assets and (ii) Seller shall not
be obligated to deal directly with any party other than Buyer in connection with
such Transactions, or, with respect to participations, or to pay or reimburse
Buyer for any costs that would not have been incurred by Buyer had no
participation interests in such Transactions been issued.
 
(c) Subject to the foregoing, the Transaction Documents and any Transactions
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns. Nothing in the Transaction Documents, express
or implied, shall give to any Person, other than the parties to the Transaction
Documents and their respective successors, any benefit or any legal or equitable
right, power, remedy or claim under the Transaction Documents.
 
20. GOVERNING LAW
 
This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.
 
21. NO WAIVERS, ETC.
 
No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 4(a) or 4(b) hereof will not constitute a waiver of
any right to do so at a later date.
 
22. USE OF EMPLOYEE PLAN ASSETS
 
(a) If assets of an employee benefit plan subject to any provision of the
Employee Retirement Income Security Act of 1974 (“ERISA”) are intended to be
used by either party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify the other party prior to the Transaction. The Plan Party shall
represent in writing to the other party that the Transaction does not constitute
a prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed.
 
(b) Subject to the last sentence of subparagraph (a) of this Section, any such
Transaction shall proceed only if Seller furnishes or has furnished to Buyer its
most recent available audited statement of its financial condition and its most
recent subsequent unaudited statement of its financial condition.
 
(c) By entering into a Transaction pursuant to this Section, Seller shall be
deemed (i) to represent to Buyer that since the date of Seller’s latest such
financial statements, there has been no material adverse change in Seller’s
financial condition which Seller has not disclosed to Buyer, and (ii) to agree
to provide Buyer with future audited and unaudited statements of its

57

--------------------------------------------------------------------------------


financial condition as they are issued, so long as it is a Seller in any
outstanding Transaction involving a Plan Party.
23. INTENT
 
(a) The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Securities subject to such Transaction or
the term of such Transaction would render such definition inapplicable), and a
“securities contract” as that term is defined in Section 741 of Title 11 of the
United States Code, as amended (except insofar as the type of assets subject to
such Transaction would render such definition inapplicable).
 
(b) It is understood that either party’s right to liquidate Purchased Assets
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Section 11 hereof is a contractual right to liquidate
such Transaction as described in Sections 555 and 559 of Title 11 of the United
States Code, as amended.
 
(c) The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).
 
(d) It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).
 
24. DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
 
The parties acknowledge that they have been advised that:
 
(a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;
 
(b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and
 
(c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and
58

--------------------------------------------------------------------------------


therefore are not insured by the Federal Deposit Insurance Corporation or the
National Credit Union Share Insurance Fund, as applicable.
 
25. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
(a) Each party irrevocably and unconditionally (i) submits to the non-exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under this
Agreement or relating in any way to this Agreement or any Transaction under this
Agreement and (ii) waives, to the fullest extent it may effectively do so, any
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and any right of jurisdiction on account of its place of
residence or domicile.
 
(b) To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement.
 
(c) The parties hereby irrevocably waive, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding and irrevocably consent to the service of any summons
and complaint and any other process by the mailing of copies of such process to
them at their respective address specified herein. The parties hereby agree that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Section 25 shall affect the right of the Buyer
to serve legal process in any other manner permitted by law or affect the right
of the Buyer to bring any action or proceeding against the Seller or its
property in the courts of other jurisdictions.
 
(d) EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.
 
26. NO RELIANCE
 
Each of Buyer and Seller hereby acknowledges, represents and warrants to the
other that, in connection with the negotiation of, the entering into, and the
performance under, the Transaction Documents and each Transaction thereunder:
 
(a) It is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the other party to the Transaction Documents, other than the representations
expressly set forth in the Transaction Documents;

59

--------------------------------------------------------------------------------


 
(b) It has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent that it has deemed necessary,
and it has made its own investment, hedging and trading decisions (including
decisions regarding the suitability of any Transaction) based upon its own
judgment and upon any advice from such advisors as it has deemed necessary and
not upon any view expressed by the other party;
 
(c) It is a sophisticated and informed Person that has a full understanding of
all the terms, conditions and risks (economic and otherwise) of the Transaction
Documents and each Transaction thereunder and is capable of assuming and willing
to assume (financially and otherwise) those risks;
 
(d) It is entering into the Transaction Documents and each Transaction
thereunder for the purposes of managing its borrowings or investments or hedging
its underlying assets or liabilities and not for purposes of speculation; and
 
(e) It is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other party and has not given the other party (directly
or indirectly through any other Person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.
 
27. INDEMNITY
 
The Seller hereby agrees to indemnify the Buyer, the Buyer’s designee and each
of its officers, directors, employees and agents (“Indemnified Parties”) from
and against any and all liabilities, obligations, actual out-of-pocket losses,
actual out-of-pocket damages, penalties, actions, judgments, suits, taxes
(including stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement and the documents
delivered in connection herewith, other than income or similar taxes of the
Buyer), fees, actual out-of-pocket costs, actual out-of-pocket expenses
(including reasonable attorneys fees and disbursements) or disbursements (all of
the foregoing, collectively “Indemnified Amounts”) which may at any time
(including, without limitation, such time as this Agreement shall no longer be
in effect and the Transactions shall have been repaid in full) be imposed on or
asserted against any Indemnified Party in any way whatsoever arising out of or
in connection with, or relating to, this Agreement or any Transactions
thereunder or any action taken or omitted to be taken by any Indemnified Party
under or in connection with any of the foregoing; provided, that Seller shall
not be liable for Indemnified Amounts resulting from the gross negligence or
willful misconduct of any Indemnified Party. Without limiting the generality of
the foregoing, Seller agrees to hold Buyer harmless from and indemnify Buyer
against all Indemnified Amounts with respect to all Purchased Loans relating to
or arising out of any violation or alleged violation of any environmental law,
rule or regulation or any consumer credit laws, including without limitation
ERISA, the Truth in Lending Act and/or the Real Estate Settlement Procedures
Act, that, in each case, results from anything other than Buyer’s gross
negligence or willful misconduct. In any suit, proceeding or action brought by
Buyer in connection with any Purchased Asset for any sum owing thereunder, or to
enforce any provisions of any Purchased Asset Documents, Seller will save,
indemnify and hold Buyer harmless from and against all actual out-of-pocket
expense
60

--------------------------------------------------------------------------------



(including reasonable attorneys’ fees), actual out-of-pocket loss or damage
suffered by reason of any defense, set-off, counterclaim, recoupment or
reduction or liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by Seller of any obligation thereunder or arising out of
any other agreement, indebtedness or liability at any time owing to or in favor
of such account debtor or obligor or its successors from Seller. Seller also
agrees to reimburse Buyer as and when billed by Buyer for all Buyer’s actual
costs and out-of-pocket expenses incurred in connection with Buyer's due
diligence reviews with respect to the Purchased Asset (including, without
limitation, those incurred pursuant to Section 28 hereof) and the enforcement or
the preservation of Buyer’s rights under this Agreement or any Transaction
contemplated hereby, including without limitation the reasonable fees and
disbursements of its counsel.
 
28. DUE DILIGENCE
 
Seller acknowledges that, at reasonable times and upon reasonable notice to
Seller, Buyer has the right to perform continuing due diligence reviews with
respect to the Purchased Assets, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise, and
Seller agrees that upon reasonable prior written notice to Seller, Buyer or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Purchased Assets Files,
Servicing Records and any and all documents, records, agreements, instruments or
information relating to such Purchased Assets in the possession or under the
control of Seller, any other servicer or subservicer and/or the Custodian.
Seller also shall make available to Buyer a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the
Purchased Assets. Without limiting the generality of the foregoing, Seller
acknowledges that Buyer may enter into Transactions with the Seller based solely
upon the information provided by Seller to Buyer and the representations,
warranties and covenants contained herein, and that Buyer, at its option, has
the right at any time to conduct a partial or complete due diligence review on
some or all of the Purchased Assets. Buyer may underwrite such Purchased Assets
itself or engage a third party underwriter to perform such underwriting. Seller
agrees to reasonably cooperate with Buyer and any third party underwriter
reasonably acceptable to Seller in connection with such underwriting, including,
but not limited to, providing Buyer and any third party underwriter with access
to any and all documents, records, agreements, instruments or information
relating to such Purchased Assets in the possession, or under the control, of
Seller. Seller further agrees that Seller shall reimburse Buyer for any and all
actual costs and expenses reasonably incurred by Buyer in connection with
Buyer’s activities pursuant to this Section 28.
 
29. SERVICING
 
(a) Notwithstanding the purchase and sale of the Purchased Assets hereby,
Seller, Sponsor, an Approved Sub-Servicer or any other third party servicer
rated at least “above average” or otherwise approved by Buyer shall continue to
service the Purchased Assets for the benefit of Buyer and, if Buyer shall
exercise its rights to pledge or hypothecate the Purchased Assets prior to the
Repurchase Date pursuant to Section 8 hereof, Buyer’s assigns; provided,
however, that the obligations of Seller or Sponsor to service any of the
Purchased Assets shall cease, at Seller’s option, upon the payment by Seller to
Buyer of the Repurchase Price therefor.
61

--------------------------------------------------------------------------------


Seller shall service or cause the servicer to service the Purchased Loans in
accordance with Accepted Servicing Practices approved by Buyer in the exercise
of its reasonable business judgment and maintained by other prudent lenders with
respect to loans similar to the Purchased Assets.
 
(b) Seller agrees that Buyer is the owner of all servicing records, including
but not limited to any and all servicing agreements (the “Servicing
Agreements”), files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of Purchased Assets (the “Servicing
Records”) so long as the Purchased Assets are subject to this Agreement. Seller
grants Buyer a security interest in all servicing fees and rights relating to
the Purchased Assets and all Servicing Records to secure the obligation of the
Seller or its designee to service in conformity with this Section and any other
obligation of Seller to Buyer. Seller covenants to safeguard such Servicing
Records and to deliver them promptly to Buyer or its designee (including the
Custodian) at Buyer’s request.
 
(c) Upon the occurrence and during the continuance of an Event of Default (other
than with respect to Buyer), Buyer may, in its sole discretion, (i) sell its
right to the Purchased Assets on a servicing released basis or (ii) terminate
the Seller or any sub-servicer of the Purchased Assets with or without cause, in
each case without payment of any termination fee.
 
(d) Seller shall not employ sub-servicers rated below “above average”, unless
otherwise approved by Buyer, to service the Purchased Assets without the prior
written approval of Buyer. If the Purchased Assets are serviced by a
sub-servicer, Seller shall irrevocably assign all rights, title and interest in
the Servicing Agreements in the Purchased Assets to Buyer.
 
(e) Seller shall cause any sub-servicers engaged by Seller to execute a letter
agreement with Buyer acknowledging Buyer’s security interest and agreeing that
it shall deposit all Income with respect to the Purchased Assets in the Cash
Management Account.
 
(f) The payment of servicing fees shall be subordinate to payment of amounts
outstanding under any Transaction and this Agreement.
 
30. MISCELLANEOUS
 
(a) All rights, remedies and powers of Buyer hereunder and in connection
herewith are irrevocable and cumulative, and not alternative or exclusive, and
shall be in addition to all other rights, remedies and powers of Buyer whether
under law, equity or agreement. In addition to the rights and remedies granted
to it in this Agreement, to the extent this Agreement is determined to create a
security interest, Buyer shall have all rights and remedies of a secured party
under the UCC.
 
(b) The Transaction Documents may be executed in counterparts, each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument.
 
(c) The headings in the Transaction Documents are for convenience of reference
only and shall not affect the interpretation or construction of the Transaction
Documents.

62

--------------------------------------------------------------------------------


(d) Without limiting the rights and remedies of Buyer under the Transaction
Documents, Seller shall pay Buyer’s reasonable actual out-of-pocket costs and
expenses, including reasonable fees and expenses of accountants, attorneys and
advisors, incurred in connection with the preparation, negotiation, execution
and consummation of, and any amendment, supplement or modification to, the
Transaction Documents and the Transactions thereunder. Seller agrees to pay
Buyer on demand all costs and expenses (including reasonable expenses for legal
services of every kind) of any subsequent enforcement of any of the provisions
hereof, or of the performance by Buyer of any obligations of Seller in respect
of the Purchased Assets, or any actual or attempted sale, or any exchange,
enforcement, collection, compromise or settlement in respect of any of the
Collateral and for the custody, care or preservation of the Collateral
(including insurance costs) and defending or asserting rights and claims of
Buyer in respect thereof, by litigation or otherwise. In addition, Seller agrees
to pay Buyer on demand all reasonable costs and expenses (including reasonable
expenses for legal services) incurred in connection with the maintenance of the
Cash Management Account and registering the Collateral in the name of Buyer or
its nominee. All such expenses shall be recourse obligations of Seller to Buyer
under this Agreement.
 
(e) Each provision of this Agreement shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or be invalid under such law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
 
(f) The parties acknowledge and agree that although they intend to treat each
Transaction as a sale of the Purchased Assets, in the event that such sale shall
be recharacterized as a secured financing, this Agreement shall also serve as a
security agreement with respect to Buyer’s rights in the Collateral. In order to
secure and to provide for the prompt and unconditional repayment of the
Repurchase Price and the performance of its obligations under this Agreement,
Seller hereby pledges to Buyer and hereby grants to Buyer a first priority
security interest in all of its rights in the Purchased Assets. Seller hereby
covenants to duly execute any form UCC financing statements as reasonably
required by Buyer in order to perfect its security interest created hereby in
such rights and obligations granted above, it being agreed that Seller shall pay
any and all customary fees required to file such financing statements.
 
(g) This Agreement contains a final and complete integration of all prior
expressions by the parties with respect to the subject matter hereof and thereof
and shall constitute the entire agreement among the parties with respect to such
subject matter, superseding all prior oral or written understandings.
 
(h) The parties understand that this Agreement is a legally binding agreement
that may affect such party’s rights. Each party represents to the other that it
has received legal advice from counsel of its choice regarding the meaning and
legal significance of this Agreement and that it is satisfied with its legal
counsel and the advice received from it.
 
(i) Should any provision of this Agreement require judicial interpretation, it
is agreed that a court interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against any
Person by reason of the rule of construction
63

--------------------------------------------------------------------------------


that a document is to be construed more strictly against the Person who itself
or through its agent prepared the same, it being agreed that all parties have
participated in the preparation of this Agreement.
 
(j) The parties recognize that each Transaction is a “securities contract” as
that term is defined in Section 741 of Title 11 of the United States Code, as
amended.
 
31. EXCULPATION. 
 
(a) Subject to the qualifications below, Buyer shall not enforce the liability
and obligation of Seller to perform and observe the obligations contained in
this Agreement or the Transaction Documents by any action or proceeding wherein
a money judgment shall be sought against Seller or its Affiliates (other than
Sponsor, subject, however, to the terms of the Guaranty executed and delivered
by Sponsor), except that Buyer may bring a foreclosure action, an action for
specific performance or any other appropriate action or proceeding to enable
Buyer to enforce and realize upon its interest and rights under the Transaction
Documents, or in all or any of the Assets or any other Collateral given to Buyer
pursuant to the Transaction Documents; provided, however, that, except as
specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Seller only to the extent of Seller’s interest in
the Assets, the Income therefrom or any other Collateral given to Buyer, and
Buyer shall not sue for, seek or demand any deficiency judgment against Seller
or its Affiliates (other than Sponsor, subject, however, to the terms of the
Guaranty executed and delivered by Sponsor) in any such action or proceeding
under or by reason of or under or in connection with any Transaction Document.
The provisions of this Section shall not, however, (i) constitute a waiver,
release or impairment of any obligation evidenced or secured by any Transaction
Document; (ii) impair the right of Buyer to name Seller as a party defendant in
any action or suit for foreclosure and sale under any Transaction Document;
(iii) affect the validity or enforceability of any of the Transaction Documents
or any guaranty made in connection with the Transactions or any of the rights
and remedies of Buyer hereunder or thereunder; (iv) impair the right of Buyer to
obtain the appointment of a receiver; (v) intentionally omitted; (vi) constitute
a prohibition against Buyer to commence any other appropriate action or
proceeding in order for Buyer to fully realize the security granted under the
Transaction Documents or to exercise its remedies against all or any of the
Assets and other Collateral; or (vii) constitute a waiver of the right of Buyer
to enforce the liability and obligation of Seller, by money judgment or
otherwise, to the extent of any loss, damage, cost, expense, liability, claim or
other obligation incurred by Buyer (including attorneys’ fees and costs
reasonably incurred) arising out of or in connection with the following (all
such liability and obligation of Sellers for any or all of the foregoing being
referred to herein as “Sellers’ Recourse Liabilities”): (a) fraud or intentional
misrepresentation by Seller or Sponsor in connection with the Transactions;
(b) the gross negligence or willful misconduct of Seller; (c) the breach of any
representation, warranty, covenant or indemnification in any Transaction
Document concerning Environmental Laws; (d) the misappropriation or conversion
by Seller of any Income during the continuance of an Event of Default or CF
Sweep Event; and (e) an act or omission of Seller or Sponsor which unlawfully
hinders, delays or interferes with Buyer’s enforcement of its rights hereunder
or the realization of the Collateral, other than the assertion by Seller or
Sponsor of defenses or counterclaims raised in good faith.
64

--------------------------------------------------------------------------------


 
(b) Notwithstanding anything to the contrary in this Agreement or any of the
Transaction Documents, (A) Buyer shall not be deemed to have waived any right
which Buyer may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full Repurchase Price
of all Assets subject to Transactions hereunder (collectively, the
“Obligations”) or to require that all collateral shall continue to secure the
Obligations in accordance with the Transaction Documents, and (B) Buyer’s
agreement not to pursue personal liability of Seller as set forth above SHALL
BECOME NULL AND VOID and shall be of no further force and effect, and the
Obligations shall be fully recourse to Seller in the event that one or more of
the following occurs (each, a “Springing Recourse Event”): (i) an Event of
Default described in Section 14(iv) or (v) shall have occurred (provided that
with respect to any involuntary Insolvency Proceeding either Seller, Sponsor or
any Person owning an interest (directly or indirectly) in Seller or Sponsor
causes such event or condition to occur (by way of example, but not limitation,
such Person seeks the appointment of a receiver or files a bankruptcy petition),
consents to, aids, solicits, supports, or otherwise cooperates or colludes to
cause such condition or event or fails to contest such condition or event) or
(ii) a breach of the covenants set forth in Sections 11(b)(d) or (e).
 
65

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day first
written above.
 
BUYER:
 
NATIXIS REAL ESTATE CAPITAL INC.
 
By:
Name:
Title:
 


 
SELLER:
 
RCC REAL ESTATE SPE 3, LLC,
a Delaware limited liability company
 
By: RCC Real Estate, Inc., its sole member
 
By:
Name:
Title:
 
 
Master Repurchase Agreement
April 12, 2007

--------------------------------------------------------------------------------


ANNEXES, EXHIBITS AND SCHEDULES
 
ANNEX I
Names and Addresses for Communications between Parties
SCHEDULE I
Eligible Asset Parameters
SCHEDULE II
List of Approved Sub-Servicers
EXHIBIT I
Form of Confirmation
EXHIBIT II
Authorized Representatives of Seller
EXHIBIT III
Monthly Reporting Package
EXHIBIT IV
Form of Custodial Delivery
EXHIBIT V
Form of Power of Attorney
EXHIBIT VI
Representations and Warranties Regarding Individual Purchased Assets
EXHIBIT VII
Collateral Information
EXHIBIT VIII
Advance Procedure
EXHIBIT IX
Form of Re-Direction Letter
EXHIBIT X
Form of Clearing Account Agreement





--------------------------------------------------------------------------------



ANNEX I
Names and Addresses for Communications Between Parties
 
Buyer:
 
Natixis Real Estate Capital Inc.
9 West 57th Street
36th Floor
New York, New York 10019
Attention: Jonathan Love
Tel: (212) 891-3420
Fax: (212) 891-5708
 
With copies to:
 
Sidley Austin LLP
787 Seventh Avenue
New York, New York 10019
Attention: Robert L. Boyd, Esq.
Tel: (212) 839-7352
Fax: (212) 839-5599
 
Seller:
 
RCC Real Estate SPE 3, LLC
c/o Resource Capital Corp.
712 Fifth Avenue, 10th Floor
New York, NY 10019
Attention: John Boyt
Tel: (212) 506-3808
Fax: (215) 640-6336
 
With copies to:
 
Paul Hastings Janofsky & Walker LLP
75 East 55th Street
New York, New York 10022
Attention: Robert J. Grados, Esq.
Tel: (212) 318-6923
Fax: (212) 230-7830
NY1 6015670v.7


--------------------------------------------------------------------------------



SCHEDULE I
 
ELIGIBLE ASSET PARAMETERS
 
(i) the principal balance of any individual Asset (or, in the case of a
Preferred Equity Asset, Seller’s funded initial and scheduled capital investment
in such Asset) may not exceed $30,000,000;
 
(ii) as of the Purchase Date for the Transaction with respect to any Asset
(other than a Security), such Asset may not have an LTV in excess of 85% or a
Debt Service Coverage Ratio less than 1.00 to 1; provided that, notwithstanding
the foregoing, Buyer may elect to approve an Asset with a Debt Service Coverage
Ratio of less than 1.00 to 1 for purchase if such Asset provides for debt
service reserves or holdbacks and is otherwise acceptable to Buyer in its sole
discretion;
 
(iii) no Asset shall have a term (including extension options) greater than five
(5) years;
 
(iv) the aggregate original Purchase Price related to Assets secured by
Mortgaged Properties and/or Underlying Mortgaged Properties of the property
types set forth below shall not exceed the respective percentage of the Facility
Amount set forth opposite such property types:

 
Property Type
 
Maximum Percentage of Facility Amount
 
Office
 
50%
 
Retail
 
50%
 
Hotel
 
40%
 
Other (properties other than multi-family, industrial, office, retail or hotel)
 
15%
 



; provided that the entire limit on the portion of the total Purchase Price of
Transactions related to Assets secured by “other” property types may not be made
up of an Asset or Assets secured by one property type at any time (e.g., the
entire amount may not be comprised of Assets secured by mobile home parks); and
provided further that Securities shall not be included in determining whether
the above percentages have been exceeded, unless such Securities were issued in
connection with a “single-asset” securitization or the underlying collateral
relating to such Securities is of a single property type;
 
(v) no Asset shall be secured by or relate to any Mortgaged Property or
Underlying Mortgaged Property that is an assisted living facility or health care
property; and
 

--------------------------------------------------------------------------------


(vi) the percentage of the Facility Amount comprised of Transactions involving
Preferred Equity Assets alone shall not exceed 15% and the aggregate percentage
of the Facility Amount comprised of Transactions involving Preferred Equity
Assets. Mezzanine Loans and B Note Asset may not exceed 75% in the aggregate.

 
2

--------------------------------------------------------------------------------



SCHEDULE II
 
LIST OF APPROVED SUB-SERVICERS


 


--------------------------------------------------------------------------------



EXHIBIT I
 
CONFIRMATION STATEMENT
 
Ladies and Gentlemen:
 
Natixis Real Estate Capital Inc. (“Natixis”) is pleased to deliver our written
CONFIRMATION of our agreement to enter into the Transaction pursuant to which
Natixis shall purchase from you the Purchased Assets identified in the Master
Repurchase Agreement, dated as of April 12, 2007 (the “Agreement”), between
Natixis (the “Buyer”) and RCC Real Estate SPE 3, LLC (“Seller”) as follows below
and on the attached Schedule 1. Capitalized terms used herein without definition
have the meanings given in the Agreement.
 
Purchase Date:
 
__________, 200_
 
Purchased Assets:
 
As identified on attached Schedule 1
 
Aggregate Principal Amount of Purchased Assets:
 
As identified on attached Schedule 1
 
Repurchase Date:
 
 
Purchase Price:
 
$
 
Pricing Rate:
 
one month LIBOR plus ____%/
 
Governing Agreements:
 
As identified on attached Schedule 1
 
Name and address for communications:
 
Buyer: Natixis Real Estate Capital Inc.
9 West 57th Street
36th Floor
New York, New York 10019
Attention: Jonathan Love
Tel: (212) 891-5708
Fax: (212) 891-3420
 
 
Seller: RCC Real Estate SPE 3, LLC
712 Fifth Avenue, 10th Floor
New York, New York 10019
Attention: John Boyt
Tel: (212) 506-3808
Fax: (212) 640-6336
 





--------------------------------------------------------------------------------


NATIXIS REAL ESTATE CAPITAL INC.
 
By:
Name:
Title:
 
 
AGREED AND ACKNOWLEDGED:
 
RCC REAL ESTATE SPE 3, LLC,
a Delaware limited liability company
 
BY: RCC Real Estate, Inc., its sole member
By:
Name:
Title:
2

--------------------------------------------------------------------------------



Schedule 1 to Confirmation Statement

 
Purchased Securities:
 
Aggregate Principal Amount:
 
CUSIP NO.:
 
Securitization Document (including trustee):
 
 
 
 
 
Purchased Loans:
 
Aggregate Principal Amount:
 
Loan Agreement:
 
Participation, Co-Lender or Intercreditor Agreement (for B Note Assets only):
 
 
 
Purchased Preferred Equity Assets:
 
Aggregate Principal Amount:
 




 
3

--------------------------------------------------------------------------------


EXHIBIT II
 
AUTHORIZED REPRESENTATIVES OF SELLER
 
 
Name
 
Specimen Signature
           


--------------------------------------------------------------------------------


EXHIBIT III
 
MONTHLY REPORTING PACKAGE

 
[SAMPLE TO BE ATTACHED]
 


--------------------------------------------------------------------------------


EXHIBIT IV
 
FORM OF CUSTODIAL DELIVERY
 
On this ______ of ________, 200_, RCC Real Estate SPE 3, LLC, as Seller under
that certain Master Repurchase Agreement, dated as of April 12, 2007 (the
“Repurchase Agreement”) between Natixis Real Estate Capital Inc. (“Buyer”) and
RCC Real Estate SPE 3, LLC, does hereby deliver to LaSalle Bank National
Association (“Custodian”), as custodian under that certain Custodial Agreement,
dated as of April 12, 2007 (the “Custodial Agreement”), among Buyer, Custodian
and RCC Real Estate SPE 3, LLC, the Purchased Asset Files with respect to the
Purchased Asset to be purchased by Buyer pursuant to the Repurchase Agreement,
which Purchased Asset are listed on the Purchased Loan Schedule attached hereto
and which Purchased Asset shall be subject to the terms of the Custodial
Agreement on the date hereof.
 
With respect to the Purchased Asset Files delivered hereby, for the purposes of
issuing the Trust Receipt, the Custodian shall review the Purchased Asset Files
to ascertain delivery of the documents listed in Section 3(g) to the Custodial
Agreement.
 
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Custodial Agreement.
 
IN WITNESS WHEREOF, the Seller has caused its name to be signed hereto by its
officer thereunto duly authorized as of the day and year first above written.
 
RCC Real Estate SPE 3, LLC,
a Delaware limited liability company
 
BY: RCC Real Estate, Inc., its sole member
 
By:
Name:
Title:


--------------------------------------------------------------------------------


EXHIBIT V
 
FORM OF POWER OF ATTORNEY
 
“Know All Men by These Presents, that RCC Real Estate SPE 3, LLC (“Seller”),
does hereby appoint Natixis Real Estate Capital Inc. (“Buyer”), its
attorney-in-fact to act in Seller’s name, place and stead in any way which
Seller could do with respect to (i) the completion of the endorsements of the
Mortgage Notes and the Mezzanine Notes and the Assignments of Mortgages, (ii)
the recordation of the Assignments of Mortgages, (iii) the completion of the
Assignments of Preferred Equity Assets, (iv) the completion of any other
assignment or endorsement executed “in blank” and (v) the enforcement of the
Seller’s rights under the Purchased Assets purchased by Buyer pursuant to the
Master Repurchase Agreement dated as of April 12, 2007 (the “Repurchase
Agreement”), between Buyer and RCC Real Estate SPE 3, LLC, and to take such
other steps as may be necessary or desirable to enforce Buyer’s rights against
such Purchased Assets, the related Purchased Asset Files and the Servicing
Records to the extent that Seller is permitted by law to act through an agent.
 
TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OF FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.
 
IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed as a
deed this 12th day of April, 2007.
 
RCC Real Estate SPE 3, LLC,
a Delaware limited liability company
 
BY: RCC Real Estate, Inc., its sole member
 
By:
Name:
Title:
NY1 6015670v.7


--------------------------------------------------------------------------------



EXHIBIT VI
 
REPRESENTATIONS AND WARRANTIES
RE: PURCHASED LOANS CONSISTING OF MORTGAGE LOANS
 
1. The Mortgage Loan is a performing mortgage loan secured by a first priority
security interest in a commercial or multifamily property.
 
2. As of the Purchase Date, such Mortgage Loan complies in all material respects
with, or is exempt from, all requirements of federal, state or local law
relating to such Mortgage Loan.
 
3. Immediately prior to the sale, transfer and assignment to Buyer thereof,
Seller had good and marketable title to, and was the sole owner and holder of,
such Mortgage Loan, and Seller is transferring such Mortgage Loan free and clear
of any and all liens, pledges, encumbrances, charges, security interests or any
other ownership interests of any nature encumbering such Mortgage Loan. Upon
consummation of the purchase contemplated to occur in respect of such Mortgage
Loan on the Purchase Date therefor, Seller will have validly and effectively
conveyed to Buyer all legal and beneficial interest in and to such Mortgage Loan
free and clear of any pledge, lien, encumbrance or security interest.
 
4. No fraudulent acts were committed by Seller in connection with its
acquisition or origination of such Mortgage Loan nor were any fraudulent acts
committed by any Person in connection with the origination of such Mortgage
Loan.
 
5. All information contained in the related Preliminary Due Diligence Package
(or as otherwise provided to Buyer) in respect of such Mortgage Loan is accurate
and complete in all material respects.
 
6. Except as included in the Preliminary Due Diligence Package, Seller is not a
party to any document, instrument or agreement, and there is no document, that
by its terms modifies or affects the rights and obligations of any holder of
such Mortgage Loan and Seller has not consented to any material change or waiver
to any term or provision of any such document, instrument or agreement and no
such change or waiver exists.
 
7. Such Mortgage Loan is presently outstanding, the proceeds thereof have been
fully and properly disbursed and, except for amounts held in escrow by Seller,
there is no requirement for any future advances thereunder.
 
8. Seller has full right, power and authority to sell and assign such Mortgage
Loan and such Mortgage Loan or any related Mortgage Note has not been cancelled,
satisfied or rescinded in whole or part nor has any instrument been executed
that would effect a cancellation, satisfaction or rescission thereof.
 
9. Other than consents and approvals obtained as of the related Purchase Date or
those already granted in the related Mortgage and/or Mortgage Note, no consent
or


--------------------------------------------------------------------------------



approval by any Person is required in connection with Seller’s sale and/or
Buyer’s acquisition of such Mortgage Loan, for Buyer’s exercise of any rights or
remedies in respect of such Mortgage Loan or for Buyer’s sale, pledge or other
disposition of such Mortgage Loan. No third party holds any “right of first
refusal”, “right of first negotiation”, “right of first offer”, purchase option,
or other similar rights of any kind, and no other impediment exists to any such
transfer or exercise of rights or remedies.
 
10. No consent, approval, authorization or order of, or registration or filing
with, or notice to, any court or governmental agency or body having jurisdiction
or regulatory authority is required for any transfer or assignment by the holder
of such Mortgage Loan.
 
11. Seller has not received written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of such Mortgage Loan
is or may become obligated.
 
12. Seller has not advanced funds, or knowingly received any advance of funds
from a party other than the Mortgagee relating to such Mortgage Loan, directly
or indirectly, for the payment of any amount required by such Mortgage Loan.
 
13. Each related Mortgage Note, Mortgage, Assignment of Leases (if a document
separate from the Mortgage) and other agreement executed by the related
Mortgagor in connection with such Mortgage Loan is legal, valid and binding
obligation of the related Mortgagor (subject to any non-recourse provisions
therein and any state anti-deficiency or market value limit deficiency
legislation), enforceable in accordance with its terms, except (i) that certain
provisions contained in such Mortgage Loan documents are or may be unenforceable
in whole or in part under applicable state or federal laws, but neither the
application of any such laws to any such provision nor the inclusion of any such
provisions renders any of the Mortgage Loan documents invalid as a whole and
such Mortgage Loan documents taken as a whole are enforceable to the extent
necessary and customary for the practical realization of the rights and benefits
afforded thereby and (ii) as such enforcement may be limited by bankruptcy,
insolvency, receivership, reorganization, moratorium, redemption, liquidation or
other laws relating to or affecting the enforcement of creditors’ rights
generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law). The related
Mortgage Note and Mortgage contain no provision limiting the right or ability of
Seller to assign, transfer and convey the related Mortgage Loan to any other
Person, except, however, for customary intercreditor restrictions limiting
assignees to “Qualified Transferees”. With respect to any Mortgaged Property
that has tenants, there exists as either part of the Mortgage or as a separate
document, an assignment of leases.
 
14. As of the date of its origination, there was no valid offset, defense,
counterclaim, abatement or right to rescission with respect to any related
Mortgage Note, Mortgage or other agreements executed in connection therewith,
and, as of the Purchase Date, there is no valid offset, defense, counterclaim or
right to rescission with respect to any such Mortgage Note, Mortgage or other
agreements, except in each case, with respect to the enforceability of any
provisions requiring the payment of default interest, late fees, additional
interest, prepayment premiums or yield maintenance charges.
2

--------------------------------------------------------------------------------



15. Seller has delivered to Buyer or its designee the original Mortgage Note(s)
made in respect of such Mortgage Loan, together with an original endorsement
thereof executed by Seller in blank.
 
16. Each related assignment of Mortgage and assignment of Assignment of Leases
from Seller in blank constitutes the legal, valid and binding first priority
assignment from Seller (assuming the insertion of the Buyer’s name), except as
such enforcement may be limited by bankruptcy, insolvency, receivership,
reorganization, moratorium, redemption, liquidation or other laws relating to or
affecting the enforcement of creditors’ rights generally, or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law). Each Mortgage and Assignment of Leases is
freely assignable.
 
17. The Mortgage Loan is secured by one or more Mortgages and each such Mortgage
is a valid and enforceable first lien on the related Mortgaged Property subject
only to the exceptions set forth in paragraph (13) above and the following title
exceptions (each such title exception, a “Title Exception”, and collectively,
the “Title Exceptions”): (a) the lien of current real property taxes, water
charges, sewer rents and assessments not yet due and payable, (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record, none of which, individually or in the aggregate, materially and
adversely interferes with the current use of the Mortgaged Property or the
security intended to be provided by such Mortgage or with the Mortgagor’s
ability to pay its obligations under the Mortgage Loan when they become due or
materially and adversely affects the value of the Mortgaged Property, (c) the
exceptions (general and specific) and exclusions set forth in the applicable
policy described in paragraph (21) below or appearing of record, none of which,
individually or in the aggregate, materially and adversely interferes with the
current use of the Mortgaged Property or the security intended to be provided by
such Mortgage or with the Mortgagor’s ability to pay its obligations under the
Mortgage Loan when they become due or materially and adversely affects the value
of the Mortgaged Property, (d) other matters to which like properties are
commonly subject, none of which, individually or in the aggregate, materially
and adversely interferes with the current use of the Mortgaged Property or the
security intended to be provided by such Mortgage or with the Mortgagor’s
ability to pay its obligations under the Mortgage Loan when they become due or
materially and adversely affects the value of the Mortgaged Property, (e) the
right of tenants (whether under ground leases, space leases or operating leases)
at the Mortgaged Property to remain following a foreclosure or similar
proceeding (provided that such tenants are performing under such leases) and (f)
if such Mortgage Loan is cross-collateralized with any other Mortgage Loan, the
lien of the Mortgage for such other Mortgage Loan, none of which, individually
or in the aggregate, materially and adversely interferes with the current use of
the Mortgaged Property or the security intended to be provided by such Mortgage
or with the Mortgagor’s ability to pay its obligations under the Mortgage Loan
when they become due or materially and adversely affects the value of the
Mortgaged Property. Except with respect to cross-collateralized and
cross-defaulted Mortgage Loans and as provided below, there are no mortgage
loans that are senior or pari passu with respect to the related Mortgaged
Property or such Mortgage Loan.
 
18. UCC Financing Statements have been filed and/or recorded (or, if not filed
and/or recorded, have been submitted in proper form for filing and recording),
in all public places necessary to perfect a valid security interest in all items
of personal property located on the Mortgaged Property that are owned by the
Mortgagor and either (i) are reasonably necessary
3

--------------------------------------------------------------------------------



to operate the Mortgaged Property or (ii) are (as indicated in the appraisal
obtained in connection with the origination of the related Mortgage Loan)
material to the value of the Mortgaged Property (other than any personal
property subject to a purchase money security interest or a sale and leaseback
financing arrangement permitted under the terms of such Mortgage Loan or any
other personal property leases applicable to such personal property), to the
extent perfection may be effected pursuant to applicable law by recording or
filing, and the Mortgages, security agreements, chattel Mortgages or equivalent
documents related to and delivered in connection with the related Mortgage Loan
establish and create a valid and enforceable lien and priority security interest
on such items of personalty except as such enforcement may be limited by
bankruptcy, insolvency, receivership, reorganization, moratorium, redemption,
liquidation or other laws relating to or affecting the enforcement of creditor’s
rights generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law). Notwithstanding
any of the foregoing, no representation is made as to the perfection of any
security interest in rents or other personal property to the extent that
possession or control of such items or actions other than the filing of UCC
Financing Statements are required in order to effect such perfection.
 
19. All real estate taxes and governmental assessments, or installments thereof,
which would be a lien on the Mortgaged Property and that prior to the Purchase
Date have become delinquent in respect of the Mortgaged Property have been paid,
or an escrow of funds in an amount sufficient to cover such payments has been
established. For purposes of this representation and warranty, real estate taxes
and governmental assessments and installments thereof shall not be considered
delinquent until the earlier of (a) the date on which interest and/or penalties
would first be payable thereon and (b) the date on which enforcement action is
entitled to be taken by the related taxing authority.
 
20. As of the Purchase Date, the related Mortgaged Property was free and clear
of any material damage (other than deferred maintenance for which escrows were
established at origination) that would affect materially and adversely the value
of such Mortgaged Property as security for the Mortgage Loan and there was no
proceeding pending or, based solely upon the delivery of written notice thereof
from the appropriate condemning authority, threatened for the total or partial
condemnation of such Mortgaged Property.
 
21. The lien of each related Mortgage as a first priority lien in the original
principal amount of such Mortgage Loan after all advances of principal is
insured by an ALTA lender’s title insurance policy (or a binding commitment
therefor), or its equivalent as adopted in the applicable jurisdiction, insuring
Seller, its successors and assigns, subject only to the Title Exceptions; the
Mortgagee or its successors or assigns is the sole named insured of such policy;
such policy is assignable without consent of the insurer and will inure to the
benefit of the Buyer Mortgagee of record; such title policy is in full force and
effect upon the consummation of the transactions contemplated by this Agreement;
all premiums thereon have been paid; no claims have been made under such policy
and no circumstance exists which would impair or diminish the coverage of such
policy. The insurer issuing such policy is either (x) a nationally-recognized
title insurance company or (y) qualified to do business in the jurisdiction in
which the related Mortgaged Property is located to the extent required; such
policy contains no material exclusions for, or affirmatively insures (except for
any Mortgaged Property located in a jurisdiction where
4

--------------------------------------------------------------------------------



such insurance is not available) (a) access to public road or (b) against any
loss due to encroachments of any material portion of the improvements thereon.
 
22. As of the date of its origination, all insurance coverage required under
each related Mortgage, which insurance covered such risks as were customarily
acceptable to prudent commercial and multifamily mortgage lending institutions
lending on the security of property comparable to the related Mortgaged Property
in the jurisdiction in which such Mortgaged Property is located, and with
respect to a fire and extended perils insurance policy, is in an amount (subject
to a customary deductible) at least equal to the lesser of (i) the replacement
cost of improvements located on such Mortgaged Property, or (ii) the outstanding
principal balance of the Mortgage Loan, and in any event, the amount necessary
to prevent operation of any co-insurance provisions; and, except if such
Mortgaged Property is operated as a mobile home park, is also covered by
business interruption or rental loss insurance, in an amount at least equal to
12 months of operations of the related Mortgaged Property, all of which was in
full force and effect with respect to the related Mortgaged Property; and all
insurance coverage required under each Mortgage, which insurance covers such
risks and is in such amounts as are customarily acceptable to prudent commercial
and multifamily mortgage lending institutions lending on the security of
property comparable to the related Mortgaged Property in the jurisdiction in
which such Mortgaged Property is located, is in full force and effect with
respect to the related Mortgaged Property; all premiums due and payable through
the Purchase Date have been paid; and no notice of termination or cancellation
with respect to any such insurance policy has been received by Seller; and
except for certain amounts not greater than amounts which would be considered
prudent by an institutional commercial and/or multifamily mortgage lender with
respect to a similar Mortgage Loan and which are set forth in the related
Mortgage, any insurance proceeds in respect of a casualty loss, will be applied
either (i) to the repair or restoration of all or part of the related Mortgaged
Property or (ii) the reduction of the outstanding principal balance of the
Mortgage Loan, subject in either case to requirements with respect to leases at
the related Mortgaged Property and to other exceptions customarily provided for
by prudent institutional lenders for similar loans. The Mortgaged Property is
also covered by comprehensive general liability insurance against claims for
personal and bodily injury, death or property damage occurring on, in or about
the related Mortgaged Property, in an amount customarily required by prudent
institutional lenders. An architectural or engineering consultant has performed
an analysis of the any Mortgaged Property located in seismic zone 3 or 4 in
order to evaluate the structural and seismic condition of such property, for the
sole purpose of assessing the probable maximum loss (“PML”) for the Mortgaged
Property in the event of an earthquake. In such instance, the PML was based on a
475 year lookback with a 10% probability of exceedance in a 50 year period. If
the resulting report concluded that the PML would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained by an insurer rated at least A-:V by A.M. Best
Company or “BBB-” (or the equivalent) from S&P and Fitch or “Baa3” (or the
equivalent) from Moody’s. If the Mortgaged Property is located in Florida or
within 25 miles of the coast of Texas, Louisiana, Mississippi, Alabama, Georgia,
North Carolina or South Carolina such Mortgaged Property is insured by windstorm
insurance in an amount at least equal to the lesser of (i) the outstanding
principal balance of such Mortgage Loan and (ii) 100% of the full insurable
value, or 100% of the replacement cost, of the improvements located on the
related Mortgaged Property. The insurance policies contain a standard Mortgagee
clause naming Seller, its successors and assigns as loss payee, in the case of a
property insurance policy, and additional insured in the case of a
5

--------------------------------------------------------------------------------


liability insurance policy and provide that they are not terminable without 30
days prior written notice to the Mortgagee (or, with respect to non-payment, 10
days prior written notice to the Mortgagee) or such lesser period as prescribed
by applicable law. Each Mortgage requires that the Mortgagor maintain insurance
as described above or permits the Mortgagee to require insurance as described
above, and permits the Mortgagee to purchase such insurance at the Mortgagor’s
expense if Mortgagor fails to do so.
 
23. (a) Other than payments due but not yet 30 days or more delinquent, there is
no material default, breach, violation or event of acceleration existing under
the related Mortgage or the related Mortgage Note, and no event has occurred
(other than payments due but not yet delinquent) which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a material default, breach, violation or event of acceleration, provided,
however, that this representation and warranty does not address or otherwise
cover any default, breach, violation or event of acceleration that specifically
pertains to any matter otherwise covered by any other representation and
warranty made by Seller in any paragraph of this Exhibit VI and (b) Seller has
not waived any material default, breach, violation or event of acceleration
under such Mortgage or Mortgage Note and pursuant to the terms of the related
Mortgage or the related Mortgage Note and other documents in the related
Mortgage Loan documents no Person or party other than the holder of such
Mortgage Note may declare any event of default or accelerate the related
indebtedness under either of such Mortgage or Mortgage Note.
 
24. As of the Purchase Date, such Mortgage Loan is not, since origination, and
has not been, 30 days or more past due in respect of any scheduled payment.
 
25. Each related Mortgage does not provide for or permit, without the prior
written consent of the holder of the Mortgage Note, the related Mortgaged
Property to secure any other promissory note or obligation except as expressly
described in such Mortgage.
 
26. Such Mortgage Loan constitutes a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (without regard to Treasury Regulations Sections
1.860G-2(a)(3) or 1.860G-2(f)(2)), is directly secured by a Mortgage on a
commercial property or a multifamily residential property, and either (1)
substantially all of the proceeds of such Mortgage Loan were used to acquire,
improve or protect the portion of such commercial or multifamily residential
property that consists of an interest in real property (within the meaning of
Treasury Regulations Sections 1.856-3(c) and 1.856-3(d)) and such interest in
real property was the only security for such Mortgage Loan as of the Testing
Date (as defined below), or (2) the fair market value of the interest in real
property which secures such Mortgage Loan was at least equal to 80% of the
principal amount of the Mortgage Loan (a) as of the Testing Date, or (b) as of
the Purchase Date. For purposes of the previous sentence, (1) the fair market
value of the referenced interest in real property shall first be reduced by (a)
the amount of any lien on such interest in real property that is senior to the
Mortgage Loan, and (b) a proportionate amount of any lien on such interest in
real property that is on a parity with the Mortgage Loan, and (2) the “Testing
Date” shall be the date on which the referenced Mortgage Loan was originated
unless (a) such Mortgage Loan was modified after the date of its origination in
a manner that would cause a “significant modification” of such Mortgage Loan
within the meaning of Treasury Regulations Section 1.1001-3(b), and (b) such
“significant modification” did not occur at a time
6

--------------------------------------------------------------------------------


when such Mortgage Loan was in default or when default with respect to such
Mortgage Loan was reasonably foreseeable. However, if the referenced Mortgage
Loan has been subjected to a “significant modification” after the date of its
origination and at a time when such Mortgage Loan was not in default or when
default with respect to such Mortgage Loan was not reasonably foreseeable, the
Testing Date shall be the date upon which the latest such “significant
modification” occurred.
 
27. There is no material and adverse environmental condition or circumstance
affecting the Mortgaged Property; there is no material violation of any
applicable Environmental Law with respect to the Mortgaged Property; neither
Seller nor the Mortgagor has taken any actions which would cause the Mortgaged
Property not to be in compliance with all applicable Environmental Laws; the
Mortgage Loan documents require the borrower to comply with all Environmental
Laws; and each Mortgagor has agreed to indemnify the Mortgagee for any losses
resulting from any material, adverse environmental condition or failure of the
Mortgagor to abide by such Environmental Laws or has provided environmental
insurance.
 
28. Each related Mortgage and Assignment of Leases, together with applicable
state law, contains customary and enforceable provisions for comparable
mortgaged properties similarly situated such as to render the rights and
remedies of the holder thereof adequate for the practical realization against
the Mortgaged Property of the benefits of the security, including realization by
judicial or, if applicable, non judicial foreclosure, subject to the effects of
bankruptcy, insolvency, receivership, reorganization, moratorium, redemption,
liquidation or other laws relating to or affecting the enforcement of creditors’
rights generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).
 
29. No Mortgagor is a debtor in any state or federal bankruptcy or insolvency
proceeding.
 
30. Such Mortgage Loan is a whole loan and contains no equity participation by
the lender or shared appreciation feature and does not provide for any
contingent or additional interest in the form of participation in the cash flow
of the related Mortgaged Property or provide for negative amortization. Seller
holds no preferred equity interest.
 
31. Subject to certain exceptions, which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, each related Mortgage
or loan agreement contains provisions for the acceleration of the payment of the
unpaid principal balance of such Mortgage Loan if, without complying with the
requirements of the Mortgage or loan agreement, (a) the related Mortgaged
Property, or any controlling interest in the related Mortgagor, is directly
transferred or sold (other than by reason of family and estate planning
transfers, transfers by devise, descent or operation of law upon the death of a
member, general partner or shareholder of the related borrower and transfers of
less than a controlling interest (as such term is defined in the related
Mortgage Loan documents) in a mortgagor, issuance of non-controlling new equity
interests, transfers among existing members, partners or shareholders in the
Mortgagor or an affiliate thereof, transfers among affiliated Mortgagors with
respect to Mortgage Loans which are cross-collateralized or cross-defaulted with
other mortgage loans or multi-property Mortgage
7

--------------------------------------------------------------------------------


Loans or transfers of a similar nature to the foregoing meeting the requirements
of the Mortgage Loan (such as pledges of ownership interests that do not result
in a change of control) or a substitution or release of collateral within the
parameters of paragraph (34) below), or (b) the related Mortgaged Property or
controlling interest in the borrower is encumbered in connection with
subordinate financing by a lien or security interest against the related
Mortgaged Property, other than any existing permitted additional debt. The
Mortgage Loan documents require the borrower to pay all reasonable costs
incurred by the Mortgagor with respect to any transfer, assumption or
encumbrance requiring lender’s approval.
 
32. Except as set forth in the related Mortgage Loan documents delivered to
Buyer, the terms of the related Mortgage Note(s), Mortgage(s) and other Mortgage
Loan documents have not been waived, modified, altered, satisfied, impaired,
canceled, subordinated or rescinded in any manner which materially interferes
with the security intended to be provided by such Mortgage Loan documents and no
such waiver, modification, alteration, satisfaction, impairment, cancellation,
subordination or recission has occurred since the date upon which the due
diligence file related to the applicable Mortgage Loan was delivered to Buyer or
its designee.
 
33. Each related Mortgaged Property was inspected by or on behalf of the related
originator or an affiliate during the 12 month period prior to the related
origination date.
 
34. Since origination, no material portion of the related Mortgaged Property has
been released from the lien of the related Mortgage in any manner which
materially and adversely affects the value of the Mortgage Loan or materially
interferes with the security intended to be provided by such Mortgage, and,
except with respect to Mortgage Loans (a) which permit defeasance by means of
substituting for the Mortgaged Property (or, in the case of a Mortgage Loan
secured by multiple Mortgaged Properties, one or more of such Mortgaged
Properties) “government securities” as defined in the Investment Company Act of
1940, as amended, sufficient to pay the Mortgage Loans (or portions thereof) in
accordance with its terms, (b) where a release of the portion of the Mortgaged
Property was contemplated at origination and such portion was not considered
material as indicated in the Preliminary Due Diligence Package for the Mortgage
Loan, (c) where release is conditional upon the satisfaction of certain
customary conditions set forth in the Mortgage Loan documents and legal
requirements and the payment of a release price that represents adequate
consideration for such Mortgaged Property or the portion thereof that is being
released, (d) which permit the related Mortgagor to substitute a replacement
property in compliance with REMIC Provisions or (e) which permit the release(s)
of unimproved out-parcels or other portions of the Mortgaged Property that will
not have a material adverse effect on the underwritten value of the security for
the Mortgage Loan or that were not allocated any value in the Preliminary Due
Diligence Package during the origination of the Mortgage Loan, the terms of the
related Mortgage do not provide for release of any portion of the Mortgaged
Property from the lien of the Mortgage except in consideration of payment in
full therefor.
 
35. There are no material violations of any applicable zoning ordinances,
building codes or land laws applicable to the Mortgaged Property or the use and
occupancy thereof which (i) are not insured by an ALTA lender’s title insurance
policy (or a binding commitment therefor), or its equivalent as adopted in the
applicable jurisdiction, or a law and ordinance insurance policy or (ii) would
have a material adverse effect on the value, operation or
 

8

--------------------------------------------------------------------------------



net operating income of the Mortgaged Property. The Mortgage Loan documents
require the Mortgaged Property to comply with all applicable laws and
ordinances.
 
36. No portion of the material improvements which were included for the purposes
of determining the appraised value of the related Mortgaged Property at the time
of the origination of the Mortgage Loan lies outside of the boundaries and
building restriction lines of such property (except any Mortgaged Property the
use of which constitutes a legal non-conforming use), to an extent which would
have a material adverse affect on the value of the Mortgaged Property or related
Mortgagor’s use and operation of such Mortgaged Property (unless affirmatively
covered by title insurance) and no improvements on adjoining properties encroach
upon such Mortgaged Property to any material and adverse extent (unless
affirmatively covered by title insurance).
 
37. The related Mortgagor has covenanted in its organizational documents and/or
the Mortgage Loan documents to own no significant asset other than the related
Mortgaged Property and assets incidental to its ownership and operation of such
Mortgaged Property, and to hold itself out as being a legal entity, separate and
apart from any other Person.
 
38. No advance of funds has been made other than pursuant to the loan documents,
directly or indirectly, by Seller to the Mortgagor and no funds have been
received from any Person other than the Mortgagor, for or on account of payments
due on the Mortgage Note or the Mortgage.
 
39. As of the Purchase Date, there was no pending action, suit or proceeding, or
governmental investigation of which Seller has received notice, against the
Mortgagor or the related Mortgaged Property the adverse outcome of which could
reasonably be expected to materially and adversely affect such Mortgagor’s
ability to pay principal, interest or any other amounts due under such Mortgage
Loan or the security intended to be provided by the Mortgage Loan documents or
the current use of the Mortgaged Property.
 
40. As of the Purchase Date, if the related Mortgage is a deed of trust, a
trustee, duly qualified under applicable law to serve as such, has either been
properly designated and serving under such Mortgage or may be substituted in
accordance with the Mortgage and applicable law.
 
41. The Mortgage Loan and the interest (exclusive of any default interest, late
charges or prepayment premiums) contracted for complied as of the date of
origination with, or is exempt from, applicable state or federal laws,
regulations and other requirements pertaining to usury.
 
42. Each Mortgage Loan that is cross-collateralized is cross-collateralized only
with other Mortgage Loans sold pursuant to this Agreement.
 
43. The improvements located on the Mortgaged Property are either not located in
a federally designated special flood hazard area or, if so located, the
Mortgagor is required to maintain or Seller maintains, flood insurance with
respect to such improvements and such policy is in full force and effect in an
amount no less than the lesser of (i) the original principal balance of the
Mortgage Loan, (ii) the value of such improvements on the related
9

--------------------------------------------------------------------------------



Mortgaged Property located in such flood hazard area or (iii) the maximum
allowed under the related federal flood insurance program.
 
44. All escrow deposits and payments required pursuant to the Mortgage Loan as
of the Purchase Date required to be deposited with Seller in accordance with the
Mortgage Loan documents have been so deposited, are in the possession, or under
the control, of Seller or its agent and there are no deficiencies in connection
therewith.
 
45. As of the Purchase Date, the related Mortgagor, the related lessee,
franchisor or operator was in possession of all material licenses, permits and
authorizations then required for use of the related Mortgaged Property by the
related Mortgagor. The Mortgage Loan documents require the borrower to maintain
all such licenses, permits and authorizations.
 
46. The origination (or acquisition, as the case may be), servicing and
collection practices used by Seller with respect to the Mortgage Loan have been
in all respects legal and have met customary industry standards for servicing of
commercial mortgage loans for conduit loan programs.
 
47. Except for the interest of any Mortgagor in and to any Mortgaged Property
which includes a Ground Lease, the related Mortgagor (or its affiliate) holds
fee simple title to each related Mortgaged Property.
 
48. The Mortgage Loan documents for such Mortgage Loan provide that such
Mortgage Loan is non-recourse to the related Mortgagor except that the related
Mortgagor and an additional guarantor accepts responsibility for any loss
incured due to fraud on the part of the Mortgagor and/or other intentional
material misrepresentation. Furthermore, the Mortgage Loan documents for each
Mortgage Loan provide that the related Mortgagor and an additional guarantor
shall be liable to the lender for losses incurred due to the misapplication or
misappropriation of rents collected in advance or received by the related
Mortgagor after the occurrence of an event of default and not paid to the
Mortgagee or applied to the Mortgaged Property in the ordinary course of
business, misapplication or conversion by the Mortgagor of insurance proceeds or
condemnation awards or breach of the environmental covenants in the related
Mortgage Loan documents.
 
49. Subject to the exceptions set forth in paragraph (13) and upon possession of
the Mortgaged Property as required under applicable state law, any Assignment of
Leases set forth in the Mortgage or separate from the related Mortgage and
related to and delivered in connection with such Mortgage Loan establishes and
creates a valid, subsisting and enforceable lien and security interest in the
related Mortgagor’s interest in all leases, subleases, licenses or other
agreements pursuant to which any Person is entitled to occupy, use or possess
all or any portion of the real property.
 
50. With respect to such Mortgage Loan, any prepayment premium and yield
maintenance charge constitutes a “customary prepayment penalty” within the
meaning of Treasury Regulations Section 1.860G-1 (b)(2).
 
51. If such Mortgage Loan contains a provision for any defeasance of mortgage
collateral, such Mortgage Loan permits defeasance (1) no earlier than two years
after
10

--------------------------------------------------------------------------------



any securitization of such Mortgage Loan and (2) only with substitute collateral
constituting “government securities” within the meaning of Treasury Regulations
Section 1.860G-2(a)(8)(i) in an amount sufficient to make all scheduled payments
under the Mortgage Note. Such Mortgage Loan was not originated with the intent
to collateralize a REMIC offering with obligations that are not real estate
mortgages. In addition, if such Mortgage contains such a defeasance provision,
it provides (or otherwise contains provisions pursuant to which the holder can
require) that an opinion be provided to the effect that such holder has a first
priority perfected security interest in the defeasance collateral. The related
Mortgage Loan documents permit the lender to charge all of its expenses
associated with a defeasance to the Mortgagor (including rating agencies’ fees,
accounting fees and attorneys’ fees), and provide that the related Mortgagor
must deliver (or otherwise, the Mortgage Loan documents contain certain
provisions pursuant to which the lender can require) (a) an accountant’s
certification as to the adequacy of the defeasance collateral to make payments
under the related Mortgage Loan for the remainder of its term, (b) an opinion of
counsel that the defeasance complies with all applicable REMIC Provisions, and
(c) assurances from each applicable Rating Agency that the defeasance will not
result in the withdrawal, downgrade or qualification of the ratings assigned to
any certificates backed by the related Mortgage Loan. Notwithstanding the
foregoing, some of the Mortgage Loan documents may not affirmatively contain all
such requirements, but such requirements are effectively present in such
documents due to the general obligation to comply with the REMIC Provisions
and/or deliver a REMIC opinion of counsel.
 
52. To the extent required under applicable law as of the date of origination,
and necessary for the enforceability or collectability of the Mortgage Loan, the
originator of such Mortgage Loan was authorized to do business in the
jurisdiction in which the related Mortgaged Property is located at all times
when it originated and held the Mortgage Loan.
 
53. Neither Seller nor any affiliate thereof has any obligation to make any
capital contributions to the Mortgagor under the Mortgage Loan.
 
54. The related Mortgaged Property is not encumbered, and none of the Mortgage
Loan documents permits the related Mortgaged Property to be encumbered
subsequent to the Purchase Date without the prior written consent of the holder
of such Mortgage Loan, by any lien securing the payment of money junior to or of
equal priority with, or superior to, the lien of the related Mortgage (other
than Title Exceptions, taxes, assessments and contested mechanics and
materialmens liens that become payable after the Purchase Date of the related
Mortgage Loan).
 
55. Each related Mortgaged Property constitutes one or more complete separate
tax lots (or the related Mortgagor has covenanted to obtain separate tax lots
and a Person has indemnified the Mortgagee for any loss suffered in connection
therewith or an escrow of funds in an amount sufficient to pay taxes resulting
from a breach thereof has been established) or is subject to an endorsement
under the related title insurance policy.
 
56. An appraisal of the related Mortgaged Property was conducted in connection
with the origination of such Mortgage Loan; and such appraisal satisfied either
(A) the requirements of the “Uniform Standards of Professional Appraisal
Practice” as adopted by the Appraisal Standards Board of the Appraisal
Foundation, or (B) the guidelines in Title XI of
11

--------------------------------------------------------------------------------



the Financial Institutions Reform, Recovery and Enforcement Act or 1989, in
either case as in effect on the date such Mortgage Loan was originated.
 
57. The related Mortgage Loan documents require the Mortgagor to provide the
Mortgagee with certain financial information at the times required under the
related Mortgage Loan documents.
 
58. The related Mortgaged Property is served by public utilities, water and
sewer (or septic facilities) and otherwise appropriate for the use in which the
Mortgaged Property is currently being utilized.
 
59. With respect to each related Mortgaged Property consisting of a Ground
Lease, Seller represents and warrants the following with respect to the related
Ground Lease:
 
(i) Such Ground Lease or a memorandum thereof has been or will be duly recorded
no later than 30 days after the Purchase Date and such Ground Lease permits the
interest of the lessee thereunder to be encumbered by the related Mortgage or,
if consent of the lessor thereunder is required, it has been obtained prior to
the Purchase Date.
 
(ii) Upon the foreclosure of the Mortgage Loan (or acceptance of a deed in lieu
thereof), the Mortgagor’s interest in such Ground Lease is assignable to the
Mortgagee under the leasehold estate and its assigns without the consent of the
lessor thereunder (or, if any such consent is required, it has been obtained
prior to the Purchase Date).
 
(iii) Such Ground Lease may not be amended, modified, canceled or terminated
without the prior written consent of the Mortgagee and any such action without
such consent is not binding on the Mortgagee, its successors or assigns, except
termination or cancellation if (i) an event of default occurs under the Ground
Lease, (ii) notice thereof is provided to the Mortgagee and (iii) such default
is curable by the Mortgagee as provided in the Ground Lease but remains uncured
beyond the applicable cure period.
 
(iv) Such Ground Lease is in full force and effect, there is no material default
under such Ground Lease, and there is no event which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a material default under such Ground Lease.
 
(v) The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give notice of any default by the lessee to the
Mortgagee. The Ground Lease or ancillary agreement further provides that no
notice given is effective against the Mortgagee unless a copy has been given to
the Mortgagee in a manner described in the Ground Lease or ancillary agreement.
 
(vi) The Ground Lease (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, subject, however, to only the Title
Exceptions or (ii) is subject to a subordination, non-disturbance and attornment
12

--------------------------------------------------------------------------------


agreement to which the Mortgagee on the lessor’s fee interest in the Mortgaged
Property is subject.
 
(vii) A Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease) to cure any curable default under such Ground Lease
before the lessor thereunder may terminate such Ground Lease.
 
(viii) Such Ground Lease has an original term (together with any extension
options, whether or not currently exercised, set forth therein all of which can
be exercised by the Mortgagee if the Mortgagee acquires the lessee’s rights
under the Ground Lease) that extends not less than 20 years beyond the stated
maturity date.
 
(ix) Under the terms of such Ground Lease, any estoppel or consent letter
received by the Mortgagee from the lessor, and the related Mortgage, taken
together, any related insurance proceeds or condemnation award (other than in
respect of a total or substantially total loss or taking) will be applied either
to the repair or restoration of all or part of the related Mortgaged Property,
with the Mortgagee or a trustee appointed by it having the right to hold and
disburse such proceeds as repair or restoration progresses, or to the payment or
defeasance of the outstanding principal balance of the Mortgage Loan, together
with any accrued interest (except in cases where a different allocation would
not be viewed as commercially unreasonable by any commercial mortgage lender,
taking into account the relative duration of the Ground Lease and the related
Mortgage and the ratio of the market value of the related Mortgaged Property to
the outstanding principal balance of such Mortgage Loan).
 
(x) The Ground Lease does not impose any restrictions on subletting that would
be viewed as commercially unreasonable by a prudent commercial lender.
 
(xi) The ground lessor under such Ground Lease is required to enter into a new
lease upon termination of the Ground Lease for any reason, including the
rejection of the Ground Lease in bankruptcy.
 
13

--------------------------------------------------------------------------------


REPRESENTATIONS AND WARRANTIES
RE: PURCHASED LOANS CONSISTING OF B NOTES
 
1. The applicable B Note Asset is (a) a senior or junior participation interest
in a Whole Loan or (b) a “B-note” in an “A/B structure” in a Whole Loan. Seller
has delivered to Buyer true and complete copies of any and all participation
agreements, co-lender agreements, pooling and servicing agreements and/or other
intercreditor agreements evidencing and/or governing the applicable B Note Asset
(collectively, the “B Note Documents”), such B Note Documents have not been
modified or amended except pursuant to any documents delivered to Buyer and no
default by Seller or, to Seller’s knowledge, any other party thereto exists as
of the Purchase Date.
 
2. As of the Purchase Date, such B Note Asset complies in all material respects
with, or is exempt from, all requirements of federal, state or local law
relating to such B Note Asset.
 
3. Immediately prior to the sale, transfer and assignment to Buyer thereof,
Seller had good and marketable title to, and was the sole owner and holder of,
such B Note Asset, and Seller is transferring such B Note Asset free and clear
of any and all liens, pledges, encumbrances, charges, security interests or any
other ownership interests of any nature encumbering such B Note Asset. Upon
consummation of the purchase contemplated to occur in respect of such B Note
Asset on the Purchase Date therefor, Seller will have validly and effectively
conveyed to Buyer all legal and beneficial interest in and to such B Note Asset
free and clear of any pledge, lien, encumbrance or security interest.
 
4. No fraudulent acts were committed by Seller in connection with its
acquisition or origination of such B Note Asset nor were any fraudulent acts
committed by any Person in connection with the origination of such B Note Asset.
 
5. All information contained in the related Preliminary Due Diligence Package
(or as otherwise provided to Buyer) in respect of such B Note Asset is accurate
and complete in all material respects.
 
6. Except as included in the Preliminary Due Diligence Package, Seller is not a
party to any document, instrument or agreement, and there is no document, that
by its terms modifies or affects the rights and obligations of any holder of
such B Note Asset and Seller has not consented to any material change or waiver
to any term or provision of any such document, instrument or agreement and no
such change or waiver exists.
 
7. Seller has full right, power and authority to sell and assign such B Note
Asset and such B Note Asset or any related Mortgage Note has not been cancelled,
satisfied or rescinded in whole or part nor has any instrument been executed
that would effect a cancellation, satisfaction or rescission thereof.

--------------------------------------------------------------------------------



8. Other than consents and approvals obtained as of the related Purchase Date
(including, without limitation, any and all consents and approvals (or “no
downgrade” or similar ratings confirmations) required under the related B Note
Documents from any other participant, co-lender, servicer, special servicer or
Rating Agency), no consent or approval by any Person is required in connection
with Seller’s sale and/or Buyer’s acquisition of such B Note Asset, for Buyer’s
exercise of any rights or remedies in respect of such B Note Asset or for
Buyer’s sale, pledge or other disposition of such B Note Asset. No third party
holds any “right of first refusal”, “right of first negotiation”, “right of
first offer”, purchase option, or other similar rights of any kind, and no other
impediment exists to any such transfer or exercise of rights or remedies.
 
9. No consent, approval, authorization or order of, or registration or filing
with, or notice to, any court or governmental agency or body having jurisdiction
or regulatory authority is required for any transfer or assignment by the holder
of such B Note Asset.
 
10. Seller has delivered to Buyer or its designee the original promissory note,
certificate or other similar indicia of ownership of such B Note Asset, however
denominated, together with an original assignment thereof, executed by Seller in
blank, or, with respect to a participation interest, reissued in Buyer’s name
(or such other name as designated by the Buyer).
 
11. No default or event of default has occurred under any agreement pertaining
to any lien or other interest that ranks pari passu with or senior to the
interests of the holder of such B Note Asset in respect of the related Mortgaged
Property and there is no provision in any such agreement which would provide for
any increase in the principal amount of any such lien or other interest.
 
12. No (i) monetary default, breach or violation exists with respect to any
agreement or other document governing or pertaining to such B Note Asset, the
related Whole Loan or any other obligation of the Mortgagor, (ii) material
non-monetary default, breach or violation exists with respect to such B Note
Asset, the related Whole Loan or any other obligation of the Mortgagor, or (iii)
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration.
 
13. Such B Note Asset has not been and shall not be deemed to be a Security
within the meaning of the Securities Act of 1933, as amended or the Securities
Exchange Act of 1934, as amended.
 
14. Each related Whole Loan complies in all material respects with, or is exempt
from, all requirements of federal, state or local law relating to the
origination of such Whole Loan.
 
15. Seller has not received written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of such B Note Asset
is or may become obligated.

--------------------------------------------------------------------------------


16. Seller has not advanced funds, or knowingly received any advance of funds
from a party other than the Mortgagee relating to such B Note Asset, directly or
indirectly, for the payment of any amount required by such B Note Asset.
 
17. With respect to each related Whole Loan, each related Mortgage Note,
Mortgage, Assignment of Leases (if a document separate from the Mortgage) and
other agreement executed by the related Mortgagor in connection with such Whole
Loan is legal, valid and binding obligation of the related Mortgagor (subject to
any non-recourse provisions therein and any state anti-deficiency or market
value limit deficiency legislation), enforceable in accordance with its terms,
except (i) that certain provisions contained in such Whole Loan documents are or
may be unenforceable in whole or in part under applicable state or federal laws,
but neither the application of any such laws to any such provision nor the
inclusion of any such provisions renders any of the Whole Loan documents invalid
as a whole and such Whole Loan documents taken as a whole are enforceable to the
extent necessary and customary for the practical realization of the rights and
benefits afforded thereby and (ii) as such enforcement may be limited by
bankruptcy, insolvency, receivership, reorganization, moratorium, redemption,
liquidation or other laws affecting the enforcement of creditors’ rights
generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law). The related
Mortgage Note and Mortgage contain no provision limiting the right or ability of
any holder thereof to assign, transfer and convey all or any portion of the
related Whole Loan or the related B Note Asset to any other Person, except,
however, for customary intercreditor restrictions limiting assignees to
“Qualified Transferees”. With respect to any Mortgaged Property that has
tenants, there exists as either part of the Mortgage or as a separate document,
an assignment of leases.
 
18. With respect to the B Note Asset and each related Whole Loan, as of the date
of its origination, there was no valid offset, defense, counterclaim, abatement
or right to rescission with respect to any related Mortgage Note, Mortgage or
other agreements executed in connection therewith, and, as of the Purchase Date
for the related Purchased Loan, there is no valid offset, defense, counterclaim
or right to rescission with respect to any such Mortgage Note, Mortgage or other
agreements, except in each case, with respect to the enforceability of any
provisions requiring the payment of default interest, late fees, additional
interest, prepayment premiums or yield maintenance charges.
 
19. With respect to the Whole Loan, each related Assignment of Mortgage and
assignment of Assignment of Leases from Seller in blank constitutes the legal,
valid and binding first priority assignment from Seller (assuming the insertion
of the Buyer’s name), except as such enforcement may be limited by bankruptcy,
insolvency, receivership, reorganization, moratorium, redemption, liquidation or
other laws relating to or affecting the enforcement of creditors’ rights
generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law). Each Mortgage
and Assignment of Leases is freely assignable.
 
20. The Whole Loan is secured by one or more Mortgages and each such Mortgage is
a valid and enforceable first lien on the related Mortgaged Property subject
only to the exceptions set forth in paragraph (17) above and the following title
exceptions (each such title exception, a “Title Exception”, and collectively,
the “Title Exceptions”): (a) the lien of

--------------------------------------------------------------------------------



current real property taxes, water charges, sewer rents and assessments not yet
due and payable, (b) covenants, conditions and restrictions, rights of way,
easements and other matters of public record, none of which, individually or in
the aggregate, materially and adversely interferes with the current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
with the Mortgagor’s ability to pay its obligations under the Whole Loan when
they become due or materially and adversely affects the value of the Underlying
Mortgaged Property, (c) the exceptions (general and specific) and exclusions set
forth in the applicable policy described in paragraph (24) below or appearing of
record, none of which, individually or in the aggregate, materially and
adversely interferes with the current use of the Mortgaged Property or the
security intended to be provided by such Mortgage or with the Mortgagor’s
ability to pay its obligations under the Whole Loan when they become due or
materially and adversely affects the value of the Mortgaged Property, (d) other
matters to which like properties are commonly subject, none of which,
individually or in the aggregate, materially and adversely interferes with the
current use of the Mortgaged Property or the security intended to be provided by
such Mortgage or with the Mortgagor’s ability to pay its obligations under the
Whole Loan when they become due or materially and adversely affects the value of
the Mortgaged Property, (e) the right of tenants (whether under ground leases,
space leases or operating leases) at the Mortgaged Property to remain following
a foreclosure or similar proceeding (provided that such tenants are performing
under such leases) and (f) if such Whole Loan is cross-collateralized with any
other Whole Loan, the lien of the Mortgage for such other Whole Loan, none of
which, individually or in the aggregate, materially and adversely interferes
with the current use of the Mortgaged Property or the security intended to be
provided by such Mortgage or with the Mortgagor’s ability to pay its obligations
under the Whole Loan when they become due or materially and adversely affects
the value of the Mortgaged Property. Except with respect to cross-collateralized
and cross-defaulted Whole Loans and as provided below, there are no mortgage
loans that are senior or pari passu with respect to the related Mortgaged
Property or such Whole Loan.
 
21. UCC Financing Statements have been filed and/or recorded (or, if not filed
and/or recorded, have been submitted in proper form for filing and recording),
in all public places necessary to perfect a valid security interest in all items
of personal property located on each related Mortgaged Property that are owned
by the Mortgagor and either (i) are reasonably necessary to operate such
Mortgaged Property or (ii) are (as indicated in the appraisal obtained in
connection with the origination of the related Whole Loan) material to the value
of such Mortgaged Property (other than any personal property subject to a
purchase money security interest or a sale and leaseback financing arrangement
permitted under the terms of such Whole Loan or any other personal property
leases applicable to such personal property), to the extent perfection may be
effected pursuant to applicable law by recording or filing, and the Mortgages,
security agreements, chattel Mortgages or equivalent documents related to and
delivered in connection with the related Whole Loan establish and create a valid
and enforceable lien and priority security interest on such items of personalty
except as such enforcement may be limited by bankruptcy, insolvency,
receivership, reorganization, moratorium, redemption, liquidation or other laws
affecting the enforcement of creditor’s rights generally, or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law). Notwithstanding any of the foregoing, no
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of

17

--------------------------------------------------------------------------------


          such items or actions other than the filing of UCC Financing
Statements are required in order to effect such perfection.
 
22. All real estate taxes and governmental assessments, or installments thereof,
which would be a lien on any related Mortgaged Property and that prior to the
Purchase Date for the related Purchased Loan have become delinquent in respect
of such Mortgaged Property have been paid, or an escrow of funds in an amount
sufficient to cover such payments has been established. For purposes of this
representation and warranty, real estate taxes and governmental assessments and
installments thereof shall not be considered delinquent until the earlier of (a)
the date on which interest and/or penalties would first be payable thereon and
(b) the date on which enforcement action is entitled to be taken by the related
taxing authority.
 
23. As of the Purchase Date for the related Purchased Loan, each related
Mortgaged Property was free and clear of any material damage (other than
deferred maintenance for which escrows were established at origination) that
would affect materially and adversely the value of such Mortgaged Property as
security for the related Whole Loan and there was no proceeding pending or,
based solely upon the delivery of written notice thereof from the appropriate
condemning authority, threatened for the total or partial condemnation of such
Mortgaged Property.
 
24. With respect to each related Whole Loan, the lien of each related Mortgage
as a first priority lien in the original principal amount of such Whole Loan
after all advances of principal is insured by an ALTA lender’s title insurance
policy (or a binding commitment therefor), or its equivalent as adopted in the
applicable jurisdiction, insuring the Mortgagee, its successors and assigns,
subject only to the Title Exceptions; the Mortgagee or its successors or assigns
is the sole named insured of such policy; such policy is assignable without
consent of the insurer and will inure to the benefit of the trustee as Mortgagee
of record; such title policy is in full force and effect upon the consummation
of the transactions contemplated by this Agreement; all premiums thereon have
been paid; no claims have been made under such policy and no circumstance exists
which would impair or diminish the coverage of such policy. The insurer issuing
such policy is either (x) a nationally-recognized title insurance company or (y)
qualified to do business in the jurisdiction in which the related Mortgaged
Property is located to the extent required; such policy contains no material
exclusions for, or affirmatively insures (except for any Mortgaged Property
located in a jurisdiction where such insurance is not available) (a) access to
public road or (b) against any loss due to encroachments of any material portion
of the improvements thereon.
 
25. With respect to each related Whole Loan, as of the date of its origination,
all insurance coverage required under each related Mortgage, which insurance
covered such risks as were customarily acceptable to prudent commercial and
multifamily mortgage lending institutions lending on the security of property
comparable to the related Mortgaged Property in the jurisdiction in which such
Mortgaged Property is located, and with respect to a fire and extended perils
insurance policy, is in an amount (subject to a customary deductible) at least
equal to the lesser of (i) the replacement cost of improvements located on such
Mortgaged Property, or (ii) the outstanding principal balance of the Whole Loan,
and in any event, the amount necessary to prevent operation of any co-insurance
provisions; and, except if such Mortgaged Property is operated as a mobile home
park, is also covered by business interruption
18

--------------------------------------------------------------------------------


or rental loss insurance, in an amount at least equal to 12 months of operations
of the related Mortgaged Property, all of which was in full force and effect
with respect to each related Mortgaged Property; and, as of the Purchase Date
for the related Purchased Loan, all insurance coverage required under each
Mortgage, which insurance covers such risks and is in such amounts as are
customarily acceptable to prudent commercial and multifamily mortgage lending
institutions lending on the security of property comparable to the related
Mortgaged Property in the jurisdiction in which such Mortgaged Property is
located, is in full force and effect with respect to each related Mortgaged
Property; all premiums due and payable through the Purchase Date for the related
Purchased Loan have been paid; and no notice of termination or cancellation with
respect to any such insurance policy has been received by Seller; and except for
certain amounts not greater than amounts which would be considered prudent by an
institutional commercial and/or multifamily mortgage lender with respect to a
similar mortgage loan and which are set forth in the related Mortgage, any
insurance proceeds in respect of a casualty loss, will be applied either (i) to
the repair or restoration of all or part of the related Mortgaged Property or
(ii) the reduction of the outstanding principal balance of the Whole Loan,
subject in either case to requirements with respect to leases at the related
Mortgaged Property and to other exceptions customarily provided for by prudent
institutional lenders for similar loans. The Mortgaged Property is also covered
by comprehensive general liability insurance against claims for personal and
bodily injury, death or property damage occurring on, in or about the related
Mortgaged Property, in an amount customarily required by prudent institutional
lenders. An architectural or engineering consultant has performed an analysis of
any Mortgaged Property located in seismic zone 3 or 4 in order to evaluate the
structural and seismic condition of such property, for the sole purpose of
assessing the probable maximum loss (“PML”) for the Mortgaged Property in the
event of an earthquake. In such instance, the PML was based on a 475 year
lookback with a 10% probability of exceedance in a 50 year period. If the
resulting report concluded that the PML would exceed 20% of the amount of the
replacement costs of the improvements, earthquake insurance on such Mortgaged
Property was obtained by an insurer rated at least A-:V by A.M. Best Company or
“BBB-” (or the equivalent) from S&P and Fitch or “Baa3” (or the equivalent) from
Moody’s. If the Mortgaged Property is located in Florida or within 25 miles of
the coast of Texas, Louisiana, Mississippi, Alabama, Georgia, North Carolina or
South Carolina such Mortgaged Property is insured by windstorm insurance in an
amount at least equal to the lesser of (i) the outstanding principal balance of
such Whole Loan and (ii) 100% of the full insurable value, or 100% of the
replacement cost, of the improvements located on the related Mortgaged Property.
 
26. The insurance policies contain a standard Mortgagee clause naming the
Mortgagee, its successors and assigns as loss payee, in the case of a property
insurance policy, and additional insured in the case of a liability insurance
policy and provide that they are not terminable without 30 days prior written
notice to the Mortgagee (or, with respect to non-payment, 10 days prior written
notice to the Mortgagee) or such lesser period as prescribed by applicable law.
Each Mortgage requires that the Mortgagor maintain insurance as described above
or permits the Mortgagee to require insurance as described above, and permits
the Mortgagee to purchase such insurance at the Mortgagor’s expense if Mortgagor
fails to do so.
 
27. With respect to any Whole Loan (a) other than payments due but not yet 30
days or more delinquent, there is no material default, breach, violation or
event of acceleration existing under the related Mortgage or the related
Mortgage Note, and no event

19

--------------------------------------------------------------------------------


has occurred (other than payments due but not yet delinquent) which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a material default, breach, violation or event of acceleration,
provided, however, that this representation and warranty does not address or
otherwise cover any default, breach, violation or event of acceleration that
specifically pertains to any matter otherwise covered by any other
representation and warranty made by Seller in any paragraph of this Schedule (a)
and (b) Seller has not waived any material default, breach, violation or event
of acceleration under the related Mortgage or Mortgage Note and, pursuant to the
terms of such Mortgage or Mortgage Note and other Whole Loan documents, no
Person or party other than the holder of the related Mortgage Note may declare
any event of default or accelerate the related indebtedness under either of such
Mortgage or Mortgage Note.
 
28. As of the Purchase Date, the Whole Loan is not, since origination, and has
not been, 30 days or more past due in respect of any scheduled payment.
 
29. Each Mortgage related to the Whole Loan does not provide for or permit,
without the prior written consent of the holder of the Mortgage Note, the
related Mortgaged Property to secure any other promissory note or obligation
except as expressly described in such Mortgage.
 
30. Each related Whole Loan secured by commercial or multifamily residential
property constitutes a “qualified mortgage” within the meaning of Section
860G(a)(3) of the Code (without regard to Treasury Regulations Sections
1.860G-2(a)(3) or 1.860G-2(f)(2)), is directly secured by a Mortgage on such
commercial property or a multifamily residential property, and either (1)
substantially all of the proceeds of such Whole Loan were used to acquire,
improve or protect the portion of such commercial or multifamily residential
property that consists of an interest in real property (within the meaning of
Treasury Regulations Sections 1.856-3(c) and 1.856-3(d)) and such interest in
real property was the only security for such Whole Loan as of the Testing Date
(as defined below), or (2) the fair market value of the interest in real
property which secures such Whole Loan was at least equal to 80% of the
principal amount of the Whole Loan (a) as of the Testing Date, or (b) as of the
Purchase Date for the related Purchased Loan. For purposes of the previous
sentence, (1) the fair market value of the referenced interest in real property
shall first be reduced by (a) the amount of any lien on such interest in real
property that is senior to the Whole Loan, and (b) a proportionate amount of any
lien on such interest in real property that is on a parity with the Whole Loan,
and (2) the “Testing Date” shall be the date on which the referenced Whole Loan
was originated unless (a) such Whole Loan was modified after the date of its
origination in a manner that would cause a “significant modification” of such
Whole Loan within the meaning of Treasury Regulations Section 1.1001-3(b), and
(b) such “significant modification” did not occur at a time when such Whole Loan
was in default or when default with respect to such Whole Loan was reasonably
foreseeable. However, if the referenced Whole Loan has been subjected to a
“significant modification”, after the date of its origination and at a time when
such Whole Loan was not in default or when default with respect to such Whole
Loan was not reasonably foreseeable, the Testing Date shall be the date upon
which the latest such “significant modification” occurred.
 
31. There is no material and adverse environmental condition or circumstance
affecting the Mortgaged Property; there is no material violation of any
applicable Environmental
20

--------------------------------------------------------------------------------



has occurred (other than payments due but not yet delinquent) which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a material default, breach, violation or event of acceleration,
provided, however, that this representation and with all Environmental Laws; and
each Mortgagor has agreed to indemnify the Mortgagee for any losses resulting
from any material, adverse environmental condition or failure of the Mortgagor
to abide by such Environmental Laws or has provided environmental insurance.
 
32. With respect to each related Whole Loan, each related Mortgage and
Assignment of Leases, together with applicable state law, contains customary and
enforceable provisions for comparable mortgaged properties similarly situated
such as to render the rights and remedies of the holder thereof adequate for the
practical realization against the Mortgaged Property of the benefits of the
security, including realization by judicial or, if applicable, non judicial
foreclosure, subject to the effects of bankruptcy, insolvency, receivership,
reorganization, moratorium, redemption, liquidation or other laws relating to or
affecting the enforcement of creditors’ rights generally, or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).
 
33. No issuer of the applicable B Note Asset, no other participant or co-lender
and no Mortgagor related to the applicable Whole Loan, is a debtor in any state
or federal bankruptcy or insolvency proceeding.
 
34. The related Whole Loan contains no equity participation by the lender or
shared appreciation feature and does not provide for any contingent or
additional interest in the form of participation in the cash flow of the related
Mortgaged Property or provide for negative amortization.
 
35. With respect to each related Whole Loan, subject to certain exceptions,
which are customarily acceptable to prudent commercial and multifamily mortgage
lending institutions lending on the security of property comparable to the
related Mortgaged Property, each related Mortgage or loan agreement contains
provisions for the acceleration of the payment of the unpaid principal balance
of such Whole Loan if, without complying with the requirements of the Mortgage
or loan agreement, (a) the related Mortgaged Property, or any controlling
interest in the related Mortgagor, is directly transferred or sold (other than
by reason of family and estate planning transfers, transfers by devise, descent
or operation of law upon the death of a member, general partner or shareholder
of the related borrower and transfers of less than a controlling interest (as
such term is defined in the related Whole Loan documents) in a mortgagor,
issuance of non-controlling new equity interests, transfers among existing
members, partners or shareholders in the Mortgagor or an affiliate thereof,
transfers among affiliated Mortgagors with respect to Whole Loans which are
cross-collateralized or cross-defaulted with other mortgage loans or transfers
of a similar nature to the foregoing meeting the requirements of the Whole Loan
(such as pledges of ownership interests that do not result in a change of
control) or a substitution or release of collateral within the parameters of
paragraph (38) below), or (b) the related Mortgaged Property or controlling
interest in the borrower is encumbered in connection with subordinate financing
by a lien or security interest against the related Mortgaged Property, other
than any existing permitted additional debt. The Whole Loan documents require

21

--------------------------------------------------------------------------------


the borrower to pay all reasonable costs incurred by the Mortgagor with respect
to any transfer, assumption or encumbrance requiring lender’s approval.
 
           36. With respect to each Purchased Loan and the related Whole Loan,
except as set forth in the related Mortgage Asset documents delivered to Buyer,
the terms of the related documents have not been waived, modified, altered,
satisfied, impaired, canceled, subordinated or rescinded in any manner which
materially interferes with the security intended to be provided by such
documents and no such waiver, modification, alteration, satisfaction,
impairment, cancellation, subordination or recission has occurred since the date
upon which the due diligence file related to the applicable Purchased Loan was
delivered to Buyer or its designee.
 
37. Each related Mortgaged Property was inspected by or on behalf of the related
originator or an affiliate during the 12 month period prior to the related
origination date.
 
38. Since origination, no material portion of any related Mortgaged Property has
been released from the lien of the related Mortgage in any manner which
materially and adversely affects the value of the Whole Loan or the Purchased
Loan or materially interferes with the security intended to be provided by such
Mortgage, and, except with respect to Whole Loans (a) which permit defeasance by
means of substituting for the Mortgaged Property (or, in the case of an Whole
Loan secured by multiple Underlying Mortgaged Properties, one or more of such
Underlying Mortgaged Properties) “government securities” as defined in the
Investment Company Act of 1940, as amended, sufficient to pay the Whole Loan (or
portions thereof) in accordance with its terms, (b) where a release of the
portion of the Mortgaged Property was contemplated at origination and such
portion was not considered material as indicated in the Preliminary Due
Diligence Package for the Whole Loan, (c) where release is conditional upon the
satisfaction of certain customary conditions set forth in the Mortgage Loan
documents and legal requirements and the payment of a release price that
represents adequate consideration for such Mortgaged Property or the portion
thereof that is being released, (d) which permit the related Mortgagor to
substitute a replacement property in compliance with REMIC Provisions or (e)
which permit the release(s) of unimproved out-parcels or other portions of the
Mortgaged Property that will not have a material adverse effect on the
underwritten value of the security for the Whole Loan or that were not allocated
to any value in the Preliminary Due Diligence Package during the origination of
the Whole Loan, the terms of the related Mortgage do not provide for release of
any portion of the Mortgaged Property from the lien of the Mortgage except in
consideration of payment in full therefor.
 
39. With respect to each related Whole Loan, there are no material violations of
any applicable zoning ordinances, building codes and land laws applicable to the
Mortgaged Property or the use and occupancy thereof which (i) are not insured by
an ALTA lender’s title insurance policy (or a binding commitment therefor), or
its equivalent as adopted in the applicable jurisdiction, or a law and ordinance
insurance policy or (ii) would have a material adverse effect on the value,
operation or net operating income of the Mortgaged Property. The Whole Loan
documents require the Mortgaged Property to comply with all applicable laws and
ordinances.
 
40. No portion of the material improvements which were included for the purposes
of determining the appraised value of any related Mortgaged Property at the time
of the

22

--------------------------------------------------------------------------------


          origination of the respective Whole Loan lies outside of the
boundaries and building restriction lines of such property (except any Mortgaged
Property the use of which constitutes a legal non-conforming use), to an extent
which would have a material adverse effect on the value of the Mortgaged
Property or related Mortgagor’s use and operation of such Mortgaged Property
(unless affirmatively covered by title insurance) and no improvements on
adjoining properties encroach upon such Mortgaged Property to any material and
adverse extent (unless affirmatively covered by title insurance).
 
41. The related Mortgagor has covenanted in its respective organizational
documents and/or the Whole Loan documents to own no significant asset other than
the related Underlying Mortgaged Properties, as applicable, and assets
incidental to its respective ownership and operation of such Underlying
Mortgaged Properties, and to hold itself out as being a legal entity, separate
and apart from any other Person.
 
42. With respect to each related Whole Loan, no advance of funds has been made
other than pursuant to the loan documents, directly or indirectly, by Seller to
the Mortgagor and no funds have been received from any Person other than the
Mortgagor, for or on account of payments due on the Mortgage Note or the
Mortgage related thereto.
 
43. With respect to each related Whole Loan, as of the Purchase Date for the
related Purchased Loan, there was no pending action, suit or proceeding, or
governmental investigation of which it has received notice, against the
Mortgagor or the related Mortgaged Property the adverse outcome of which could
reasonably be expected to materially and adversely affect such Mortgagor’s
ability to pay principal, interest or any other amounts due under such Whole
Loan or the security intended to be provided by the Whole Loan documents or the
current use of the Mortgaged Property.
 
44. With respect to each related Whole Loan, if the related Mortgage is a deed
of trust, a trustee, duly qualified under applicable law to serve as such, has
either been properly designated and serving under such Mortgage or may be
substituted in accordance with the Mortgage and applicable law.
 
45. With respect to the Purchased Loan and each related Whole Loan, such Whole
Loan and the Purchased Loan and all interest thereon (exclusive of any default
interest, late charges or prepayment premiums) contracted for complied as of the
date of origination with, or is exempt from, applicable state or federal laws,
regulations and other requirements pertaining to usury.
 
46. Each Whole Loan that is cross-collateralized is cross-collateralized only
with other Mortgage Loans sold pursuant to this Agreement.
 
47. The improvements located on the Mortgaged Property are either not located in
a federally designated special flood hazard area or, if so located, the
Mortgagor is required to maintain or the Mortgagee maintains, flood insurance
with respect to such improvements and such policy is in full force and effect in
an amount no less than the lesser of (i) the original principal balance of the
Whole Loan, (ii) the value of such improvements on the
 
23

--------------------------------------------------------------------------------


          related Mortgaged Property located in such flood hazard area or (iii)
the maximum allowed under the related federal flood insurance program.
 
48. All escrow deposits and payments required pursuant to the Whole Loan as of
the Purchase Date required to be deposited with Seller in accordance with the
Whole Loan documents have been so deposited, are in the possession, or under the
control, of Seller or its agent and there are no deficiencies in connection
therewith.
 
49. With respect to each related Whole Loan, as of the Purchase Date, the
related Mortgagor, the related lessee, franchisor or operator was in possession
of all material licenses, permits and authorizations then required for use of
the related Mortgaged Property by the related Mortgagor. The Whole Loan
documents require the borrower to maintain all such licenses, permits and
authorizations.
 
50. With respect to the applicable B Note Asset and each related Whole Loan, the
origination (or acquisition, as the case may be), servicing and collection
practices used by Seller with respect to such Whole Loan have been in all
respects legal and have met customary industry standards for servicing of
commercial mortgage loans for conduit loan programs.
 
51. With respect to each related Whole Loan, except for the interest of any
Mortgagor in and to any Underlying Mortgaged Property which includes a Ground
Lease, the related Mortgagor (or its affiliate) holds fee simple title to each
related Mortgaged Property.
 
52. The documents for each related Whole Loan provide that each such Whole Loan
is non-recourse to the related Mortgagor except that the related Mortgagor and
an additional guarantor accepts responsibility for any loss uncured due to fraud
on the part of the Mortgagor and/or other intentional material
misrepresentation. Furthermore, the documents for each related Whole Loan
provide that the related Mortgagor and an additional guarantor shall be liable
to the lender for losses incurred due to the misapplication or misappropriation
of rents collected in advance or received by the related Mortgagor after the
occurrence of an event of default and not paid to the Mortgagee or applied to
the Mortgaged Property in the ordinary course of business, misapplication or
conversion by the Mortgagor of insurance proceeds or condemnation awards or
breach of the environmental covenants in the related Whole Loan documents.
 
53. Subject to the exceptions set forth in paragraph (17) and upon possession of
the Mortgaged Property as required under applicable state law, any Assignment of
Leases set forth in the Mortgage or separate from the related Mortgage and
related to and delivered in connection with each Whole Loan establishes and
creates a valid, subsisting and enforceable lien and security interest in the
related Mortgagor’s interest in all leases, subleases, licenses or other
agreements pursuant to which any Person is entitled to occupy, use or possess
all or any portion of the real property.
 
54. With respect to each related Whole Loan, any prepayment premium and yield
maintenance charge constitutes a “customary prepayment penalty” within the
meaning of Treasury Regulations Section 1.860G-1(b)(2). 
24

--------------------------------------------------------------------------------


                55. If any related Whole Loan contains a provision for any
defeasance of mortgage collateral, such Whole Loan permits defeasance (1) no
earlier than two years after any securitization of the Whole Loan or the B Note
Asset and (2) only with substitute collateral constituting “government
securities” within the meaning of Treasury Regulations Section 1.860G-2(a)(8)(i)
in an amount sufficient to make all scheduled payments under the Mortgage Note.
No related Whole Loan was originated with the intent to collateralize a REMIC
offering with obligations that are not real estate mortgages. In addition, if
the Mortgage related to any such Whole Loan contains such a defeasance
provision, it provides (or otherwise contains provisions pursuant to which the
holder can require) that an opinion be provided to the effect that such holder
has a first priority perfected security interest in the defeasance collateral.
The related Whole Loan documents permit the lender to charge all of its expenses
associated with a defeasance to the Mortgagor (including rating agencies’ fees,
accounting fees and attorneys’ fees), and provide that the related Mortgagor
must deliver (or otherwise, the Whole Loan documents contain certain provisions
pursuant to which the lender can require) (a) an accountant’s certification as
to the adequacy of the defeasance collateral to make payments under the related
Whole Loan for the remainder of its term, (b) an opinion of counsel that the
defeasance complies with all applicable REMIC Provisions, and (c) assurances
from each applicable Rating Agency that the defeasance will not result in the
withdrawal, downgrade or qualification of the ratings assigned to any
certificates backed by the related Whole Loan or the B Note Asset.
Notwithstanding the foregoing, some of the Whole Loan documents may not
affirmatively contain all such requirements, but such requirements are
effectively present in such documents due to the general obligation to comply
with the REMIC Provisions and/or deliver a REMIC opinion of counsel.
 
56. With respect to each related Whole Loan, to the extent required under
applicable law as of the date of origination, and necessary for the
enforceability or collectability of such Whole Loan, the originator of such
Whole Loan was authorized to do business in the jurisdiction in which the
related Mortgaged Property is located at all times when it originated and held
the Whole Loan.
 
57. Neither Seller nor any affiliate thereof has any obligation to make any
capital contributions to the Mortgagor under any related Whole Loan.
 
58. With respect to each related Whole Loan, the related Mortgaged Property is
not encumbered, and none of the Whole Loan documents permits the related
Mortgaged Property to be encumbered subsequent to the Purchase Date of the
related Purchased Loan without the prior written consent of the holder thereof,
by any lien securing the payment of money junior to or of equal priority with,
or superior to, the lien of the related Mortgage (other than Title Exceptions,
taxes, assessments and contested mechanics and materialmens liens that become
payable after such Purchase Date).
 
59. With respect to each related Whole Loan, each related Mortgaged Property
constitutes one or more complete separate tax lots (or the related Mortgagor has
covenanted to obtain separate tax lots and a Person has indemnified the
Mortgagee for any loss suffered in connection therewith or an escrow of funds in
an amount sufficient to pay taxes resulting from a breach thereof has been
established) or is subject to an endorsement under the related title insurance
policy.


25

--------------------------------------------------------------------------------


60. With respect to each related Whole Loan, an appraisal of the related
Mortgaged Property was conducted in connection with the origination of such
Whole Loan; and such appraisal satisfied either (A) the requirements of the
“Uniform Standards of Professional Appraisal Practice” as adopted by the
Appraisal Standards Board of the Appraisal Foundation, or (B) the guidelines in
Title XI of the Financial Institutions Reform, Recovery and Enforcement Act or
1989, in either case as in effect on the date such Whole Loan was originated.
 
61. With respect to each related Whole Loan, the related Whole Loan documents
require the Mortgagor to provide the Mortgagee with certain financial
information at the times required under such Whole Loan documents.
 
62. With respect to each related Whole Loan, the related Mortgaged Property is
served by public utilities, water and sewer (or septic facilities) and otherwise
appropriate for the use in which the Mortgaged Property is currently being
utilized.
 
63. With respect to each related Mortgaged Property consisting of a Ground
Lease, Seller represents and warrants the following with respect to the related
Ground Lease:
 
(i) Such Ground Lease or a memorandum thereof has been or will be duly recorded
no later than 30 days after the Purchase Date of the related Purchased Loan and
such Ground Lease permits the interest of the lessee thereunder to be encumbered
by the related Mortgage or, if consent of the lessor thereunder is required, it
has been obtained prior to the Purchase Date.
 
(ii) Upon the foreclosure of the Whole Loan (or acceptance of a deed in lieu
thereof), the Mortgagor’s interest in such Ground Lease is assignable to the
Mortgagee under the leasehold estate and its assigns without the consent of the
lessor thereunder (or, if any such consent is required, it has been obtained
prior to the Purchase Date).
 
(iii) Such Ground Lease may not be amended, modified, canceled or terminated
without the prior written consent of the Mortgagee and any such action without
such consent is not binding on the Mortgagee, its successors or assigns, except
termination or cancellation if (i) an event of default occurs under the Ground
Lease, (ii) notice thereof is provided to the Mortgagee and (iii) such default
is curable by the Mortgagee as provided in the Ground Lease but remains uncured
beyond the applicable cure period.
 
(iv) Such Ground Lease is in full force and effect, there is no material default
under such Ground Lease, and there is no event which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a material default under such Ground Lease.
 
(v) The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give notice of any default by the lessee to the
Mortgagee. The Ground Lease or ancillary agreement further provides that no
notice given is effective against the Mortgagee unless a copy has been given to
the Mortgagee in a manner described in the Ground Lease or ancillary agreement.

26

--------------------------------------------------------------------------------


(vi) The Ground Lease (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, subject, however, to only the Title
Exceptions or (ii) is subject to a subordination, non-disturbance and attornment
agreement to which the Mortgagee on the lessor’s fee interest in the Mortgaged
Property is subject.
 
(vii) A Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease) to cure any curable default under such Ground Lease
before the lessor thereunder may terminate such Ground Lease.
 
(viii) Such Ground Lease has an original term (together with any extension
options, whether or not currently exercised, set forth therein all of which can
be exercised by the Mortgagee if the Mortgagee acquires the lessee’s rights
under the Ground Lease) that extends not less than 20 years beyond the stated
maturity date.
 
(ix) Under the terms of such Ground Lease, any estoppel or consent letter
received by the Mortgagee from the lessor, and the related Mortgage, taken
together, any related insurance proceeds or condemnation award (other than in
respect of a total or substantially total loss or taking) will be applied either
to the repair or restoration of all or part of the related Mortgaged Property,
with the Mortgagee or a trustee appointed by it having the right to hold and
disburse such proceeds as repair or restoration progresses, or to the payment or
defeasance of the outstanding principal balance of the Whole Loan, together with
any accrued interest (except in cases where a different allocation would not be
viewed as commercially unreasonable by any commercial mortgage lender, taking
into account the relative duration of the Ground Lease and the related Mortgage
and the ratio of the market value of the related Mortgaged Property to the
outstanding principal balance of such Whole Loan).
 
(x) The Ground Lease does not impose any restrictions on subletting that would
be viewed as commercially unreasonable by a prudent commercial lender.
 
(xi) The ground lessor under such Ground Lease is required to enter into a new
lease upon termination of the Ground Lease for any reason, including the
rejection of the Ground Lease in bankruptcy.
27


--------------------------------------------------------------------------------


REPRESENTATIONS AND WARRANTIES
RE: PURCHASED LOANS CONSISTING OF MEZZANINE LOANS
 
1. The Mezzanine Loan is a performing mezzanine loan secured by a pledge of all
(or such lesser percentage as Buyer may agree to) of the Capital Stock of the
owner of the Underlying Mortgaged Property (the “Underlying Property Owner”).
 
2. As of the Purchase Date, such Mezzanine Loan complies in all material
respects with, or is exempt from, all requirements of federal, state or local
law relating to such Mezzanine Loan.
 
3. Immediately prior to the sale, transfer and assignment to Buyer thereof,
Seller had good and marketable title to, and was the sole owner and holder of,
such Mezzanine Loan, and Seller is transferring such Mezzanine Loan free and
clear of any and all liens, pledges, encumbrances, charges, security interests
or any other ownership interests of any nature encumbering such Mezzanine Loan.
Upon consummation of the purchase contemplated to occur in respect of such
Mezzanine Loan on the Purchase Date therefor, Seller will have validly and
effectively conveyed to Buyer all legal and beneficial interest in and to such
Mezzanine Loan free and clear of any pledge, lien, encumbrance or security
interest.
 
4. No fraudulent acts were committed by Seller in connection with its
acquisition or origination of such Mezzanine Loan nor were any fraudulent acts
committed by any Person in connection with the origination of such Mezzanine
Loan.
 
5. All information contained in the related Preliminary Due Diligence Package
(or as otherwise provided to Buyer) in respect of such Mezzanine Loan is
accurate and complete in all material respects.
 
6. Except as included in the Preliminary Due Diligence Package, Seller is not a
party to any document, instrument or agreement, and there is no document, that
by its terms modifies or affects the rights and obligations of any holder of
such Mezzanine Loan and Seller has not consented to any material change or
waiver to any term or provision of any such document, instrument or agreement
and no such change or waiver exists.
 
7. Such Mezzanine Loan is presently outstanding, the proceeds thereof have been
fully and properly disbursed and, except for amounts held in escrow by Seller,
there is no requirement for any future advances thereunder.
 
8. Seller has full right, power and authority to sell and assign such Mezzanine
Loan and such Mezzanine Loan or any related Mezzanine Note has not been
cancelled, satisfied or rescinded in whole or part nor has any instrument been
executed that would effect a cancellation, satisfaction or rescission thereof.
 
9. Other than consents and approvals obtained as of the related Purchase Date
(including, without limitation under any intercreditor agreement with the holder
of an
28

--------------------------------------------------------------------------------


Underlying Mortgage Loan) or those already granted in the documentation
governing such Mezzanine Loan (the “Mezzanine Loan Documents”), no consent or
approval by any Person is required in connection with Seller’s sale and/or
Buyer’s acquisition of such Mezzanine Loan, for Buyer’s exercise of any rights
or remedies in respect of such Mezzanine Loan or for Buyer’s sale, pledge or
other disposition of such Mezzanine Loan. No third party holds any “right of
first refusal”, “right of first negotiation”, “right of first offer”, purchase
option, or other similar rights of any kind, and no other impediment exists to
any such transfer or exercise of rights or remedies.
 
10. The Mezzanine Collateral is secured by a pledge of equity ownership
interests in the related borrower under the Whole Loan or a direct or indirect
owner of the related borrower and the security interest created thereby has been
fully perfected in favor of Seller as Mezzanine Lender.
 
11. The Underlying Property Owner has been duly organized and is validly
existing and in good standing under the laws of its jurisdiction of
organization, with requisite power and authority to own its assets and to
transact the business in which it is now engaged, the sole purpose of the
Underlying Property Owner under its organizational documents is to own, finance,
sell or otherwise manage the Properties and to engage in any and all activities
related or incidental thereto, and the Mortgaged Properties constitute the sole
assets of the Underlying Property Owner.
 
12. The Underlying Property Owner has good and marketable title to the
Underlying Mortgaged Property, no claims under the title policies insuring the
Underlying Property Owner’s title to the Properties have been made, and the
Underlying Property Owner has not received any written notice regarding any
material violation of any easement, restrictive covenant or similar instrument
affecting the Underlying Mortgaged Property.
 
13. The representations and warranties made by the borrower (the “Mezzanine
Borrower”) in the Mezzanine Loan Documents were true and correct in all material
respects as of the date such representations and warranties were stated to be
true therein, and there has been no adverse change with respect to the Mezzanine
Loan, the Mezzanine Borrower, the Underlying Mortgaged Property or the
Underlying Property Owner that would render any such representation or warranty
not true or correct in any material respect as of the Purchase Date.
 
14. The Mezzanine Loan Documents provide for the acceleration of the payment of
the unpaid principal balance of the Mezzanine Loan if (i) the related borrower
voluntarily transfers or encumbers all or any portion of any related Mezzanine
Collateral, or (ii) any direct or indirect interest in the related borrower is
voluntarily transferred or assigned, other than, in each case, as permitted
under the terms and conditions of the related loan documents.
 
15. Pursuant to the terms of the Mezzanine Loan Documents: (a) no material terms
of any related Mortgage may be waived, canceled, subordinated or modified in any
material respect and no material portion of such Mortgage or the Mortgaged
Property may be released without the consent of the holder of the Mezzanine
Loan; (b) no material action may be taken by the Underlying Property Owner with
respect to the Underlying Mortgaged Property
29

--------------------------------------------------------------------------------


without the consent of the holder of the Mezzanine Loan; (c) the holder of the
Mezzanine Loan is entitled to approve the budget of the Underlying Property
Owner as it relates to the Underlying Mortgaged Property; and (d) the holder of
the Mezzanine Loan’s consent is required prior to the Underlying Property Owner
incurring any additional indebtedness.
 
16. There is no (i) monetary default, breach or violation with respect to such
Mezzanine Loan, the Whole Loan or any other obligation of the Underlying
Property Owner, (ii) material non-monetary default, breach or violation with
respect to such Mezzanine Loan, the Whole Loan or any other obligation of the
Underlying Property Owner or (iii) event which, with the passage of time or with
notice and the expiration of any grace or cure period, would constitute a
default, breach, violation or event of acceleration.
 
17. No default or event of default has occurred under any agreement pertaining
to any lien or other interest that ranks pari passu with or senior to the
interests of the holder of such Mezzanine Loan or with respect to any Whole Loan
or other indebtedness in respect of the related Mortgaged Property and there is
no provision in any agreement related to any such lien, interest or loan which
would provide for any increase in the principal amount of any such lien, other
interest or loan.
 
18. Seller’s security interest in the Mezzanine Loan is covered by a UCC-9
insurance policy (the “UCC-9 Policy”) in the maximum principal amount of the
Mezzanine Loan insuring that the related pledge is a valid first priority lien
on the collateral pledged in respect of such Mezzanine Loan (the “Mezzanine
Collateral”), subject only to the exceptions stated therein (or a pro forma
title policy or marked up title insurance commitment on which the required
premium has been paid exists which evidences that such UCC-9 Policy will be
issued), such UCC-9 Policy (or, if it has yet to be issued, the coverage to be
provided thereby) is in full force and effect, no material claims have been made
thereunder and no claims have been paid thereunder, Seller has not done, by act
or omission, anything that would materially impair the coverage under the UCC-9
Policy and as of the Purchase Date, the UCC-9 Policy (or, if it has yet to be
issued, the coverage to be provided thereby) will inure to the benefit of Buyer
without the consent of or notice to the insurer.
 
19. The Mezzanine Loan, and each party involved in the origination of the
Mezzanine Loan, complied as of the date of origination with, or was exempt from,
applicable state or federal laws, regulations and other requirements pertaining
to usury.
 
20. Seller has delivered to Buyer or its designee the original promissory note
made in respect of such Mezzanine Loan, together with an original assignment
thereof executed by Seller in blank.
 
21. The Seller has not received any written notice that the Mezzanine Loan may
be subject to reduction or disallowance for any reason, including without
limitation, any setoff, right of recoupment, defense, counterclaim or impairment
of any kind.
 
22. The Seller has no obligation to make loans to, make guarantees on behalf of,
or otherwise extend credit to, or make any of the foregoing for the benefit of,
the Mezzanine Borrower or any other person under or in connection with the
Mezzanine Loan.
30

--------------------------------------------------------------------------------


23. The servicing and collection practices used by the servicer of the Mezzanine
Loan, and the origination practices of the related originator, have been in all
respects legal, proper and prudent and have met customary industry standards by
prudent institutional commercial mezzanine lenders and mezzanine loan servicers
except to the extent that, in connection with its origination, such standards
were modified as reflected in the documentation delivered to Buyer.
 
24. If applicable, the ground lessor consented to and acknowledged that (i) the
Mezzanine Loan is permitted / approved, (ii) any foreclosure of the Mezzanine
Loan and related change in ownership of the ground lessee will not require the
consent of the ground lessor or constitute a default under the ground lease,
(iii) copies of default notices would be sent to Mezzanine Lender and (iv) it
would accept cure from Mezzanine Lender on behalf of the ground lessee.
 
25. To the extent the Buyer was granted a security interest with respect to the
Mezzanine Loan, such interest (i) was given for due consideration, (ii) has
attached, (iii) is perfected, (iv) is a first priority lien, and (v) has been
appropriately assigned to the Buyer by the Underlying Property Owner.
 
26. No consent, approval, authorization or order of, or registration or filing
with, or notice to, any court or governmental agency or body having jurisdiction
or regulatory authority is required for any transfer or assignment by the holder
of such Mezzanine Loan.
 
27. Seller has not received written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of such Mezzanine
Loan is or may become obligated.
 
28. Seller has not advanced funds, or knowingly received any advance of funds
from a party other than the borrower relating to such Mezzanine Loan, directly
or indirectly, for the payment of any amount required by such Mezzanine Loan.
 
29. All real estate taxes and governmental assessments, or installments thereof,
which would be a lien on any related Underlying Mortgaged Property and that
prior to the Purchase Date for the related Purchased Loan have become delinquent
in respect of such Underlying Mortgaged Property have been paid, or an escrow of
funds in an amount sufficient to cover such payments has been established. For
purposes of this representation and warranty, real estate taxes and governmental
assessments and installments thereof shall not be considered delinquent until
the earlier of (a) the date on which interest and/or penalties would first be
payable thereon and (b) the date on which enforcement action is entitled to be
taken by the related taxing authority.
 
30. As of the Purchase Date for the related Purchased Loan, each related
Underlying Mortgaged Property was free and clear of any material damage (other
than deferred maintenance for which escrows were established at origination)
that would affect materially and adversely the value of such Underlying
Mortgaged Property as security for the related Whole Loan and there was no
proceeding pending or, based solely upon the delivery of written notice
31

--------------------------------------------------------------------------------


thereof from the appropriate condemning authority, threatened for the total or
partial condemnation of such Underlying Mortgaged Property.
 
31. As of the date of origination of the Mezzanine Loan, all insurance coverage
required under the Mezzanine Loan Documents and/or any Mortgage Loan related to
the Underlying Mortgaged Property, which insurance covered such risks as were
customarily acceptable to prudent commercial and multifamily mortgage lending
institutions lending on the security of property comparable to the related
Underlying Mortgaged Property in the jurisdiction in which such Underlying
Mortgaged Property is located, and with respect to a fire and extended perils
insurance policy, is in an amount (subject to a customary deductible) at least
equal to the lesser of (i) the replacement cost of improvements located on such
Underlying Mortgaged Property, or (ii) the outstanding principal balance of the
Whole Loan, and in any event, the amount necessary to prevent operation of any
co-insurance provisions; and, except if such Underlying Mortgaged Property is
operated as a mobile home park, is also covered by business interruption or
rental loss insurance, in an amount at least equal to 12 months of operations of
the related Underlying Mortgaged Property, all of which was in full force and
effect with respect to each related Underlying Mortgaged Property; and, as of
the Purchase Date for the related Purchased Loan, all insurance coverage
required under the Mezzanine Loan Documents and/or any Whole Loan related to the
Underlying Mortgaged Property, which insurance covers such risks and is in such
amounts as are customarily acceptable to prudent commercial and multifamily
mortgage lending institutions lending on the security of property comparable to
the related Underlying Mortgaged Property in the jurisdiction in which such
Underlying Mortgaged Property is located, is in full force and effect with
respect to each related Mortgaged Property; all premiums due and payable through
the Purchase Date for the related Purchased Loan have been paid; and no notice
of termination or cancellation with respect to any such insurance policy has
been received by Seller; and except for certain amounts not greater than amounts
which would be considered prudent by an institutional commercial and/or
multifamily mortgage lender with respect to a similar mortgage loan and which
are set forth in the Mezzanine Loan Documents and/or any Whole Loan related to
the Underlying Mortgaged Property, any insurance proceeds in respect of a
casualty loss, will be applied either (i) to the repair or restoration of all or
part of the related Mortgaged Property or (ii) the reduction of the outstanding
principal balance of the Whole Loan, subject in either case to requirements with
respect to leases at the related Underlying Mortgaged Property and to other
exceptions customarily provided for by prudent institutional lenders for similar
loans. The Underlying Mortgaged Property is also covered by comprehensive
general liability insurance against claims for personal and bodily injury, death
or property damage occurring on, in or about the related Underlying Mortgaged
Property, in an amount customarily required by prudent institutional lenders. An
architectural or engineering consultant has performed an analysis of the
Underlying Mortgaged Properties located in seismic zone 3 or 4 in order to
evaluate the structural and seismic condition of such property, for the sole
purpose of assessing the probable maximum loss (“PML”) for the Underlying
Mortgaged Property in the event of an earthquake. In such instance, the PML was
based on a 475 year lookback with a 10% probability of exceedance in a 50 year
period. If the resulting report concluded that the PML would exceed 20% of the
amount of the replacement costs of the improvements, earthquake insurance on
such Mortgaged Property was obtained by an insurer rated at least A-:V by A.M.
Best Company or “BBB-” (or the equivalent) from S&P and Fitch or “Baa3” (or the
equivalent) from Moody’s. If the Mortgaged Property is located in Florida or
within 25 miles of the coast of Texas, Louisiana, Mississippi, Alabama, Georgia,
North Carolina
32

--------------------------------------------------------------------------------


or South Carolina such Mortgaged Property is insured by windstorm insurance in
an amount at least equal to the lesser of (i) the outstanding principal balance
of such Whole Loan and (ii) 100% of the full insurable value, or 100% of the
replacement cost, of the improvements located on the related Underlying
Mortgaged Property.
 
32. The insurance policies contain a standard Mortgagee clause naming the
Mortgagee, its successors and assigns as loss payee, in the case of a property
insurance policy, and additional insured in the case of a liability insurance
policy and provide that they are not terminable without 30 days prior written
notice to the Mortgagee (or, with respect to non-payment, 10 days prior written
notice to the Mortgagee) or such lesser period as prescribed by applicable law.
Each Mortgage requires that the Mortgagor maintain insurance as described above
or permits the Mortgagee to require insurance as described above, and permits
the Mortgagee to purchase such insurance at the Mortgagor’s expense if Mortgagor
fails to do so.
 
33. There is no material and adverse environmental condition or circumstance
affecting the Underlying Mortgaged Property; there is no material violation of
any applicable Environmental Law with respect to the Underlying Mortgaged
Property; neither Seller nor the Underlying Property Owner has taken any actions
which would cause the Underlying Mortgaged Property not to be in compliance with
all applicable Environmental Laws; the Whole Loan documents require the borrower
to comply with all Environmental Laws; and each Mortgagor has agreed to
indemnify the Mortgagee for any losses resulting from any material, adverse
environmental condition or failure of the Mortgagor to abide by such
Environmental Laws or has provided environmental insurance.
 
34. No borrower under the Mezzanine Loan nor any Mortgagor under any Whole Loan
is a debtor in any state or federal bankruptcy or insolvency proceeding.
 
35. Each related Underlying Mortgaged Property was inspected by or on behalf of
the related originator or an affiliate during the 12 month period prior to the
related origination date.
 
36. There are no material violations of any applicable zoning ordinances,
building codes and land laws applicable to the Underlying Mortgaged Property or
the use and occupancy thereof which (i) are not insured by an ALTA lender’s
title insurance policy (or a binding commitment therefor), or its equivalent as
adopted in the applicable jurisdiction, or a law and ordinance insurance policy
or (ii) would have a material adverse effect on the value, operation or net
operating income of the Underlying Mortgaged Property. The Mezzanine Loan
Documents and the Whole Loan documents require the Mortgaged Property to comply
with all applicable laws and ordinances.
 
37. None of the material improvements which were included for the purposes of
determining the appraised value of any related Underlying Mortgaged Property at
the time of the origination of the Mezzanine Loan or any related Whole Loan lies
outside of the boundaries and building restriction lines of such property
(except Underlying Mortgaged Properties which are legal non-conforming uses), to
an extent which would have a material adverse effect on the value of the
Underlying Mortgaged Property or the related Mortgagor’s use and operation of
such Underlying Mortgaged Property (unless affirmatively covered by title
insurance) and no
33

--------------------------------------------------------------------------------


improvements on adjoining properties encroached upon such Underlying Mortgaged
Property to any material and adverse extent (unless affirmatively covered by
title insurance).
 
38. As of the Purchase Date for the related Purchased Loan, there was no pending
action, suit or proceeding, or governmental investigation of which the Seller,
the Mezzanine Borrower or the Underlying Property Owner has received notice,
against the Mortgagor or the related Underlying Mortgaged Property the adverse
outcome of which could reasonably be expected to materially and adversely affect
the Mezzanine Loan or the Whole Loan.
 
39. The improvements located on the Underlying Mortgaged Property are either not
located in a federally designated special flood hazard area or, if so located,
the Mortgagor is required to maintain or the Mortgagee maintains, flood
insurance with respect to such improvements and such policy is in full force and
effect in an amount no less than the lesser of (i) the original principal
balance of the Whole Loan, (ii) the value of such improvements on the related
Underlying Mortgaged Property located in such flood hazard area or (iii) the
maximum allowed under the related federal flood insurance program.
 
40. Except for any interest in an Underlying Mortgaged Property which is a
Ground Lease, the related Underlying Property Owner (or its affiliate) holds fee
simple title in each related Underlying Mortgaged Property.
 
41. The related Underlying Mortgaged Property is not encumbered, and none of the
Mezzanine Loan Documents or any Whole Loan documents permits the related
Underlying Mortgaged Property to be encumbered subsequent to the Purchase Date
of the related Purchased Loan without the prior written consent of the holder
thereof, by any lien securing the payment of money junior to or of equal
priority with, or superior to, the lien of the related Mortgage (other than
Title Exceptions, taxes, assessments and contested mechanics and materialmens
liens that become payable after such Purchase Date).
 
42. Each related Underlying Mortgaged Property constitutes one or more complete
separate tax lots (or the related Mortgagor has covenanted to obtain separate
tax lots and a Person has indemnified the Mortgagee for any loss suffered in
connection therewith or an escrow of funds in an amount sufficient to pay taxes
resulting from a breach thereof has been established) or is subject to an
endorsement under the related title insurance policy.
 
43. An appraisal of the related Underlying Mortgaged Property was conducted in
connection with the origination of the Whole Loan; and such appraisal satisfied
either (A) the requirements of the “Uniform Standards of Professional Appraisal
Practice” as adopted by the Appraisal Standards Board of the Appraisal
Foundation, or (B) the guidelines in Title XI of the Financial Institutions
Reform, Recovery and Enforcement Act or 1989, in either case as in effect on the
date such Whole Loan was originated.
 
44. The related Underlying Mortgaged Property is served by public utilities,
water and sewer (or septic facilities) and otherwise appropriate for the use in
which the Underlying Mortgaged Property is currently being utilized.
34

--------------------------------------------------------------------------------


45. With respect to each related Underlying Mortgaged Property consisting of a
Ground Lease, Seller represents and warrants the following with respect to the
related Ground Lease:
 
(i) Such Ground Lease or a memorandum thereof has been or will be duly recorded
no later than 30 days after the Purchase Date of the related Purchased Loan and
such Ground Lease permits the interest of the lessee thereunder to be encumbered
by the related Mortgage or, if consent of the lessor thereunder is required, it
has been obtained prior to the Purchase Date.
 
(ii) Upon the foreclosure of the Whole Loan (or acceptance of a deed in lieu
thereof), the Mortgagor’s interest in such Ground Lease is assignable to the
Mortgagee under the leasehold estate and its assigns without the consent of the
lessor thereunder (or, if any such consent is required, it has been obtained
prior to the Purchase Date).
 
(iii) Such Ground Lease may not be amended, modified, canceled or terminated
without the prior written consent of the Mortgagee and any such action without
such consent is not binding on the Mortgagee, its successors or assigns, except
termination or cancellation if (i) an event of default occurs under the Ground
Lease, (ii) notice thereof is provided to the Mortgagee and (iii) such default
is curable by the Mortgagee as provided in the Ground Lease but remains uncured
beyond the applicable cure period.
 
(iv) Such Ground Lease is in full force and effect, there is no material default
under such Ground Lease, and there is no event which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a material default under such Ground Lease.
 
(v) The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give notice of any default by the lessee to the
Mortgagee. The Ground Lease or ancillary agreement further provides that no
notice given is effective against the Mortgagee unless a copy has been given to
the Mortgagee in a manner described in the Ground Lease or ancillary agreement.
 
(vi) The Ground Lease (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, subject, however, to only the Title
Exceptions or (ii) is subject to a subordination, non-disturbance and attornment
agreement to which the Mortgagee on the lessor’s fee interest in the Mortgaged
Property is subject.
 
(vii) A Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease) to cure any curable default under such Ground Lease
before the lessor thereunder may terminate such Ground Lease.
 
(viii) Such Ground Lease has an original term (together with any extension
options, whether or not currently exercised, set forth therein all of which can
be
35

--------------------------------------------------------------------------------



exercised by the Mortgagee if the Mortgagee acquires the lessee’s rights under
the Ground Lease) that extends not less than 20 years beyond the stated maturity
date.
 
(ix) Under the terms of such Ground Lease, any estoppel or consent letter
received by the Mortgagee from the lessor, and the related Mortgage, taken
together, any related insurance proceeds or condemnation award (other than in
respect of a total or substantially total loss or taking) will be applied either
to the repair or restoration of all or part of the related Underlying Mortgaged
Property, with the Mortgagee or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration progresses, or to the
payment or defeasance of the outstanding principal balance of the Whole Loan,
together with any accrued interest (except in cases where a different allocation
would not be viewed as commercially unreasonable by any commercial mortgage
lender, taking into account the relative duration of the Ground Lease and the
related Mortgage and the ratio of the market value of the related Underlying
Mortgaged Property to the outstanding principal balance of such Whole Loan).
 
(x) The Ground Lease does not impose any restrictions on subletting that would
be viewed as commercially unreasonable by a prudent commercial lender.
 
(xi) The ground lessor under such Ground Lease is required to enter into a new
lease upon termination of the Ground Lease for any reason, including the
rejection of the Ground Lease in bankruptcy.

36

--------------------------------------------------------------------------------


REPRESENTATIONS AND WARRANTIES
RE: PURCHASED LOANS CONSISTING OF
PARTICIPATION INTERESTS IN MEZZANINE LOANS

 
1. Such Asset is a senior or junior participation interest in a Mezzanine Loan
(a “Mezzanine Participation”). Seller has delivered to Buyer true and complete
copies of any and all participation agreements, co-lender agreements, pooling
and servicing agreements and/or other intercreditor agreements evidencing and/or
governing the applicable Mezzanine Participation (collectively, the “Mezzanine
Participation Documents”), such Mezzanine Participation Documents have not been
modified or amended except pursuant to any documents delivered to Buyer and no
default by Seller or, to Seller’s knowledge, any other party thereto exists as
of the Purchase Date.
 
2. As of the Purchase Date, such Mezzanine Participation complies in all
material respects with, or is exempt from, all requirements of federal, state or
local law relating to such Mezzanine Participation.
 
3. Immediately prior to the sale, transfer and assignment to Buyer thereof,
Seller had good and marketable title to, and was the sole owner and holder of,
such Mezzanine Participation, and Seller is transferring such Mezzanine
Participation free and clear of any and all liens, pledges, encumbrances,
charges, security interests or any other ownership interests of any nature
encumbering such Mezzanine Participation. Upon consummation of the purchase
contemplated to occur in respect of such Mezzanine Participation on the Purchase
Date therefor, Seller will have validly and effectively conveyed to Buyer all
legal and beneficial interest in and to such Mezzanine Participation free and
clear of any pledge, lien, encumbrance or security interest.
 
4. No fraudulent acts were committed by Seller in connection with its
acquisition or origination of such Mezzanine Participation nor were any
fraudulent acts committed by any Person in connection with the origination of
such Mezzanine Participation.
 
5. All information contained in the related Preliminary Due Diligence Package
(or as otherwise provided to Buyer) in respect of such Mezzanine Participation
is accurate and complete in all material respects.
 
6. Except as included in the Preliminary Due Diligence Package, Seller is not a
party to any document, instrument or agreement, and there is no document, that
by its terms modifies or affects the rights and obligations of any holder of
such Mezzanine Participation and Seller has not consented to any material change
or waiver to any term or provision of any such document, instrument or agreement
and no such change or waiver exists.
 
7. Seller has full right, power and authority to sell and assign such Mezzanine
Participation and such Mezzanine Participation has not been cancelled, satisfied
or rescinded in whole or part nor has any instrument been executed that would
effect a cancellation, satisfaction or rescission thereof.
37

--------------------------------------------------------------------------------


8. Other than consents and approvals obtained as of the related Purchase Date
(including, without limitation, any and all consents and approvals (or “no
downgrade” or similar ratings confirmations) required under the related
Mezzanine Participation Documents from any other participant, co-lender,
servicer, special servicer, the holder of any Underlying Mortgage Loan or Rating
Agency), no consent or approval by any Person is required in connection with
Seller’s sale and/or Buyer’s acquisition of such Mezzanine Participation, for
Buyer’s exercise of any rights or remedies in respect of such Mezzanine
Participation or for Buyer’s sale, pledge or other disposition of such Mezzanine
Participation. No third party holds any “right of first refusal”, “right of
first negotiation”, “right of first offer”, purchase option, or other similar
rights of any kind, and no other impediment exists to any such transfer or
exercise of rights or remedies.
 
9. No consent, approval, authorization or order of, or registration or filing
with, or notice to, any court or governmental agency or body having jurisdiction
or regulatory authority is required for any transfer or assignment by the holder
of such Mezzanine Participation.
 
10. Seller has delivered to Buyer or its designee the original participation
certificate or other similar indicia of ownership of such Mezzanine
Participation, however denominated, together with an original assignment
thereof, executed by Seller in blank, or, with respect to a participation
interest, reissued in Buyer’s name (or such other name as designated by the
Buyer).
 
11. No default or event of default has occurred under any agreement pertaining
to any lien or other interest that ranks pari passu with or senior to the
interests of the holder of such Mezzanine Participation or the related Whole
Loan in respect of the related Underlying Mortgaged Property and there is no
provision in any such agreement which would provide for any increase in the
principal amount of any such lien or other interest.
 
12. No (i) monetary default, breach or violation exists with respect to any
agreement or other document governing or pertaining to such Mezzanine
Participation, the related Whole Loan or any other obligation of the Mezzanine
Borrower, (ii) material non-monetary default, breach or violation exists with
respect to such Mezzanine Participation, the related Whole Loan or any other
obligation of the Mezzanine Borrower, or (iii) event which, with the passage of
time or with notice and the expiration of any grace or cure period, would
constitute a default, breach, violation or event of acceleration.
 
13. All of the representations and warranties applicable to Mezzanine Loans
above are true and correct with respect to the related Whole Loan in all
material respects.


38


--------------------------------------------------------------------------------


REPRESENTATIONS AND WARRANTIES
RE: PURCHASED SECURITIES

 
1. The Purchased Security consists of pass-through certificates representing
beneficial ownership interests in one or more REMICs consisting of one or more
first lien mortgage loans secured by commercial and/or multifamily properties.
 
2. Immediately prior to the sale, transfer and assignment to Buyer thereof,
Seller had good and marketable title to, and was the sole owner and holder of,
such Purchased Security, and Seller is transferring such Purchased Security free
and clear of any and all liens, pledges, encumbrances, charges, security
interests or any other ownership interests of any nature encumbering such
Purchased Security.
 
3. Seller has full right, power and authority to sell and assign such Purchased
Security and such Purchased Security has not been cancelled, satisfied or
rescinded in whole or part nor has any instrument been executed that would
effect a cancellation, satisfaction or rescission thereof.
 
4. Other than consents and approvals obtained as of the related Purchase Date or
those already granted in the related documents governing such Purchased
Security, no consent or approval by any Person is required in connection with
Buyer’s acquisition of such Purchased Security, for Buyer’s exercise of any
rights or remedies in respect of such Purchased Security or for Buyer’s sale or
other disposition of such Purchased Security. No third party holds any “right of
first refusal”, “right of first negotiation”, “right of first offer”, purchase
option, or other similar rights of any kind, and no other impediment exists to
any such transfer or exercise of rights or remedies.
 
5. Upon consummation of the purchase contemplated to occur in respect of such
Purchased Security on the Purchase Date therefor, Seller will have validly and
effectively conveyed to Buyer all legal and beneficial interest in and to such
Purchased Security free and clear of any and all liens, pledges, encumbrances,
charges, security interests or any other ownership interests of any nature.
 
6. The Purchased Security is a certificated security in registered form, or is
in uncertificated form and held through the facilities of (a) The Depository
Trust Corporation in New York, New York, or (b) such other clearing organization
or book-entry system as is designated in writing by the Buyer.
 
7. With respect to any Purchased Security that is a certificated security,
Seller has delivered to Buyer or its designee such certificated security, along
with any and all certificates, assignments, bond powers executed in blank,
necessary to transfer such certificated security under the issuing documents of
such Purchased Security.
39

--------------------------------------------------------------------------------


8. All information contained in the related Preliminary Due Diligence Package
(or as otherwise provided to Buyer) in respect of such Purchased Security is
accurate and complete in all material respects.
 
9. As of the date of its issuance, such Purchased Security complied in all
material respects with, or was exempt from, all requirements of federal, state
or local law relating to the issuance thereof including, without limitation, any
registration requirements of the Securities Act of 1933, as amended.
 
10. Except as included in the Preliminary Due Diligence Package, there is no
document that by its terms modifies or affects the rights and obligations of the
holder of such Purchased Security, the terms of the related pooling and
servicing agreement or any other agreement relating to the Purchased Security,
and, since issuance, there has been no material change or waiver to any term or
provision of any such document, instrument or agreement.
 
11. There is no (i) monetary default, breach or violation exists with respect to
any pooling and servicing agreement or other document governing or pertaining to
such Purchased Security, (ii) material non-monetary default, breach or violation
exists with respect to any such agreement or other document or other document
governing or pertaining to such Purchased Security, or (iii) event which, with
the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event of acceleration
under such documents and agreements.
 
12. No consent, approval, authorization or order of, or registration or filing
with, or notice to, any court or governmental agency or body having jurisdiction
or regulatory authority over Seller is required for any transfer or assignment
of such Purchased Security.
 
13. Except as including in the Preliminary Due Diligence Package, (i) no
interest shortfalls have occurred and no realized losses have been applied to
any Purchased Security or otherwise incurred with respect to any mortgage loan
related to such Purchased Security nor any class of Purchased Security issued
under the same governing documents as any Purchased Security, and (ii) the
Seller is not aware of any circumstances that could have a Material Adverse
Effect on the Purchased Security.
 
14. There are no circumstances or conditions with respect to the Purchased
Security, the Mortgaged Property or the related Mortgagor’s credit standing that
can reasonably be expected to cause private institutional investors to regard
the Purchased Security as an unacceptable investment or adversely affect the
value or marketability of the Purchased Security.
 
15. Seller has not received written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of such Purchased
Security is or may become obligated.
 
16. There is no material inaccuracy in any servicer report or trustee report
delivered to it (and, in turn, delivered pursuant to the terms of this
Agreement) in connection with such Purchased Security.
40

--------------------------------------------------------------------------------


17. No servicer of the Purchased Security has made any advances, directly or
indirectly, with respect to the Purchased Security or to any mortgage loan
relating to such Purchased Security.
41


--------------------------------------------------------------------------------


REPRESENTATIONS AND WARRANTIES
RE: PURCHASED PREFERRED EQUITY ASSETS



1. Seller has delivered to Buyer true and complete copies of each of the
Preferred Equity Asset Documents (as defined below) for the applicable Preferred
Equity Investment Entity and same have not been modified, amended or waived
except pursuant to any document delivered to Buyer and no default exists
thereunder by Seller or, to Seller’s knowledge, any other party thereto.
 
2. Seller has obtained and delivered to Buyer any and all consents and approvals
of the other shareholders, partners or members of the Preferred Equity
Investment Entity, and any other Persons holding any direct or indirect
ownership interests in the Preferred Equity Investment Entity, to the sale of
such Preferred Equity Asset to Buyer hereunder.
 
3. Neither the Preferred Equity Investment Entity nor any Person holding any
direct or indirect ownership interest therein is a debtor in any state or
federal bankruptcy or insolvency proceeding.
 
4. The Preferred Equity Asset Documents have been duly and properly executed,
are legal, valid and binding obligations of each party to the applicable
Preferred Equity Investment Entity and their terms are enforceable against such
parties, subject only to bankruptcy, insolvency, moratorium, fraudulent
transfer, fraudulent conveyance and similar laws affecting rights of creditors
generally and to the application of general principles of equity.
 
5. The Underlying Mortgaged Property is insured by an ALTA owner’s title
insurance policy or its equivalent as adopted in the applicable jurisdiction
issued by one or more nationally recognized title insurance companies, insuring
the Preferred Equity Investment Entity (or Underlying Property Owner), its
successors and assigns, as to the fee or leasehold title of such entity in and
to the Underlying Mortgaged Property, subject only to Title Exceptions and any
Mortgage securing any Underlying Mortgage Loan. To the actual knowledge of
Seller, no material claims have been made under such title policy.
 
6. All of the following representations and warranties applicable to Mezzanine
Loans above are true and correct with respect to the applicable Preferred Equity
Asset in all material respects: 3, 4, 5, 6, 7, 8, 9, 12, 13, 15, 16, 17, 24, 26,
27, 29, 30, 31, 33, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44 and 45 (except that
for purposes hereof, the following terms wherever they appear in the Mezzanine
Loan representations shall have the following meanings: (i) the term “Mezzanine
Loan” shall mean the applicable Preferred Equity Asset; (ii) the term “Mezzanine
Loan Documents” shall mean the applicable Preferred Equity Asset Documents; and
(iii) the term “Mezzanine Lender” shall mean the holder of the Preferred Equity
Asset.

42


--------------------------------------------------------------------------------



EXHIBIT VII
 
COLLATERAL INFORMATION
 
Loan ID #:
Borrower Name:
Borrower Address:
Borrower City:
Borrower State:
Borrower Zip Code:
Recourse?
Guaranteed?
Related Borrower Name(s):
Original Principal Balance:
Note Date:
Loan Date:
Loan Type (e.g. fixed/arm):
Current Principal Balance:
Current Interest Rate (per annum):
Paid to date:
Annual P&I:
Next Payment due date:
Index (complete whether fixed or arm):
Gross Spread/Margin (complete whether fixed or arm):
Life Cap:
Life Floor:
Periodic Cap:
Periodic Floor:
Rounding Factor:
Lookback (in days):
Interest Calculation Method (e.g., Actual/360):
Interest rate adjustment frequency:
P&I payment frequency:
First P&I payment due:
First interest rate adjustment date:
First payment adjustment date:
Next interest rate adjustment date:
Next payment adjustment date:
Conversion Date:
Converted Interest Rate Index:
Converted Interest Rate Spread:
Maturity date:
Loan term:
Amortization term:
Hyper-Amortization Flag:
Hyper-Amortization Term:
Hyper-Amortization Rate Increase:
Balloon Amount:

 

--------------------------------------------------------------------------------


 
Balloon LTV:
Prepayment Penalty Flag:
Prepayment Penalty Text:
Lockout Period:
Lien Position:
Fee/Leasehold:
Ground Lease Expiration Date:
CTL (Yes/No):
CTL Rating (Moody’s):
CTL Rating (Duff):
CTL Rating (S&P):
CTL Rating (Fitch):
Lease Guarantor:
CTL Lease Type (NNN, NN, Bondable):
Property Name:
Property Address:
Property City:
Property Zip Code:
Property Type (General):
Property Type (Specific):
Cross-collateralized (Yes/No)* :
Property Size:
Year built:
Year renovated:
Actual Average Occupancy:
Occupancy Rent Roll Date:
Underwritten Average Occupancy:
Largest Tenant:
Largest Tenant SF:
Largest Tenant Lease Expiration:
2nd Largest Tenant:
2nd Largest Tenant SF:
2nd Largest Tenant Lease Expiration:
3rd Largest Tenant:
3rd Largest Tenant SF:
3rd Largest Tenant Lease Expiration:
Underwritten Average Rental Rate/ADR:
Underwritten Vacancy/Credit Loss:
Underwritten Other Income:
Underwritten Total Revenues:
Underwritten Replacement Reserves:
Underwritten Management Fees:




--------------------------------------------------------------------------------

* If yes, give property information on each property covered and in aggregate as
appropriate. Loan ID’s should be denoted with a suffix letter to signify
loans/collateral
 

--------------------------------------------------------------------------------


 
Underwritten Franchise Fees:
Underwritten Total Expenses:
Underwritten Leasing Commissions:
Underwritten Tenant Improvement Costs:
Underwritten NOI:
Underwritten NCF:
Underwritten Debt Service Constant:
Underwritten DSCR at NOI:
Underwritten DSCR at NCF:
Underwritten NOI Period End Date:
Hotel Franchise:
Hotel Franchise Expiration Date:
Appraiser Name:
Appraised Value:
Appraisal Date:
Appraisal Cap Rate:
Appraisal Discount Rate:
Underwritten LTV:
Environmental Report Preparer:
Environmental Report Date:
Environmental Report Issues:
Architectural and Engineering Report Preparer:
Architectural and Engineering Report Date:
Deferred Maintenance Amount:
Ongoing Replacement Reserve Requirement per A&E Report:
Immediate Repairs Escrow % (e.g. 125%):
Replacement Reserve Annual Deposit:
Replacement Reserve Balance:
Tenant Improvement/Leasing Commission Annual Deposits:
Tenant Improvement/Leasing Commission Balance:
Taxes paid through date:
Monthly Tax Escrow:
Tax Escrow Balance:
Insurance paid through date:
Monthly Insurance Escrow:
Insurance Escrow Balance:
Reserve/Escrow Balance as of Date:
Probable Maximum Loss %:
Covered by Earthquake Insurance (Yes/No):
Number of times 30 days late in last 12 months:
Number of times 60 days late in last 12 months:
Number of times 90 days late in last 12 months:
Servicing Fee:
Notes:




NY1 6015670v.7


--------------------------------------------------------------------------------


EXHIBIT VIII
 
ADVANCE PROCEDURE
 
[THIS EXHIBIT IS SUBJECT TO REVIEW BY NATIXIS]
 
Final Approval of New Collateral Which is an Eligible Security/Preliminary
Approval of New Collateral Which is an Eligible Loan or Eligible Preferred
Equity Asset.
 
(a) Seller may, from time to time, submit to Buyer a Preliminary Due Diligence
Package for Buyer's review and approval in order to enter into a Transaction
with respect to any New Collateral that Seller proposes to be included as
Collateral under the Agreement.
 
(b) Upon Buyer's receipt of a complete Preliminary Due Diligence Package, Buyer,
within five (5) Business Days, shall have the right to request, in Buyer's good
faith business judgment, additional diligence materials and deliveries that
Buyer shall specify on a Supplemental Due Diligence List. Upon Buyer's receipt
of all of the Diligence Materials or Buyer's waiver thereof, Buyer within ten
(10) Business Days and following receipt of internal credit approval, shall
either (i) notify Seller of the Purchase Price and the Market Value for the New
Collateral or (ii) deny, in Buyer's sole and absolute discretion, Seller's
request for a Transaction. Buyer's failure to respond to Seller within ten (10)
Business Days, as applicable, shall be deemed to be a denial of Seller's request
for an Advance, unless Buyer and Seller have agreed otherwise in writing.
 
Final Approval of New Collateral which is an Eligible Loan or Eligible Preferred
Equity Asset. Upon Buyer's notification to Seller of the Purchase Price and the
Market Value for any New Collateral which is an Eligible Loan or Eligible
Preferred Equity Asset, Seller shall, if Seller desires to enter into a
Transaction with respect to such New Collateral, satisfy the conditions set
forth below (in addition to satisfying the conditions precedent to obtaining
each advance, as set forth in Section 3(b) of this Agreement) as a condition
precedent to Buyer's approval of such New Collateral as Collateral, all in a
manner reasonably satisfactory to Buyer and pursuant to documentation reasonably
satisfactory to Buyer:
 
(c) Delivery of Purchased Asset Documents. Seller shall deliver to Buyer: (i)
with respect to New Collateral that is Pre-Existing Collateral, each of the
Purchased Loan Documents or Purchased Preferred Equity Asset Documents, except
Purchased Loan Documents or Purchased Preferred Equity Asset Documents that
Seller expressly and specifically disclosed in Seller's Preliminary Due
Diligence Package were not in Seller's possession; and (ii) with respect to New
Collateral that is Originated Collateral, each of the Purchased Loan Documents
or Purchased Preferred Equity Asset Documents.
 
(d) Environmental and Engineering. Buyer shall have received a “Phase 1” (and,
if necessary, “Phase 2”) environmental report, an asbestos survey, if
applicable, and

--------------------------------------------------------------------------------


an engineering report, with respect to each Mortgaged Property or Underlying
Mortgaged Property each in form reasonably satisfactory to Buyer, by an engineer
or environmental consultant reasonably approved by Buyer.
 
(e) Appraisal. Buyer shall have received either an appraisal with respect to
each Mortgaged Property or Underlying Mortgaged Property approved by Buyer or a
Draft Appraisal, each by an MAI appraiser. If Buyer receives only a Draft
Appraisal prior to entering into a Transaction, Seller shall deliver an
appraisal with respect to each Mortgaged Property or Underlying Mortgaged
Property approved by Buyer by an MAI appraiser on or before thirty (30) days
after the Purchase Date.
 
(f) Insurance. Buyer shall have received certificates or other evidence of
insurance demonstrating insurance coverage in respect of the Mortgaged Property
or Underlying Mortgaged Property of types, in amounts, with insurers and
otherwise in compliance with the terms, provisions and conditions set forth in
the Purchased Asset Documents. Such certificates or other evidence shall
indicate that Seller will be named as an additional insured as its interest may
appear and shall contain a loss payee endorsement in favor of such additional
insured with respect to the policies required to be maintained under the
Purchased Asset Documents.
 
(g) Survey. Buyer shall have received all surveys of the Mortgaged Property that
are in Seller's possession.
 
(h) Lien Search Reports. Buyer or Buyer's counsel shall have received, as
reasonably requested by Buyer, satisfactory reports of UCC, tax lien, judgment
and litigation searches and title updates conducted by search firms and/or title
companies acceptable to Buyer with respect to the Eligible Loan or Eligible
Preferred Equity Asset, Mortgaged Property or Underlying Mortgaged Property,
Seller and Mortgagor or Mezzanine Borrower, such searches to be conducted in
each location Buyer shall reasonably designate.
 
(i) Opinions of Counsel. Buyer shall have received copies of all legal opinions
in the Seller’s possession with respect to the Eligible Loan or Eligible
Preferred Equity Asset which shall be in form and substance reasonably
satisfactory to Buyer.
 
(j) Additional Real Estate Matters. Seller shall have delivered to Buyer to the
extent in Seller's possession such other real estate related certificates and
documentation as may have been requested by Buyer, such as: (i) certificates of
occupancy issued by the appropriate Governmental Authority and either letters
certifying that the Mortgaged Property or Underlying Mortgaged Property is in
compliance with all applicable zoning laws issued by the appropriate
Governmental Authority or evidence that the related Title Policy includes a
zoning endorsement and (ii) abstracts of all leases in effect at the Mortgaged
Property or Underlying Mortgaged Property and estoppel certificates, in form and
substance acceptable to Buyer, from any ground lessor and from any tenant that
occupies 7.5% or more of the rentable space at the Mortgaged Property or
Underlying Mortgaged Property, and in any event from tenants whose occupancies
aggregate not less

--------------------------------------------------------------------------------


than 70% of the occupied rentable square footage at the Mortgaged Property or
Underlying Mortgaged Property.
 
(k) Other Documents. Buyer shall have received such other documents as Buyer or
its counsel shall reasonably deem necessary.
 
Within five (5) Business Days of Seller's satisfaction of all of the conditions
enumerated in clauses (a) through (i) above, Buyer shall either (i) if the
Purchased Asset Documents with respect to the New Collateral are not reasonably
satisfactory in form and substance to Buyer, notify Seller that Buyer has not
approved the New Collateral as Collateral or (ii) notify Seller that Buyer has
approved the New Collateral as Collateral. Buyer's failure to respond to Seller
within two (2) Business Days shall be deemed to be a denial of Seller's request
that Buyer approve the New Collateral, unless Buyer and Seller have agreed
otherwise in writing.]


NY1 6015670v.7


--------------------------------------------------------------------------------


EXHIBIT IX
 
FORM OF RE-DIRECTION LETTER
 
[SELLER]
 
[LETTERHEAD]
 
REDIRECTION LETTER
 
AS OF [ ], 200[ ]
 
Ladies and Gentlemen:
 
Please refer to: (a) that certain [Loan Agreement], dated [  ], 200[ ], by and
among [  ] (the “Borrower”), as borrower, and RCC Real Estate SPE 3, LLC (the
“Lender”), as lender; and (b) all documents securing or relating to that certain
$[  ] loan made by the Lender to the Borrower on [  ], 200[ ] (the “Loan”).
 
You are advised as follows, effective as of the date of this letter.
 
Assignment of the Loan. The Lender has entered into a Master Repurchase
Agreement, dated as April 12, 2007 (as the same may be amended and/or restated
from time to time, the “Repo Agreement”), with Natixis Real Estate Capital Inc.
(“Natixis”), 9 West 57th Street, New York, New York 10019, and has assigned its
rights and interests in the Loan (and all of its rights and remedies in respect
of the Loan) to Natixis. This assignment shall remain in effect unless and until
Natixis has notified Borrower otherwise in writing.
 
Direction of Funds. In connection with Lender’s obligations under the Repo
Agreement, Lender hereby directs Borrower to disburse, by wire transfer, any and
all payments to be made under or in respect of the Loan to the following account
at LaSalle Bank for the benefit of NATIXIS:
 
LaSalle Bank Chicago
ABA _________
BNF: LaSalle Trust
Account: _______
Attn: Natixis RCC, _______ x ___
 
This direction shall remain in effect unless and until Natixis has notified
Borrower otherwise in writing.
 
Modifications, Waivers, Etc. No modification, waiver, deferral, or release (in
whole or in part) of any party’s obligations in respect of the Loan, or of any
collateral for any obligations in respect of the Loan, shall be effective
without the prior written consent of Natixis.
 
Please acknowledge your acceptance of the terms and directions contained in this
correspondence by executing a counterpart of this correspondence and returning
it to the undersigned.

--------------------------------------------------------------------------------



[Signature Page Follows]
 
Very truly yours,

 
[SELLER],
a
 
By: ______________________________
Name:____________________________
Title:_____________________________
Date: [  ], 200[ ]
 
Agreed and accepted this [ ]
day of [ ], 200[ ]
 
[   ]
 
By:______________________
Name: ___________________
Title: ____________________
 

--------------------------------------------------------------------------------





